EXHIBIT 10.10 CONSOLIDATED, AMENDED AND RESTATED MASTER LEASE AGREEMENT DATED
NOVEMBER 2, 2000 BETWEEN GETTY PROPERTIES CORP. AND GETTY PETROLEUM MARKETING
INC.

 

CONSOLIDATED,
AMENDED AND RESTATED

MASTER LEASE

DATED AS OF

NOVEMBER 2, 2000

BETWEEN

GETTY PROPERTIES CORP., AS LANDLORD,

AND

GETTY PETROLEUM MARKETING INC., AS TENANT

--------------------------------------------------------------------------------



                              This CONSOLIDATED, AMENDED AND RESTATED MASTER
LEASE (together with all Exhibits and Schedules attached hereto, this “Restated
Lease”) is made and entered into as of November 2, 2000 between Getty Properties
Corp., a Delaware corporation, whose address is 125 Jericho Turnpike, Jericho,
New York 11753 (formerly known as Getty Realty Corp.,) (as further defined
hereinafter, “Landlord”), and Getty Petroleum Marketing Inc., a Maryland
corporation whose address is 125 Jericho Turnpike, Jericho, New York 11753 (as
further defined hereinafter, “Tenant”).

R E C I T A L S

                               A. Pursuant to that certain Master Lease, dated
February 1, 1997, between Landlord and Tenant (the “1997 Master Lease”) and the
Post-Reorganization Leases (as hereinafter defined), Landlord leased to Tenant,
in addition to other properties, the lands described in Exhibit A and subleased
or sub-subleased to Tenant, in addition to other properties, the lands described
on Exhibit B (all such lands described on Exhibit A and Exhibit B being referred
to hereinafter collectively as the “Land”), together with all right, title and
interest of Landlord, if any, in and to: (a) all buildings, structures and other
improvements and appurtenances then located on the Land; (b) the land lying in
the bed of any street or highway in front of or adjoining the Land to the center
line of such street or highway; (c) the appurtenances and all the estate and
rights to the Land; (d) any strips or gores adjoining the Land; and (e) any
furnishings, fixtures, equipment or other personal property attached or
appurtenant to any improvements then located on the Land (all of the foregoing,
as they exist as of the Restatement Effective Date, including all Improvements
(as hereinafter defined) together with Landlord’s right, title and interest in
and to all easements, covenants, rights of way and similar rights benefiting the
Land, collectively, the “Premises”, as further defined hereinafter, and
individually, a “Property,” as further defined hereinafter).

                               B. Landlord and Tenant desire, as of the
Restatement Effective Time (as hereinafter defined), to incorporate and
consolidate the 1997 Master Lease and the Post-Reorganization Leases
(individually and collectively, the “Original Lease”) into a single document and
to further amend and restate the Original Lease, all as set forth in this
Restated Lease and desire that, from and after the Restatement Effective Time,
all rights and obligations of Landlord and Tenant shall be governed by this
Restated Lease such that this Restated Lease shall consolidate, supersede and
restate in their entirety the Original Lease from and after the Restatement
Effective Time.

                               C. This Restated Lease is intended to constitute
a single lease of the Premises and may not be severed, bifurcated, divided, or
otherwise split in any manner whatsoever.

                               D. Landlord and Tenant acknowledge that (i) the
entering into of this Restated Lease is of primary importance to Tenant, and
Tenant would not have entered into (or caused any of its Affiliates or
Subsidiaries to enter into) the Merger Agreement (as hereinafter defined)
without there having been such an agreement, and (ii) the agreement between
Landlord and Tenant to treat this as a single lease in all respects is of
primary importance to Landlord, and neither Landlord nor any of its Affiliates
or Subsidiaries would have entered into this Restated Lease without there being
such an agreement and such treatment of this Restated Lease.

--------------------------------------------------------------------------------



                              NOW, THEREFORE, in exchange for good and valuable
consideration, as of the Restatement Effective Time, Landlord hereby leases,
subleases and sub-subleases the Premises to Tenant and Tenant hereby takes and
hires the Premises from Landlord, subject only to the Permitted Exceptions (as
hereinafter defined) and the Subleases (as hereinafter defined), for the Term
(as hereinafter defined), upon the terms and conditions of this Restated Lease.
As of the Restatement Effective Time, the Original Lease shall be deemed to be
consolidated, amended, restated and superceded in its entirety as follows:

                     1. DEFINITIONS.

                               The following definitions shall apply throughout
this Restated Lease, in addition to any other definitions elsewhere in this
Restated Lease. An Index of Defined Terms follows the signature page.

                               1.1 1998 Master Lease. The term “1998 Master
Lease” means that certain Master Lease, dated December 22, 1998, between the
Leemilt’s Lessor and Tenant.

                               1.2 Abandoned Properties. The term “Abandoned
Properties” means the ten (10) properties listed on Schedule 1 hereto, each of
which were demised under the Original Lease and shall not be demised under this
Restated Lease. The term “Abandoned Property” shall have the correlative
singular meaning.

                               1.3 Additional Rent. The term “Additional Rent”
means, whether or not designated as such, any and all sums and payments that
this Restated Lease requires Tenant to pay to Landlord, except Fixed Rent.
Additional Rent shall also include (a) all Impositions and (b) all percentage
rent, gallonage rent, and royalties payable under Third Party Leases, if any.

                               1.4 Affiliate. The term “Affiliate” means, with
respect to any Person, (i) any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person, (ii)
any other Person that owns, beneficially, directly or indirectly, ten percent
(10%) or more of the outstanding capital stock, shares or equity interests of
such Person, or (iii) any officer, director, employee, partner or trustee of
such Person or any Person controlling, controlled by or under common control
with such Person. For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.

                               1.5 April 1999 Master Lease. The term “April 1999
Master Lease” means that certain Master Lease, dated April 6, 1999, between the
Leemilt’s Lessor and Tenant.

                               1.6 Award. The term “Award” means compensation
paid on account of a Condemnation whether pursuant to judgment or by agreement
or otherwise.

                               1.7 Bankruptcy Default. The term “Bankruptcy
Default” means the occurrence of any of the following Non-Monetary Defaults: (a)
if Tenant shall make an assignment for the benefit of its creditors; (b) if any
petition shall be filed against Tenant in any

2

--------------------------------------------------------------------------------



court, whether or not pursuant to any statute of the United States or of any
State, in any bankruptcy, reorganization, composition, extension, arrangement,
insolvency or similar proceeding, and Tenant shall thereafter be adjudicated
bankrupt, or if any such proceeding shall not be dismissed within ninety (90)
days after the institution of the same; or if any such petition shall be so
filed by Tenant or a liquidator; or (c) if, in any proceeding, a receiver,
receiver and manager, trustee or liquidator shall be appointed for all or any
portion of Tenant’s property, and such receiver, receiver and manager, trustee
or liquidator shall not be discharged within ninety (90) days after the
appointment of such receiver, receiver and manager, trustee or liquidator.

                               1.8 Business Day. The term “Business Day” means
any weekday on which banks in the State of New York are generally open to
conduct regular banking business with bank personnel.

                               1.9 Casualty. The term “Casualty” means any
damage or destruction affecting any or all of the Improvements on any Property.

                               1.10 Closure. The term “Closure” means:

 

 

 

          (a) Receipt of written notice from the applicable Government that “no
further Remediation” of the Contamination is required;

 

 

 

          (b) Receipt of written notice from the applicable Government that the
approved Remediation plan for the Contamination has been completed;

 

 

 

          (c) Where expressly authorized by applicable Environmental Law,
receipt of written notice from a licensed site professional or similar
Remediation consultant approved by Tenant or Landlord (if chosen by the other
party), such approval not to be unreasonably withheld, that the approved
Remediation plan for the Contamination has been completed, provided that
Landlord or Tenant, as applicable, shall remain responsible for any additional
Remediation required by the applicable Government resulting from the applicable
Government’s audit of the Remediation that the licensed site professional or
similar Remediation consultant has determined to have been completed; or

 

 

 

          (d) Landlord or Tenant as applicable, has requested a closure letter
or notice from the applicable Government, has not received any response of any
kind to its request for twelve (12) months, and Landlord or Tenant, as
applicable, has determined that the soil and groundwater have been Remediated to
levels below or equal to the limits required by the applicable Government at the
conclusion of the twelve-month period following submission of the Closure letter
request based on four (4) successive quarterly monitoring tests by a recognized
environmental contractor.

 

The satisfaction of any one of the above conditions shall be referred to as
“Closure” herein. “No further Remediation” shall include, without limitation,
“closed” “no further action,” “inactive site

3

--------------------------------------------------------------------------------



status” or similar terms, even if such letters have qualifications such as “at
this time,” “does not meet state standards,” or the like.

                              1.11 Commencement Date. The term “Commencement
Date” means (a) with respect to those Properties leased or subleased to Tenant
by the 1997 Master Lease, February 1, 1997; (b) with respect to those Properties
leased to Tenant by the 1998 Master Lease, December 22, 1998 with respect to
certain of such Properties and otherwise the date set forth on Exhibit A
thereto; (c) with respect to those Properties leased to Tenant by the April 1999
Master Lease, April 6, 1999; and (d) with respect to those Properties leased to
Tenant by the September 1999 Master Lease, (i) October 6, 1999 with respect to
the Property having a street address of 592 Route 70, Brick, New Jersey and (ii)
September 30, 1999 with respect to the Property having a street address of 650
Route 15 South, Lake Hopatcong, New Jersey.

                               1.12 Condemnation. The term “Condemnation” means
any taking of title to any Property or any part of any Property by exercise of
any right of eminent domain by, or by any similar proceeding or act of, any
Government, quasi-public authority or private corporation having the power and
legal authority to do so. For the purposes of this definition, the effective
date of any such condemnation shall be deemed to be the later of: (a) the date
when title to the applicable Property or part thereof is transferred by such
proceeding or act of the condemning authority, and (b) the date when Tenant or
the applicable Subtenant or other occupant is no longer permitted to occupy such
Property.

                               1.13 Construction Work. The term “Construction
Work” means any alteration, modification, demolition, or other construction or
reconstruction work, or the construction or reconstruction of any new
Improvements, or repair of any existing Improvements, located on, under or at
any Property.

                               1.14 Contamination. The term “Contamination”
means recoverable free liquid hydrocarbons, dissolved hydrocarbon components,
absorbed and vapor phase hydrocarbon, or other environmental contamination that
is required to be Remediated under applicable Environmental Laws.

                               1.15 County. The term “County” means the county
where any Property is located.

                               1.16 CPI. The term “CPI” means the United States
Department of Labor, Bureau of Labor Statistics “Consumer Price Index” for Urban
Wage Earners and Clerical Workers (CPI-W) published for New York - Northern New
Jersey - Long Island, NY-NJ-CT-PA, with a base of 1982-1984 = 100, or the
successor index thereto. If the CPI ceases to be published, and there is no
successor thereto, such other index as Landlord and Tenant shall agree upon in
writing shall be substituted for the CPI. The CPI for any calendar month shall
be deemed to mean the CPI last published before such calendar month.

                               1.17 CPI Adjustment Factor. As of any date of
determination, the term “CPI Adjustment Factor” means the greater of (a) 1.00 or
(b) the following fraction:

4

--------------------------------------------------------------------------------



 

CPI for the calendar month immediately preceding such
date of determination

--------------------------------------------------------------------------------

CPI for the calendar month during which the Restatement
Effective Date occurred.

                               1.18 Default. The term “Default” means any
Material Monetary Default, Non-Material Monetary Default, Non-Monetary Default
or Landlord Default.

                               1.19 Depository. The term “Depository” means, at
Tenant’s or Leasehold Mortgagee’s election, any of the following: (a) an
Institutional Lender, (b) Leasehold Mortgagee, (c) a national title insurance
company reasonably acceptable to Landlord and licensed to do business in the
State of New York, or (d) a servicer regularly used by Institutional Lenders in
connection with loan transactions. Tenant shall pay all fees and expenses
charged by the Depository.

                               1.20 Distribution Agreement. The term
“Distribution Agreement” means that certain Reorganization and Distribution
Agreement dated as of January 31, 1997 transferring to Tenant the Marketing
Assets and Marketing Business (as such terms are defined therein) in connection
with that certain distribution by Landlord of the common stock of Tenant to the
stockholders of Landlord, as amended from time to time.

                               1.21 Environmental Agreement. The term
“Environmental Agreement” means that certain Environmental Indemnity Agreement
between Landlord and Tenant dated as of the date hereof, as the same may be
amended or modified from time to time.

                               1.22 Environmental Law. The term “Environmental
Law” means all laws, ordinances, requirements, orders, directives, rules,
regulations, and applicable judicial and administrative decisions, orders and
decrees of any applicable Government affecting the development, improvement,
alteration, use, maintenance, operation or occupancy of the Premises, any
Property, or any part of any Property, whether in force at the Commencement Date
or passed, enacted or imposed at some time in the future, to the extent
applicable to conditions on, under, or about the Premises, any Property, or any
part of any Property, or arising from use or occupancy thereof, related to
pollution, protection of human health or the environment from exposure to
Hazardous Substances, including but not limited to, Laws relating to the release
or discharge of Hazardous Substances to the ambient air, surface and subsurface
soils, surface water and ground water, or governing the use, generation,
storage, transportation, disposal, release, clean-up or control of Hazardous
Substances in, on, at, to or from the Premises, any Property, or any part of any
Property, subject in all cases, however, to all applicable waivers, variances
and exemptions limiting the application of the foregoing.

                               1.23 Equipment Liens. The term “Equipment Liens”
means purchase-money security interests, financing leases, personal property
liens, and similar arrangements (including the corresponding UCC-1 financing
statements) relating to Tenant’s and/or Subtenant’s acquisition, encumbering or
financing of Personal Property, and used in connection with the operation of any
business on the Premises not prohibited by this Restated Lease or any Third
Party Lease, that are leased, purchased pursuant to conditional sale or
installment sale

5

--------------------------------------------------------------------------------



arrangements, encumbered by a security agreement made by Tenant and/or any
Subtenant, as the case may be, or used under licenses, such as convenience food
store equipment, gasoline marketing equipment, USTs (not owned by Landlord),
furniture, fixtures and equipment, telephone, telecommunications and facsimile
transmission equipment, point of sale equipment, televisions, radios, and
computer systems, provided that each Equipment Lien encumbers or otherwise
relates to only the property financed or otherwise provided by the secured party
under such Equipment Lien.

                               1.24 Estoppel Certificate. The term “Estoppel
Certificate” means a statement in writing containing all of the following
statements (identifying in reasonable detail any exceptions that may exist at
the time), as requested by either party: (a) this Restated Lease has not been
amended or modified, constitutes the entire agreement between Landlord and
Tenant relating to the Premises (except as otherwise set forth in Section 33.9),
and is in full force and effect (or, if there have been amendments or
modifications, that this Restated Lease as so amended or modified is in full
force and effect and stating such amendments or modifications); (b) neither
Landlord nor Tenant is in default under this Restated Lease and to the best of
the signer’s knowledge no facts or circumstances exist that, with the passage of
time or the giving of notice or both, would constitute Defaults under this
Restated Lease by Landlord or Tenant (or, if there have been any Defaults or
potential Defaults, specifying the nature of any such Default or potential
Default); (c) Tenant has paid all Fixed Rent to date and, to the best of
Landlord’s knowledge, all Additional Rent to date; (d) the Commencement Date,
the Restatement Effective Date, or any other then-ascertainable date relevant to
this Restated Lease; (e) this Restated Lease is a single lease demising the
Premises and may not be severed, bifurcated, divided or otherwise split in any
manner whatsoever; and (f) such other matters as either party shall reasonably
request.

                               1.25 Fee Estate. The term “Fee Estate” means
Landlord’s fee estate in the Premises or any Property or, in the case of a
Property owned by a Third Party Lessor, the Power Test Lessor, the Leemilt’s
Lessor or the Gettymart Lessor, the fee estate of such Third Party Lessor, the
Power Test Lessor, the Leemilt’s Lessor or the Gettymart Lessor in such
Property, as applicable.

                               1.26 Fee Mortgage. The term “Fee Mortgage” means
any mortgage, deed of trust, deed to secure debt, assignment, security interest,
pledge, financing statement or any other instrument(s) or agreement(s) intended
to grant security for any obligation encumbering the Fee Estate or Landlord’s
leasehold interest in any Fee Estate owned by a Third Party Lessor, the Power
Test Lessor, the Leemilt’s Lessor or the Gettymart Lessor, as the case may be,
as existing, entered into, renewed, modified, amended, extended or assigned from
time to time during the Term.

                               1.27 Fixed Rent. The term “Fixed Rent” means all
rent payable under Section 3.1.

                               1.28 Fixed Rent Adjustment Procedures. The term
“Fixed Rent Adjustment Procedures” shall have the meaning ascribed to it on
Schedule 4.

6

--------------------------------------------------------------------------------



                               1.29 Fleet Mortgage. The “Fleet Mortgage” means
those certain Fee Mortgages securing the Power Test Lessor’s obligations
pursuant to that certain Amended and Restated Loan Agreement between the Power
Test Lessor and Fleet National Bank, dated October 31, 1995, as subsequently
amended.

                               1.30 GAAP. The term “GAAP” means generally
accepted accounting principles set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession of the United
States of America, in all cases as interpreted by a significant segment of the
accounting profession of the United States of America.

                               1.31 Gettymart Lease. The term “Gettymart Lease”
means that certain Lease Agreement, dated as of the Restatement Effective Date,
between the Gettymart Lessor, as landlord, and Landlord, as tenant.

                               1.32 Gettymart Lease Estoppel Certificate. The
term “Gettymart Lease Estoppel Certificate” means a statement in writing
containing all of the following statements (identifying in reasonable detail any
exceptions that may exist at the time), as requested by Tenant: (a) the
Gettymart Lease has not been amended or modified, constitutes the entire
agreement between the Gettymart Lessor and Landlord relating to the Properties
subject to the Gettymart Lease and is in full force and effect (or, if there
have been amendments or modifications, that the Gettymart Lease as so amended or
modified is in full force and effect and stating such amendments or
modifications); (b) neither the Gettymart Lessor nor Landlord is in material
default under the Gettymart Lease and, to the best of the Gettymart Lessor’s
knowledge, no facts or circumstances exist that, with the passage of time or the
giving of notice or both, would constitute material defaults under the Gettymart
Lease by the Gettymart Lessor or Landlord (or, if there have been any material
defaults or potential material defaults, specifying the nature of any such
material default or potential material default); (c) Landlord has paid all rent
to date; (d) any then-ascertainable date relevant to the Gettymart Lease; and
(e) such other matters as Tenant shall reasonably request.

                               1.33 Gettymart Lessor. The term “Gettymart
Lessor” means GettyMart, Inc., a Delaware corporation and its successors and
assigns under the Gettymart Lease.

                               1.34 Government. The term “Government” means each
and every applicable governmental authority, department, agency, bureau or other
entity or instrumentality having jurisdiction over the Premises, including the
federal government of the United States, the State government and any
subdivisions and municipalities thereof, including the County government, and
all other applicable governmental authorities and subdivisions thereof.

                               1.35 Governmental Request. The term “Governmental
Request” means, with respect to any Person, such Person’s filing for (or other
similar process) a building permit, fire underwriter’s certificate, zoning
variance or similar permit, certificate or license or such Person’s making of
any other inquiries with respect to any Property to the applicable Government.

7

--------------------------------------------------------------------------------



                               1.36 Hazardous Substances. The term “Hazardous
Substances” means those flammable substances, explosives, radioactive materials,
asbestos, polychlorinated biphenyls, chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, medical
wastes, toxic substances or related materials, petroleum and petroleum products,
or other substances of any kind that are subject to regulation, control or
remediation under Environmental Laws.

                               1.37 Impositions. The term “Impositions” means
all Real Estate Taxes, water rents, rates and charges, sewer rents, commercial
rent taxes, occupancy taxes (other than those that are treated as Real Estate
Taxes), UST fees and taxes, and other impositions and charges of every kind and
nature whatsoever with respect to any Property that may be assessed, levied,
confirmed, imposed or become a lien on any Property or that may be levied,
assessed or imposed upon the gross income arising from any Rent (in all cases,
other than on account of any actions or omissions of Landlord, a Third Party
Lessor, the Power Test Lessor, the Leemilt’s Lessor or the Gettymart Lessor, or
conditions existing on, at or with respect to any Property before the applicable
Commencement Date), in all cases, by or for the benefit of any Government with
respect to any period falling within the period from the Commencement Date
through the end of the Term. Notwithstanding the foregoing, all such obligations
of a lessee in a Third Party Lease, the Power Test Lease, the Leemilt’s Lease
and the Gettymart Lease (except to the extent, if any, such item is included as
Fixed Rent hereunder) are also Impositions. The term “Impositions” shall,
however, not include any of the following, all of which Landlord shall pay
before delinquent or payable only with a penalty: (a) any franchise, income,
excess profits, estate, inheritance, succession, transfer, gift, corporation,
business, capital levy, or profits tax, or license fee (other than a license fee
imposed with respect to any Property or the Improvements thereon the maintenance
of which is Tenant’s responsibility pursuant to the terms of this Restated
Lease) of Landlord, (b) the incremental portion of any of the items listed in
this Section that would not have been levied, imposed or assessed but for any
sale or other direct or indirect transfer of the Fee Estate or of any interest
in Landlord during the Term, (c) any charges that would not have been payable
but for any act or omission of Landlord or conditions existing on, at or with
respect to the Property before the applicable Commencement Date, (d) any charges
that are levied, assessed or imposed against any Property during the Term based
on the recapture or reversal of any previous tax abatement or tax subsidy, or
compensating for any previous tax deferral or reduced assessment or valuation,
or based on a miscalculation or misdetermination of any charge(s) of any kind
imposed or assessed with respect to the Premises, relating to any period(s)
before the applicable Commencement Date, and (e) interest, penalties and other
charges with respect to items “a” through “d.”

                               1.38 Improvements. The term “Improvements” means
all buildings, structures, landscaping, recreational facilities, signs,
foundations, and other improvements, appurtenances and above-ground storage
tanks now or hereafter located on the Premises. Under no circumstances shall the
term “Improvements” be deemed to include any of the USTs, for which separate
provision is made under this Restated Lease.

                               1.39 Indemnify. Wherever this Restated Lease
provides that a party shall “Indemnify” another from or against a particular
matter, such term means that the Indemnitor shall indemnify the Indemnitee (and
its partners, officers, directors, members, shareholders,

8

--------------------------------------------------------------------------------



agents, contractors and employees) and defend and hold the Indemnitee (and its
partners, officers, directors, members, shareholders, agents, contractors and
employees) harmless from and against any and all actual loss, cost, claims,
liability, penalties, judgments, damage or other injury, detriment, or expense
(including Legal Costs, interest and penalties) actually incurred or suffered by
the Indemnitee (and its partners, officers, directors, members, shareholders,
agents, contractors and employees) on account of the matter that is the subject
of such indemnification or in enforcing the Indemnitor’s indemnity.
Notwithstanding the foregoing or anything to the contrary contained in this
Restated Lease, Indemnitor shall under no circumstances whatsoever be liable for
consequential damages incurred by Indemnitee on account of the matter that is
the subject of such indemnification.

                               1.40 Indemnitee. The term “Indemnitee” means a
party that is entitled to be Indemnified pursuant to this Restated Lease.

                               1.41 Indemnitor. The term “Indemnitor” means a
party that agrees to Indemnify another party pursuant to this Restated Lease.

                               1.42 Institutional Lender. The term
“Institutional Lender” means a bank, trust company, insurance company or savings
bank having, at any and all times, a net worth of not less than $500,000,000 (as
increased on an annual basis, based on the CPI Adjustment Factor) and net assets
of not less than $2,500,000,000 (as increased on an annual basis, based on the
CPI Adjustment Factor); provided that any such entity shall qualify as an
“Institutional Lender” only if such entity (a) is not an Affiliate of Tenant
(unless such entity is an Affiliate of Tenant solely as a result of making a
bona fide equity investment in Tenant); and (b) is subject to (1) the
jurisdiction of the courts of the State of New York in any actions and (2) the
supervision of (A) the Comptroller of the Currency, (B) the Department of Labor
of the United States, (C) the Insurance Department or the Banking Department or
the Comptroller of New York City, or any successor to any of the agencies or
officials referred to in clauses (A) through (C).

                               1.43 Insubstantial Condemnation. The term
“Insubstantial Condemnation” means any Condemnation other than a Substantial
Condemnation or a Temporary Condemnation.

                               1.44 Knowledge. The term “knowledge”, means, with
respect to Landlord, the actual knowledge of Leo Liebowitz, Randi Young Filip,
John Fitteron, Edwin C. Levy, Scott Hanley, Vincent DeLaurentis, and Paul
Stendardi, with inquiry, which inquiry (a) shall consist of and be limited to
inquiry of employees of Landlord who may be reasonably expected to have
information with respect to the relevant matter and (b) shall in no event
require any review of any files, databases or records which may contain relevant
information. The phrase “to the best of Landlord’s knowledge” shall have the
same meaning.

                               1.45 Landlord. The term “Landlord” means Getty
Properties Corp. (formerly known as Getty Realty Corp.) and certain of its
Affiliates and/or Subsidiaries, who have approved this Restated Lease on the
signature page hereof, and their respective successors and assigns.

                               1.46 Landlord’s Award. The term “Landlord’s
Award” means, at any point in time, an amount equal to the then fair market
value of the Fee Estate (which, for the purposes of

9

--------------------------------------------------------------------------------



this definition, shall include Landlord’s leasehold interest in the Fee Estates
owned by a Third Party Lessor, the Power Test Lessor, the Leemilt’s Lessor or
the Gettymart Lessor (it being understood that the Power Test Lessor, the
Leemilt’s Lessor or the Gettymart Lessor, as applicable, as landlord thereunder,
and Landlord, as tenant thereunder, shall in no event seek Awards with respect
to the same estate or interest in the Fee Estate encumbered by any such Power
Test Lease, the Leemilt’s Lease or the Gettymart Lease, as applicable) in the
applicable Property (including the then fair market value of the rights of the
holder of such Fee Estate in and to the Improvements thereon), considered: (i)
as if the Condemnation had not occurred; (ii) without adjusting for any
expectation of the Condemnation; (iii) as if this Restated Lease had not
terminated with respect to the applicable Property as of the effective date of
the Condemnation; and (iv) taking into account the benefits and burdens of this
Restated Lease, the remaining Term (as further defined in this definition), all
Permitted Exceptions, and all other matters affecting such Fee Estate and its
valuation. For the purposes of calculating “Landlord’s Award,” the Term of this
Restated Lease shall include only those Renewal Terms for which Tenant had
previously exercised its Renewal Option in accordance with the provisions of
this Restated Lease. “Landlord’s Award” shall be determined independently of,
and without regard to, any valuation of the Fee Estate established in any
Condemnation proceeding.

                               1.47 Law. The term “Law” or “Laws” means all
laws, ordinances, requirements, orders, directives, rules, regulations, and
applicable judicial and administrative decisions, orders and decrees of any
applicable Government affecting the development, improvement, alteration, use,
maintenance, operation or occupancy of the Premises, any Property, or any part
of any Property, whether in force at the Commencement Date or passed, enacted or
imposed at some time in the future, subject in all cases, however, to all
applicable waivers, variances and exemptions limiting the application of the
foregoing. Notwithstanding the foregoing, for the purposes of this Restated
Lease, the terms “Law” and “Laws” shall in no event be deemed to include
Environmental Law or Environmental Laws, for which separate provision is made
herein.

                               1.48 Lease Termination Damages. The term “Lease
Termination Damages” means an amount per annum equal to the Annual Damage Amount
(as defined hereinafter), payable in accordance with the following sentence.
Landlord shall pay the Annual Damage Amount to Tenant quarterly, in equal
installments, for each calendar year (or portion thereof) during the shortest of
the following periods, as applicable: (a) a five (5) year period commencing on
the termination of the applicable Third Party Lease, (b) the period of the then
remaining Term of this Restated Lease, and (c) the period of the then remaining
term of the terminated Third Party Lease. As used herein, the term “Annual
Damage Amount” means a sum equal to the product of (a) the volume of gas sales
in gallons at the Property with respect to which a Third Party Lease has been
terminated in the twelve (12) full calendar months immediately prior to the
termination of such Third Party Lease, times (b) ten cents ($.10), less an
equitable amount attributable to Tenant’s cost of doing business at such
Property (including, without limitation, the Rent allocable to such Property,
the determination of which shall be made in accordance with the principles set
forth in the Fixed Rent Adjustment Procedures) during such period.

                               1.49 Lease Year. The first “Lease Year” of this
Restated Lease means the twelve-month period commencing on the Restatement
Effective Date and ending on the day

10

--------------------------------------------------------------------------------



before the first anniversary of the Restatement Effective Date. The second
“Lease Year” means the period commencing on the first anniversary of the
Restatement Effective Date and ending on the day before the second anniversary
of the Restatement Effective Date; and so on for each subsequent twelve-month
period during the Initial Term and, if any, the Renewal Term(s).

                               1.50 Leasehold Estate. The term “Leasehold
Estate” means Tenant’s leasehold estate in any Property owned by Landlord in fee
and demised under this Restated Lease and, in the case of a Property owned by a
Third Party Lessor, the Leemilt’s Lessor, the Power Test Lessor or the Gettymart
Lessor, Tenant’s subleasehold estate demised under this Restated Lease, in all
cases upon and subject to all the terms and conditions of this Restated Lease.

                               1.51 Leasehold Mortgagee. The term “Leasehold
Mortgagee” means a Permitted Leasehold Mortgagee holding a Permitted Leasehold
Mortgage.

                               1.52 Legal Costs. The term “Legal Costs” means
all reasonable costs and expenses incurred by a party to this Restated Lease in
connection with any legal proceeding or contest, including reasonable attorneys’
fees, consultant’s fees, court costs, and expenses.

                               1.53 Leemilt’s Lease. The term “Leemilt’s Lease”
means (i) before the Restatement Effective Time, that certain Lease Agreement,
dated as of February 1, 1985, between the Leemilt’s Lessor, as landlord, and
Landlord, as tenant and (ii) at and after the Restatement Effective Time, that
certain Lease Agreement dated as of the Restatement Effective Date between the
Leemilt’s Lessor, as landlord, and Landlord, as tenant.

                               1.54 Leemilt’s Lease Estoppel Certificate. The
term “Leemilt’s Lease Estoppel Certificate” means a statement in writing
containing all of the following statements (identifying in reasonable detail any
exceptions that may exist at the time), as requested by Tenant: (a) the
Leemilt’s Lease has not been amended or modified, constitutes the entire
agreement between the Leemilt’s Lessor and Landlord relating to the Properties
subject to the Leemilt’s Lease and is in full force and effect (or, if there
have been amendments or modifications, that the Leemilt’s Lease as so amended or
modified is in full force and effect and stating such amendments or
modifications); (b) neither the Leemilt’s Lessor nor Landlord is in material
default under the Leemilt’s Lease and, to the best of the Leemilt’s Lessor’s
knowledge, no facts or circumstances exist that, with the passage of time or the
giving of notice or both, would constitute material defaults under the Leemilt’s
Lease by the Leemilt’s Lessor or Landlord (or, if there have been any material
defaults or potential material defaults, specifying the nature of any such
material default or potential material default); (c) Landlord has paid all rent
to date; (d) any then-ascertainable date relevant to the Leemilt’s Lease; and
(e) such other matters as Tenant shall reasonably request.

                               1.55 Leemilt’s Lessor. The term “Leemilt’s
Lessor” means Leemilt’s Petroleum, Inc. and its successors and assigns, as
lessor under the Leemilt’s Lease.

                               1.56 License Agreement. The term “License
Agreement” means that certain Amended and Restated Trademark License Agreement
dated as of the date hereof, as the same may be amended or modified from time to
time.

11

--------------------------------------------------------------------------------



                               1.57 Major Violation. The term “Major Violation”
means a Preexisting Violation which results in a Government sending written
notice to Landlord, Tenant, a Subtenant, a Third Party Lessor, the Power Test
Lessor, the Leemilt’s Lessor, the Gettymart Lessor, or a Property that such
Preexisting Violation is a violation of Law and requiring cure of the same.

                               1.58 Marketing Parent. The term “Marketing
Parent” means OAO LUKoil, a Russian Corporation, and its successors and assigns.

                               1.59 Material Monetary Default. The term
“Material Monetary Default” means any failure by Tenant (A) to pay Fixed Rent or
Real Estate Taxes, in either case when, as and in the amount required to be paid
by Tenant pursuant to the terms of this Restated Lease or (B) in the case of
insurance, to maintain the insurance coverage required in Article 12.
Notwithstanding the preceding sentence, a “Material Monetary Default” will not
be deemed to occur with respect to Tenant’s failure to pay any Real Estate Tax
unless Tenant fails to pay such Real Estate Tax on or prior to the last day on
which such Real Estate Tax may be paid to the appropriate taxing authority
without penalty or interest.

                               1.60 Merger Agreement. The term “Merger
Agreement” means that certain Agreement and Plan of Merger dated as of the date
hereof among OAO LUKOIL, LUKOIL International GmbH, LUKOIL Americas Corporation,
Mikecon Corp., and Getty Petroleum Marketing Inc., as the same may be amended or
modified from time to time.

                               1.61 Mortgage. The term “Mortgage” means a Fee
Mortgage or a Permitted Leasehold Mortgage.

                               1.62 New Contamination. The term “New
Contamination” means Contamination discovered at any Property at which Landlord
is conducting Remediation under Section 9.2, which Properties are set forth on
Schedule 3, after Landlord has commenced such Remediation and before Closure is
obtained by Landlord. Tenant shall have the burden of proving that any such
discovered Contamination is not New Contamination but Contamination for which
Landlord is obligated to Remediate.

                               1.63 Non-Material Monetary Default. The term
“Non-Material Monetary Default” means any failure by Tenant to pay any charge or
sum(s) of money payable by Tenant pursuant to this Restated Lease (other than
Fixed Rent, Real Estate Taxes and insurance premiums required to maintain the
insurance coverage set forth in Article 12 hereof), when, as, and in the amount
required to be paid by Tenant pursuant to the terms of this Restated Lease.

                               1.64 Non-Monetary Default. The term “Non-Monetary
Default” means any failure by Tenant to comply with any terms or provisions of,
or perform as required by, this Restated Lease, other than a Material Monetary
Default or a Non-Material Monetary Default. A Bankruptcy Default shall be
considered a Non-Monetary Default.

                               1.65 Notice. The term “Notice” means any notice,
demand, request, election, designation, approval, or consent, including any of
the foregoing relating to a Default by any party hereunder, that is permitted,
required or desired to be given by either party in connection with this

12

--------------------------------------------------------------------------------



Restated Lease. Notices shall be delivered, and shall become effective, only in
accordance with the requirements of Article 20.

                               1.66 Pelham Manor Rezoning Event. The term
“Pelham Manor Rezoning Event” means the date when, as a result of the enactment
of a final, non-appealable change in Law, the use of the Property having a
mailing address of 4301 Boston Post Road, Bronx, New York 10466 as a Petroleum
Terminal Property is no longer lawful.

                               1.67 Permitted Exception. The term “Permitted
Exception” means all liens, charges, estates and encumbrances currently
affecting the Premises as of the Restatement Effective Date.

                               1.68 Permitted Leasehold Mortgage. The term
“Permitted Leasehold Mortgage” means any mortgage, deed of trust, deed to secure
debt, assignment, security interest, pledge, financing statement or any other
instrument(s) or agreement(s) that is held by a Permitted Leasehold Mortgagee
and is intended to grant security for any obligation encumbering the entire
Leasehold Estate, as the same may be entered into, renewed, modified, amended,
extended or assigned from time to time during the Term.

                               1.69 Permitted Leasehold Mortgagee. The term
“Permitted Leasehold Mortgagee” means any of (i) an Institutional Lender, (ii)
any of the entities described on Schedule 8, and (iii) any other entity which
has characteristics (as to, among other things, reputation, financial viability
and experience) similar to those entities listed on said Schedule, as reasonably
determined by Tenant, and is not, at the time of the making of the Permitted
Leasehold Mortgage, in Landlord’s reasonable judgment, in competition with
Landlord.

                               1.70 Person. The term “Person” means any
association, bank, business trust, corporation, estate, general partnership,
Government, individual, joint stock company, joint venture, labor union, limited
liability company, limited partnership, non-profit corporation, professional
association, professional corporation, trust or any other organization of any
type or person.

                               1.71 Personal Property. The term “Personal
Property” means all Trade Equipment as well as supplies and inventory, books and
records, intangibles, and any and all other items of personal property located
at the Premises, except, in all cases, those which are owned by a Third Party
Lessor. Under no circumstances shall the term “Personal Property” be deemed to
include any of the USTs, for which separate provision is made under this
Restated Lease.

                               1.72 Personal Property Letter. The term “Personal
Property Letter” means that certain letter agreement, dated as of the date
hereof, between Landlord and Tenant relating to the ownership of Personal
Property located on the Premises.

                               1.73 Petroleum Terminal Properties. The term
“Petroleum Terminal Properties” means those Properties which are terminals for
the storage and distribution of petroleum products either owned or leased by
Landlord or one of its Affiliates and/or Subsidiaries. As of the date hereof,
the Petroleum Terminal Properties are as set forth on Exhibit J.

13

--------------------------------------------------------------------------------



                               1.74 Post-Reorganization Leases. The term
“Post-Reorganization Leases” means the 1998 Master Lease, the April 1999 Master
Lease, and the September 1999 Master Lease.

                               1.75 Power Test Lease. The term “Power Test
Lease” means a lease between the Power Test Lessor, as landlord, and Landlord,
as tenant, for a Property, as such lease has been amended as of the date hereof.
As used in this definition, the term “Landlord” shall be deemed to include any
Affiliate and/or Subsidiary of Landlord that is the tenant under any Power Test
Lease. The term “Power Test Leases” shall have the correlative plural meaning.

                               1.76 Power Test Lease Estoppel Certificate. The
term “Power Test Lease Estoppel Certificate” means a statement in writing
containing all of the following statements (identifying in reasonable detail any
exceptions that may exist at the time), as requested by Tenant: (a) the Power
Test Leases have not been amended or modified, constitute the entire agreement
between the Power Test Lessor and Landlord (which term “Landlord” shall be
deemed to include any Affiliate and/or Subsidiary of Landlord that is the tenant
under any Power Test Lease for the purposes of this definition) relating to the
Properties subject to the Power Test Leases and are in full force and effect
(or, if there have been amendments or modifications, that the Power Test Leases
as so amended or modified are in full force and effect and stating such
amendments or modifications); (b) neither the Power Test Lessor nor Landlord is
in material default under the Power Test Leases and, to the best of the Power
Test Lessor’s knowledge, no facts or circumstances exist that, with the passage
of time or the giving of notice or both, would constitute material defaults
under the Power Test Leases by the Power Test Lessor or Landlord (or, if there
have been any material defaults or potential material defaults, specifying the
nature of any such material default or potential material default); (c) Landlord
has paid all rent to date; (d) any then-ascertainable date relevant to the Power
Test Leases; and (e) such other matters as Tenant shall reasonably request.

                               1.77 Power Test Lessor. The term “Power Test
Lessor” means Power Test Realty Company Limited Partnership and its successors
and assigns, as lessor under the Power Test Leases.

                               1.78 Premises. The term “Premises” shall have the
meaning set forth in the first Recital paragraph of this Restated Lease, except
that the term “Premises” shall not be deemed to include any Property which may
be deleted from this Restated Lease from time to time (a) pursuant to the
express provisions of Article 13, 14, 15, 22 or 25 of this Restated Lease; or
(b) by the mutual agreement of the parties hereto.

                               1.79 Prime Rate. The term “Prime Rate” means the
prime rate or equivalent “base” or “reference” rate for corporate loans that, at
Landlord’s election, by Notice to Tenant, is: (a) published from time to time in
the Wall Street Journal; (b) announced from time to time by the commercial
banking unit of the Chase Manhattan Corporation, New York, New York, or any
other large United States “money center” commercial bank designated by Landlord;
or (c) if such rate is no longer so published or announced, then a reasonably
equivalent rate published by an authoritative third party designated by
Landlord. Notwithstanding anything to the contrary in this Section, the Prime
Rate shall never exceed the highest rate of interest legally permitted to be

14

--------------------------------------------------------------------------------



charged in transactions of the character of this Restated Lease between parties
of a character similar to Landlord and Tenant.

                               1.80 Prohibited Liens. The term “Prohibited Lien”
means any mechanic’s, vendor’s, laborer’s or material supplier’s statutory lien
or other similar lien arising by reason of work, labor, services, equipment or
materials supplied, or claimed to have been supplied, to Tenant, which lien
either: (a) is filed against the Fee Estate or Landlord’s leasehold interest in
any Fee Estate owned by a Third Party Lessor, the Leemilt’s Lessor, the
Gettymart Lessor, or the Power Test Lessor or (b) is filed against the Leasehold
Estate and, upon termination of this Restated Lease, would under the Law of the
State attach to the Fee Estate or Landlord’s leasehold interest in any Fee
Estate owned by a Third Party Lessor, the Leemilt’s Lessor, the Gettymart
Lessor, or the Power Test Lessor. Notwithstanding anything to the contrary in
this Restated Lease, an Equipment Lien shall not constitute a Prohibited Lien
and nothing in this Restated Lease shall prohibit Tenant and/or Subtenant from
creating, or require Tenant and/or Subtenant, as the case may be, to remove, any
Equipment Lien except upon termination of this Restated Lease.

                               1.81 Property. The term “Property” shall have the
meaning set forth in the first Recital paragraph of this Restated Lease, except
that the term “Property” shall not be deemed to include any property which may
be deleted from this Restated Lease from time to time (a) pursuant to the
express provisions of Article 13, 14, 15, 22 or 25 or (b) by the mutual
agreement of the parties hereto. The term “Properties” shall have the
correlative plural meaning.

                               1.82 Real Estate Taxes. The term “Real Estate
Taxes” means all taxes and special and general assessments that may be assessed,
levied, confirmed, imposed or become a lien on any Property (other than on
account of any actions or omissions of Landlord, a Third Party Lessor, the
Leemilt’s Lessor, the Gettymart Lessor, or the Power Test Lessor or conditions
existing on, at or with respect to any such Property before the applicable
Commencement Date) by or for the benefit of any Government with respect to any
period during the Term, together with any taxes, assessments and occupancy taxes
that may be levied, assessed or imposed by any Government in lieu of or as a
substitute, in whole or in part, for any of the foregoing. Notwithstanding the
foregoing, all such items referred to above which are the obligation of a lessee
under a Third Party Lease, the Leemilt’s Lease, the Gettymart Lease, and a Power
Test Lease (except to the extent, if any, such item is included as Fixed Rent
hereunder) are also “Real Estate Taxes.” The term “Real Estate Taxes” shall,
however, not include any of the following, all of which Landlord shall pay
before delinquent or payable only with a penalty: (a) any franchise, income,
excess profits, estate, inheritance, succession, transfer, gift, corporation,
business, capital levy, or profits tax, or license fee (other than a license fee
imposed with respect to any Property or the Improvements thereon the maintenance
of which is Tenant’s responsibility pursuant to the terms of this Restated
Lease) of Landlord, (b) the incremental portion of any of the items listed in
this Section that would not have been levied, imposed or assessed but for any
sale or other direct or indirect transfer of the Fee Estate or of any interest
in Landlord during the Term, (c) any charges that would not have been payable
but for any act or omission of Landlord or conditions existing on, at or with
respect to any Property before the applicable Commencement Date, (d) any charges
that are levied, assessed or imposed against any Property during the Term based
on the recapture or reversal of any

15

--------------------------------------------------------------------------------



previous tax abatement or tax subsidy, or compensating for any previous tax
deferral or reduced assessment or valuation, or based on a miscalculation or
misdetermination of any charge(s) of any kind imposed or assessed with respect
to the Premises, relating to any period(s) before the applicable Commencement
Date, and (e) interest, penalties and other charges with respect to items “a”
through “d.”

                               1.83 Realty Parent. The term “Realty Parent”
means Getty Realty Corp., and its successors and assigns.

                               1.84 Remediate. The term “Remediate,”
“Remediation,” and/or “Remediated” means those activities, including
investigation, monitoring and, as necessary, cleaning up, removing, treating,
covering or in any other way remediating Contamination in the environment at or
emanating from any Property, including those Properties set forth on Schedule 2,
Schedule 3 and Exhibit C so as to achieve Closure, but excluding the repair,
removal or replacement of USTs, except as set forth in Section 7.6. The required
levels of Remediation at any particular Property shall be limited solely to
those limits in place by the applicable Government at the time of the Closure.

                               1.85 Renewal Option. The term “Renewal Option”
means the right to renew this Restated Lease as provided in Section 2.1 hereof.

                               1.86 Rent. The term “Rent” means Fixed Rent and
Additional Rent.

                               1.87 Restatement Effective Date. The term
“Restatement Effective Date” means the initial acceptance for payment of shares
of Company Common Stock (as defined in the Merger Agreement) pursuant to the
Offer (as defined in the Merger Agreement).

                               1.81A Restatement Effective Time. The term
“Restatement Effective Time” means the time which is two (2) hours prior to the
time that the conditions referred to in the definition of Restatement Effective
Date have been satisfied.

                               1.88 September 1999 Master Lease. The term
“September 1999 Master Lease” means that certain Master Lease, dated September
30, 1999, between Landlord and Tenant.

                               1.89 Service Station Properties. The term
“Service Station Properties” means Properties which are currently used to sell
motor fuels or convenience store items or both, and in some instances are used
for motor vehicle repairs and/or other services ancillary to the sale of motor
fuels or convenience store items.

                               1.90 State. The term “State” means the State or
Commonwealth where the Properties are located.

                               1.91 Sublease. The term “Sublease” means any
sublease or sub-sublease of any Property or any part of any Property, or any
other agreement or arrangement (including a license agreement, occupancy
agreement or concession agreement) made by Tenant granting any third party the
right to occupy, use or possess any Property or any portion of any Property,
including, without limitation, those subleases between Tenant and lessee-dealers
with respect to certain Service Station Properties. The term “Subleases” shall
have the correlative plural meaning.

16

--------------------------------------------------------------------------------



                              1.92 Subsidiary. The term “Subsidiary” means, with
respect to any Person, any other Person (i) in which such Person owns directly,
or indirectly through one or more subsidiaries, more than fifty percent (50%) of
the voting or beneficial interest, or (ii) which such Person otherwise has the
right or power to control (whether by contract, through ownership of securities
or otherwise). The term “Subsidiaries” shall have the correlative plural
meaning.

                               1.93 Substantial Casualty. The term “Substantial
Casualty” means any Casualty that, in Tenant’s reasonable judgment, renders a
Property unsuitable for the then current use of such Property at the time of the
Casualty.

                               1.94 Substantial Condemnation. The term
“Substantial Condemnation” means any Condemnation that, in Tenant’s reasonable
judgment, renders the remaining portion of a Property unsuitable for the conduct
of the then current use of the Property at the time of the Condemnation. Tenant
may waive its right to treat as a Substantial Condemnation any Condemnation that
would otherwise qualify as such.

                               1.95 Subtenant. The term “Subtenant” means any
person having rights of occupancy, use or possession under a Sublease, and any
concessionaires, occupants and licensees that Tenant elects to treat as
Subtenants, including, without limitation, lessee-dealers subleasing any Service
Station Property.

                               1.96 Temporary Condemnation. The term “Temporary
Condemnation” means a Condemnation relating to the temporary right to use or
occupy a Property or any part of a Property.

                               1.97 Tenant. The term “Tenant” means (a) for
certain Service Station Properties located in the Mid-Hudson Valley, Kingston
Oil Supply Corp. and for all other Service Station Properties, Getty Petroleum
Marketing Inc. and (b) for certain Petroleum Terminal Properties located in the
Mid-Hudson Valley, Kingston Oil Supply Corp. and for all other Petroleum
Terminal Properties, Getty Terminals Corp., including, in all cases, any and all
successors and assigns of such entities as may be permitted hereunder.

                               1.98 Tenant Improvements. The term “Tenant
Improvements” means any and all Improvements constructed on any Property by
Tenant at any time between the applicable Commencement Date with respect to such
Property and the Restatement Effective Date and at any time during the Term.

                               1.99 Tenant’s Award. The term “Tenant’s Award”
means, at any point in time, an amount equal to the then fair market value of
the Leasehold Estate in the applicable Property (including the then fair market
value of the rights of Tenant in and to any Improvements thereon), considered:
(i) as if the Condemnation had not occurred; (ii) without adjusting for any
expectation of the Condemnation; (iii) as if this Restated Lease had not
terminated with respect to the applicable Property as of the effective date of
the Condemnation; and (iv) taking into account the benefits and burdens of this
Restated Lease, the remaining Term (as further defined in this definition), all
Permitted Exceptions, and all other matters affecting such Leasehold Estate and
its valuation. For the purposes of calculating “Tenant’s Award,” the term of
this Restated Lease

17

--------------------------------------------------------------------------------



shall include only those Renewal Terms for which Tenant had previously exercised
its Renewal Option in accordance with the provisions of this Restated Lease.
“Tenant’s Award” shall be determined independently of, and without regard to,
any valuation of the Leasehold Estate established in any Condemnation
proceeding.

                               1.100 Tenant’s Condemnation Share. The term
“Tenant’s Condemnation Share” means the following fraction:

 

Tenant’s Award

--------------------------------------------------------------------------------

The sum of Tenant’s Award and
Landlord’s Award

                              1.101 Termination Date. The term “Termination
Date” means the date when this Restated Lease terminates or expires (i) for the
Premises, whether pursuant to the expiration of the Term as provided for in this
Restated Lease or pursuant to Landlord’s exercise of remedies upon occurrence of
a Material Monetary Event of Default or (ii) for any Property, (a) pursuant to
the express provisions of Article 13, 14, 15, 22 or 25 of this Restated Lease or
(b) by the mutual agreement of the parties hereto to delete such individual
Property from this Restated Lease.

                               1.102 Third Party Lease. The term “Third Party
Lease” means a lease between a Third Party Lessor, as landlord and Landlord, or
an Affiliate and/or Subsidiary of Landlord, as tenant, for any Property. The
Power Test Lease, the Leemilt’s Lease, and the Gettymart Lease are not Third
Party Leases for any purpose hereunder.

                               1.103 Third Party Lease Estoppel Certificate. The
term “Third Party Lease Estoppel Certificate” means a statement in writing
containing all of the following statements (identifying in reasonable detail any
exceptions that may exist at the time), as requested by Tenant: (a) the
applicable Third Party Lease has not been amended or modified, constitutes the
entire agreement between the Third Party Lessor and Landlord relating to the
Property subject to such Third Party Lease and is in full force and effect (or,
if there have been amendments or modifications, that such Third Party Lease as
so amended or modified is in full force and effect and stating such amendments
or modifications); (b) neither the Third Party Lessor nor Landlord is in default
under such Third Party Lease and, to the best of the Third Party Lessor’s
knowledge, no facts or circumstances exist that, with the passage of time or the
giving of notice or both, would constitute a default under the Third Party Lease
by the Third Party Lessor or Landlord (or, if there have been any defaults or
potential defaults, specifying the nature of any such default or potential
default); (c) Landlord has paid all rent to date; (d) any then-ascertainable
date relevant to the Third Party Lease; and (e) such other matters as Tenant
shall reasonably request.

                               1.104 Third Party Lease Spread. The term “Third
Party Lease Spread” means an amount equal to the difference between (a) the
Original Term Rent Allocation (as defined in Section 22.2.2) with respect to a
Property subject to a Third Party Lease and (b) the rental due and payable by
Landlord to the Third Party Lessor of such Property immediately prior to the
expiration of the term of such Third Party Lease.

18

--------------------------------------------------------------------------------



                              1.105 Third Party Lease Renewal Option. The term
“Third Party Lease Renewal Option” means any right to extend and renew a Third
Party Lease for a renewal term.

                               1.106 Third Party Lessor. The term “Third Party
Lessor” means a Person who owns a Property and leases it to Landlord or an
Affiliate and/or Subsidiary of Landlord.

                               1.107 Trade Equipment. The term “Trade Equipment”
means all furniture, furnishings, trade fixtures and equipment installed or used
on the Premises by Tenant or any Subtenant from time to time during the Term,
other than those which may be owned by a Third Party Lessor.

                               1.108 Transfer Tax Agreement. The term “Transfer
Tax Agreement” means that certain Tax Indemnity Agreement between Landlord and
Tenant dated as of the date hereof.

                               1.109 Unavoidable Delay. The term “Unavoidable
Delay” means a delay in the performance of any obligation under this Restated
Lease (excluding in any case any obligation to pay money) arising from or on
account of any cause whatsoever beyond the reasonable control of the person
required to perform, including strikes, labor troubles, litigation, Casualty,
Condemnation, accidents, Laws, governmental preemption, war, riots, and other
causes beyond such party’s reasonable control, whether similar to or dissimilar
to the causes specifically enumerated in this Section. In no event shall
Unavoidable Delay be deemed to include any delay caused by a Person’s financial
condition.

                               1.110 Uneconomic. The term “Uneconomic” means the
cost to cure an Eligible Legal Violation is not economically practicable, given
the business being conducted at a particular Property and the cost of curing
such violation.

                               1.111 Use Restriction Event. The term “Use
Restriction Event” means, with respect to a Property, the date when, (a) as a
result of the enactment of a final, non-appealable change in Law, the use of
such Property as of the Restatement Effective Date as a Service Station Property
or a Petroleum Terminal Property, as applicable, is no longer permitted; (b) as
a result of any non-appealable action by the Government, Tenant is no longer
able to use the Property for its use as of the Restatement Effective Date,
provided that (i) such action by the Government did not result, either directly
or indirectly, from the acts or omissions of Tenant, Subtenant or their
respective agents, contractors, employees, licensees or invitees, (ii) such
action of the Government was not a Law enforcement or violation related action
and was more in the nature of a change in zoning or a Condemnation-like action,
and (iii) such action of the Government was unrelated to Environmental Laws; or
(c) as a result of any non-appealable or unappealable (by Landlord or Tenant)
action by Government access to such Property is materially denied to Tenant or
Tenant’s customers or invitees. Anything contained in the foregoing sentence to
the contrary notwithstanding, a “Use Restriction Event” shall not be deemed to
occur in the event that the use of any such Property as of the Restatement
Effective Date is or becomes a permissible non-conforming use under applicable
Law such that Tenant is not permitted to rebuild or reconstruct such Property
for its current use as of the Restatement Effective Date after the occurrence of
a Casualty or Condemnation.

19

--------------------------------------------------------------------------------



                              1.112 UST. The term “UST” means an underground
storage tank including related piping, underground pumps, wiring and their
monitoring devices. The term “USTs” shall have the correlative plural meaning.

                               1.113 UST Upgrade. The term “UST Upgrade” means
the replacing, upgrading or closure of UST systems (tanks and connective piping)
in accordance with 40 C.F.R. Part 280 or similar Government requirements in
effect on the Commencement Date of the 1997 Master Lease.

                               1.114 Waiver of Subrogation. The term “Waiver of
Subrogation” means a provision in, or endorsement to, any insurance policy
required by this Restated Lease, by which the insurance carrier agrees to waive
all rights of recovery by way of subrogation against either party to this
Restated Lease in connection with any loss covered by such insurance policy.

                    2. TERM.

                               2.1 Initial Term and Renewal Term(s). The initial
term of this Restated Lease (the “Initial Term”) shall commence on the
Restatement Effective Date. The Initial Term shall end immediately prior to the
fifteenth (15th) anniversary of the Restatement Effective Date. Except as
provided or otherwise set forth to the contrary in Article 22, Tenant shall have
the absolute and unconditional right and option (each such right and option, a
“Renewal Option”) to extend and renew this Restated Lease as to all but not less
than all of the Properties then demised by this Restated Lease at the time of
such extension and renewal upon the same terms and conditions (except to the
extent Rent may be adjusted as required hereunder) as this Restated Lease, for
four (4) additional successive periods, with the first three (3) being of ten
(10) years each and the last one being of three (3) years and ten (10) months
(each such renewal period, a “Renewal Term”) following expiration of the Initial
Term. Tenant shall exercise each Renewal Option, if at all, by giving Landlord
Notice thereof (in compliance with this Restated Lease) at least thirteen (13)
months before the first day of the corresponding Renewal Term. Wherever this
Restated Lease refers to the “Term,” such reference means the Initial Term as
extended from time to time, pursuant to Tenant’s Renewal Option(s), to include
one or more Renewal Term(s), so that upon Tenant’s exercise of any Renewal
Option(s), the “Term” shall include the corresponding Renewal Term. At the
expiration or termination of the final Renewal Term provided for below, Tenant
shall have no further rights to renew or extend this Restated Lease. The Renewal
Options and Renewal Terms are as follows:

 

 

 

           2.1.1 First Renewal Term. The “First Renewal Term” shall be for a
period of ten (10) years beginning on the fifteenth (15th) anniversary of the
Restatement Effective Date and ending immediately prior to the twenty-fifth
(25th) anniversary of the Restatement Effective Date.

 

 

 

           2.1.2 Second Renewal Term. The second Renewal Term shall be for a
period of ten (10) years beginning on the twenty-fifth (25th) anniversary of the
Restatement Effective Date and ending immediately prior to the thirty-fifth
(35th) anniversary of the Restatement Effective Date.

20

--------------------------------------------------------------------------------



 

 

 

          2.1.3 Third Renewal Term. The third Renewal Term shall be for a period
of ten (10) years beginning on the thirty-fifth (35th) anniversary of the
Restatement Effective Date and ending immediately prior to the forty-fifth
(45th) anniversary of the Restatement Effective Date.

 

 

 

           2.1.4 Fourth Renewal Term. The fourth and final Renewal Term shall be
for a period of three (3) years and ten (10) months, beginning on the
forty-fifth (45th) anniversary of the Restatement Effective Date and ending
immediately prior to the forty-eighth (48th) and ten (10) month anniversary of
the Restatement Effective Date.

                               2.2 Default by Tenant. Provided only that this
Restated Lease has not been terminated and that no uncured Material Monetary
Event of Default then exists hereunder, there shall be no conditions (express or
implied) to Tenant’s exercise of any Renewal Option(s) for the Premises (except
as set forth in Article 22 at it pertains to Third Party Leases).

                               2.3 Title to Tenant Improvements and Personal
Property. Notwithstanding anything to the contrary in this Restated Lease, all
Tenant Improvements and all Personal Property owned by Tenant located in, on or
at any Property or otherwise constituting part of the Premises shall at all
times during the Term be owned by, and shall belong to, Tenant. All the benefits
and burdens of ownership of the foregoing shall be and remain in Tenant during
the Term.

                     3. RENT.

                               3.1 Fixed Rent. Throughout the Initial Term and
all Renewal Terms, Tenant shall pay Landlord, without notice or demand, in
lawful money of the United States of America, at Landlord’s office or as
Landlord shall otherwise designate, a net annual rental (the “Fixed Rent”) as
follows:

 

 

 

          3.1.1 Calculation of Fixed Rent. During the first Lease Year, Fixed
Rent shall be $57,729,216 (or $4,810,768 per month), as adjusted pursuant to
this Article. The Fixed Rent during the Initial Term and all Renewal Terms shall
be adjusted in accordance with the Fixed Rent Adjustment Procedures at the time
that any Property may be deleted from this Restated Lease (a) pursuant to the
express provisions of Article 13, 14, 15, 22 or 25 of this Restated Lease; or
(b) by the mutual agreement of the parties hereto.

 

 

 

          3.1.2 Rent Escalations. At the beginning of each Lease Year commencing
after the first Lease Year, the Fixed Rent for such Lease Year shall be
increased by an amount equal to two percent (2%) of the Fixed Rent in effect at
the end of the immediately preceding Lease Year, after giving effect to any
adjustment to such Fixed Rent required under Section 3.1.1.

                               3.2 Payment; Proration; Etc. Tenant shall pay
Fixed Rent in equal monthly installments in advance on the first day of each
month. Rent for partial months at the beginning or

21

--------------------------------------------------------------------------------



end of the Term shall be prorated based on the number of days in such month
within the Term divided by the total number of days in the entire month. Tenant
shall pay all Rent payable to Landlord by wire transfer of currently available
federal funds to Landlord’s bank account as designated by Landlord.

                               3.3 Additional Rent. In addition to Fixed Rent,
Tenant shall pay Landlord, as additional rent under this Restated Lease, all
Additional Rent within twenty (20) days after receipt of invoice therefor or as
otherwise set forth in Article 4.

                               3.4 No Allocation to Personal Property;
Allocation to Royalty Fee. None of the Rent provided for under this Restated
Lease is allocable to any personal property included in the Premises.
Notwithstanding anything to the contrary contained herein or in the License
Agreement, a sum equal to Two Million Dollars ($2,000,000) (as escalated
pursuant to the provisions of Section 3.1.2 above) of the Fixed Rent payable
hereunder per Lease Year shall be deemed to constitute payment for the granting
by Landlord to Tenant of an exclusive license to use the Licensed Marks (as
defined in the License Agreement) on the terms and conditions set forth in the
License Agreement (such annual payment being referred to herein as the “Royalty
Fee”). Notwithstanding the foregoing, if the License Agreement terminates for
any reason during the Term, then the amount of Fixed Rent payable hereunder per
annum shall be deemed to be increased by an amount equal to the Royalty Fee that
would have been payable had the License Agreement not terminated. The net effect
of the foregoing is that the amount paid by Tenant to Landlord under Section 3.1
shall not be affected by the termination of the License Agreement.

                               3.5 Offsets. Except as specifically provided in
Section 31.1 hereof and except as provided below, Tenant shall pay all Rent
without offset, defense, claim, counterclaim, reduction, deduction, or exercise
of recoupment rights of any kind whatsoever. Notwithstanding anything to the
contrary in this Restated Lease, Tenant shall be entitled to offset against Rent
an amount equal to any of the following obligations required to be performed by
Landlord (a) except as otherwise provided in clause (b), to the extent Landlord
fails to perform any such obligation within thirty (30) days after Tenant shall
have delivered to Landlord a Notice describing such failure in reasonable
detail; or (b) in the case of a failure that cannot with due diligence be cured
within thirty (30) days from such Notice, to the extent that Landlord does not
(x) within 30 days from Tenant’s Notice advise Tenant of Landlord’s intention to
take all reasonable steps necessary to remedy such failure, (y) duly commence
the cure of such failure within such period, and then diligently prosecute to
completion the remedy of such failure and (z) complete such remedy within a
reasonable time under the circumstances.

 

 

 

          3.5.1 Landlord’s UST Upgrade obligation pursuant to Section 7.6 at the
Properties set forth in Schedule 2, to the extent Tenant is required to expend
monies therefor;

 

 

 

          3.5.2 Landlord’s obligation pursuant to Section 9.1 with respect to
(a) the ongoing Remediation at the Properties set forth on Schedule 3 and (b)
any Remediation required as a result of any Contamination resulting from UST
Upgrades at the Properties set forth on Schedule 2 and Exhibit C, to the extent
Tenant is required to expend monies therefor; and

22

--------------------------------------------------------------------------------



 

 

 

          3.5.3 Landlord’s obligation pursuant to the Environmental Agreement,
to the extent Tenant is required to expend monies therefor.

Notwithstanding anything to the contrary contained herein or in the
Environmental Agreement, if, at any time after the date hereof, UST Upgrade or
Closure has been completed, as applicable, with respect to any Property set
forth on Schedule 2, Exhibit C or Schedule 3 by Landlord as required under this
Restated Lease, Tenant shall have no right to any offset against Rent with
respect to any such Property from and after the date on which such UST Upgrade
or Closure has been completed, as applicable, with respect to such Property. In
the event that Tenant elects to offset any amount against Rent in accordance
with this Section 3.5 or Section 31.1, Tenant shall give Landlord Notice of such
election to offset at least twenty (20) days prior to effecting the same, which
Notice shall include the amount that Tenant plans to offset and the timing of
such offset.

                     4. ADDITIONAL PAYMENTS BY TENANT; IMPOSITIONS.

                               4.1 Landlord’s Net Return. The parties intend
that this Restated Lease shall constitute a “net lease,” so that the Rent shall
provide Landlord with “net” return for the Term, free of any expenses or charges
with respect to the Premises, except as specifically provided in this Restated
Lease. Accordingly, except as specifically set forth to the contrary in this
Restated Lease, the Environmental Agreement or the Transfer Tax Agreement,
Tenant shall pay as Additional Rent and discharge, before failure to pay the
same shall create a material risk of forfeiture or give rise to a penalty, each
and every item of expense, of every kind and nature whatsoever, related to or
arising from the Premises, or by reason of or in any manner connected with or
arising from the development, leasing, operation, management, maintenance,
repair, use or occupancy of the Premises or any Property or any portion thereof.
Notwithstanding anything to the contrary in this Restated Lease, Tenant shall
not be required to pay any of the following incurred by Landlord: (a) principal,
interest, or other charges payable under any Fee Mortgage; (b) depreciation,
amortization, brokerage commissions, financing or refinancing costs, management
fees or leasing expenses incurred by Landlord with respect to any Property; (c)
consulting, overhead, travel, legal, staff, and other similar costs incidental
to Landlord’s ownership of its fee or leasehold interest in any Property, other
than Legal Costs that Tenant has expressly agreed to pay; (d) any costs arising
from or pursuant to any instrument or agreement affecting any Property that is
not a Permitted Exception and to which Landlord is a party and Tenant is not a
party; and (e) the obligations of Landlord set forth in Section 7.6 and Section
9.1 of this Restated Lease, in the Environmental Agreement, or in the Transfer
Tax Agreement.

                               4.2 Impositions. Subject to Tenant’s right to
contest set forth in Section 11.1, for any period within the Term (with daily
prorations for periods partially within the Term and partially outside the
Term), Tenant shall pay and discharge all Real Estate Taxes pursuant to the
procedures set forth in Section 4.4 or Section 4.5 and shall pay and discharge,
before failure to pay the same shall create a material risk of forfeiture or
give rise to a penalty, all other Impositions. Tenant shall pay all interest and
penalties assessed by any Government on account of late payment of any Real
Estate Taxes, unless such late payment was caused by (a) Landlord’s failure to
promptly forward to Tenant or Depository, as applicable, a copy of any tax or
other bill related to any such Real Estate Tax received by Landlord or (b)
Landlord’s failure to timely pay

23

--------------------------------------------------------------------------------



any such Real Estate Tax after it has timely received Tenant’s or Depository’s
payment with respect thereto as provided in Section 4.4 or 4.5, in which case
Landlord shall pay such interest and penalties. Except as otherwise provided
herein, Tenant shall also pay interest and penalties assessed by any Government
on account of late payment of any other Imposition (paid to Landlord by Tenant),
except late payment caused by Landlord’s failure to remit any such Imposition in
accordance with Tenant’s reasonable instructions or Landlord’s failure to
promptly forward Tenant a copy of any tax or other bill related to any such
Imposition received by Landlord, in which case Landlord shall pay such interest
and penalties. Tenant shall within a reasonable time after Notice from Landlord
provide Landlord with reasonable proof that Tenant has paid or escrowed, as
applicable, any Imposition(s) that this Restated Lease requires Tenant to have
paid or escrowed, as applicable. Landlord shall be entitled to any refund of any
Impositions (and penalties and interest paid by Landlord) and interest earned
thereon to the extent such Imposition was due and payable prior to the
applicable Commencement Date based on Landlord’s prior overpayment of such
Imposition, and Tenant shall remit to Landlord any amounts received by Tenant on
account of such overpayment promptly upon receipt of the same. Tenant shall be
entitled to any refund of any Impositions (and penalties and interest paid by
Tenant) and interest earned thereon to the extent such Imposition was due and
payable on or after the applicable Commencement Date based upon Tenant’s prior
overpayment of such Imposition, whether such refund is made during or after the
Term, and Landlord shall remit to Tenant any amounts received by Landlord on
account of such overpayment promptly upon receipt of the same.

                               4.3 Assessments in Installments. To the extent
that it may be permitted by applicable Law and by the applicable Third Party
Lease, Tenant shall have the right to apply for conversion of any Imposition to
cause it to be payable in installments. After any such conversion, Tenant shall
pay and discharge only such installments of any such Impositions as shall become
due and payable during the Term, provided that any payment relating to periods
prior to the expiration of this Restated Lease shall be paid prior to the
Termination Date.

                              4.4 Deposits for Real Estate Taxes.

 

 

 

          4.4.1 Advanced Real Estate Tax Payments. Due to the number of
properties demised by this Restated Lease, Real Estate Taxes will be due and
payable with respect to at least one Property during each calendar month of each
Lease Year. In order to assure the timely payment of all Real Estate Taxes,
Tenant shall deposit with Landlord on the first day of each calendar month
during the Term a sum equal to the amount of Real Estate Taxes due and payable
in the next calendar month (such sum being referred to hereinafter as the
“Monthly Tax Payment”). The amount of each Monthly Tax Payment shall be
determined by reference to the Monthly Tax Payment for the corresponding
calendar month of the previous Lease Year, as adjusted to reflect any
reassessment, tax increase or change of due date therefor of which Tenant has
received Notice from Landlord at least twenty (20) days prior to the date on
which such Monthly Tax Payment is due and payable. For the first Lease Year, the
amount of Monthly Tax Payment shall be determined by reference to Schedule 10,
as adjusted to reflect any reassessment, tax increase or change of due date
therefor of which Tenant has received Notice from Landlord at least twenty (20)
days prior to the date on which

24

--------------------------------------------------------------------------------



 

 

 

such Monthly Tax Payment is due. In addition, on or prior to the Restatement
Effective Date, Tenant shall deposit with the Landlord a sum of money equal to
the amount of Real Estate Taxes due in the calendar month in which the
Restatement Effective Date occurs and the following calendar month, as
determined by reference to Schedule 10, as adjusted to reflect any reassessment,
tax increase or change of due date therefor of which Tenant has received Notice
from Landlord at least twenty (20) days prior to the Restatement Effective Date.
Notwithstanding the foregoing, if Tenant does not receive any Notice of
adjustment from Landlord with respect to a Monthly Tax Payment referred to in
this Section at least twenty (20) days prior to the date on which such Monthly
Tax Payment is due, then Tenant shall, within twenty (20) days after receipt of
such Notice of adjustment from Landlord, deposit with Landlord such additional
funds as may be required under such Notice. By way of example, if the
Restatement Effective Date occurs on January 12, 2001, then Tenant shall deposit
with Landlord on such date an amount equal to the Real Estate Taxes due during
the months of January and February of such year, as determined by reference to
Schedule 10, as adjusted pursuant to the preceding provisions. On February 1,
2001, Tenant shall deposit with Landlord an amount equal to the Real Estate
Taxes due in the month of March of such year, as so adjusted, and so on
throughout the Term of this Restated Lease. Notwithstanding the foregoing or
anything else to the contrary contained herein, if the funds deposited pursuant
to the preceding provisions are insufficient to pay any Real Estate Tax at least
twenty (20) days before such Real Estate Tax is due and payable without penalty
or interest, Tenant shall, within twenty (20) days after receipt of demand
therefor from Landlord, deposit with Landlord such additional funds as may be
necessary to pay any such Real Estate Tax in full. If the Monthly Tax Payment so
deposited pursuant to this Section exceeds the amount required to pay the Real
Estate Taxes due and payable for any month, the excess shall be credited against
the Monthly Tax Payment next due and payable.

 

 

 

          4.4.2 Expiration or Termination. Notwithstanding anything to the
contrary contained in Section 4.4.1, if this Restated Lease shall expire before
any credit referred to in Section 4.4.1 shall have been fully applied, Landlord
(a) shall retain an amount sufficient to pay unpaid Real Estate Taxes to the
extent such Real Estate Taxes accrue with respect to any period of time during
the Term and (b) shall refund to Tenant the balance of such credit within thirty
(30) days after the end of the Term. Notwithstanding the foregoing, if this
Restated Lease shall have terminated as a result of a Material Monetary Event of
Default, then all amounts held by Landlord pursuant to this Section 4.4 shall
belong to Landlord, which amounts shall be used by Landlord only to pay Real
Estate Taxes that would have accrued if this Restated Lease had not terminated
as a result of such Material Monetary Event of Default. If a Property is deleted
from this Restated Lease pursuant to the express terms of this Lease (a)
pursuant to the express provisions of Article 13, 14, 15, 22 or 25; or (b) by
the mutual agreement of the parties hereto, then the amount required to be
deposited by Tenant pursuant to this

25

--------------------------------------------------------------------------------



 

 

 

Section 4.4 shall thereupon be reduced by an amount equal to the Real Estate
Taxes attributable to the Property so deleted, but Tenant shall remain liable
for all such Real Estate Taxes which accrued prior to the date of such deletion.

                               4.5 Leasehold Mortgage Real Estate Tax Deposits.
Anything contained in the foregoing provisions of this Article notwithstanding,
if any procedures with respect to deposits for Real Estate Taxes set forth in a
Permitted Leasehold Mortgage shall be inconsistent with any of the procedures
set forth in this Article or if such Permitted Leasehold Mortgage requires the
establishment of a traditional tax escrow whereby Tenant pays into such escrow
an amount equal to one-twelfth of the Real Estate Taxes due in a particular
Lease Year on a monthly basis, then, to such extent, the procedures set forth in
such Permitted Leasehold Mortgage shall take precedence over, and shall be in
lieu of, the inconsistent procedures set forth in this Restated Lease, except as
otherwise set forth in this Section. Any such Permitted Leasehold Mortgage may
provide that deposits for Real Estate Taxes shall be paid by Tenant to either
(a) Landlord or (b) Depository. In order for deposits for Real Estate Taxes to
be paid by Tenant to Depository, Depository must have previously entered into a
depository agreement with Landlord pursuant to which Depository agrees (i) to
hold all amounts deposited with Depository pursuant to this Section 4.5 in a
segregated, interest-bearing escrow account (which interest may be distributed
to Tenant on a quarterly basis, provided that no uncured Material Monetary Event
of Default then exists hereunder) in the name of Tenant (so as not to be
considered an asset of Depository) for the sole purpose of paying the Real
Estate Taxes for which such amounts shall have been deposited as the same become
due; (ii) to remit to Landlord the aforesaid deposits for such purpose not later
than twenty (20) days prior to the last day on which such Real Estate Taxes may
be paid without penalty or interest; (iii) that in no event shall any amount
deposited with Depository hereunder be deemed to constitute additional security
for any amounts that may be owed by Tenant or any Affiliate or Subsidiary of
Tenant to Leasehold Mortgagee or any Affiliate or Subsidiary of Leasehold
Mortgagee or any other Person, (iv) to otherwise be bound by the provisions of
this Restated Lease, including, without limitation, this Section 4.5.
Notwithstanding clause (ii) of the foregoing sentence, such Permitted Leasehold
Mortgage may provide that Depository will pay Real Estate Taxes directly to the
appropriate taxing authority rather than remitting the same to Landlord pursuant
to this Section 4.5. If such Permitted Leasehold Mortgage provides that
Depository will pay Real Estate Taxes directly to the appropriate taxing
authority, then Tenant shall (x) use commercially reasonable efforts to obtain
and furnish to Landlord proof, reasonably satisfactory to Landlord, of payment
by Depository of Real Estate Taxes and (y) furnish to Landlord copies of any
checks that Tenant sends to Depository on account of Real Estate Taxes or other
evidence of payment thereof, except to the extent that a lockbox or similar
arrangement is then in effect such that such amounts are automatically deposited
with Depository.

                               4.6 Direct Payment by Landlord. If any Imposition
or other item of Rent is required to be paid directly by Landlord, then Landlord
shall appoint as Landlord’s attorney in fact (1) Depository for the purpose of
making any such payment of Real Estate Taxes if Depository is entitled to make
such payments directly pursuant to the provisions of Section 4.5, and (2) Tenant
for the purpose of making any such payment of any other Imposition or other item
of Rent. Notwithstanding the foregoing, if the person entitled to receive such
payment refuses to accept it from Depository or Tenant, as applicable, then
Depository or Tenant, as applicable, shall give Landlord Notice of such fact and
shall remit payment of such Imposition or other item of

26

--------------------------------------------------------------------------------



Rent to Landlord in a timely manner accompanied by reasonable instructions as to
the further remittance of such payment. Landlord shall with reasonable
promptness comply with the Depository’s or Tenant’s, as applicable, reasonable
instructions and shall Indemnify Depository or Tenant, as applicable, against
Landlord’s failure to do so.

                               4.7 Tax Lots. In the event that any Property does
not constitute a single parcel separate and apart from any other land for the
purpose of Real Estate Taxes, Landlord shall use its reasonable best efforts to
allocate such Real Estate Taxes on an equitable basis between or among the
occupants or users of the parcel that contains such Property, unless such
allocation has been made by a Third Party Lessor.

                               4.8 Utilities. Tenant shall pay all fuel, gas,
light, power, water, sewage, garbage disposal, telephone and other utility
charges, and the expenses of installation, maintenance, use and service in
connection with the foregoing, relating to the Premises during the Term.

                    5. USE.

                              Tenant may use each Property demised hereunder for
a gasoline service station/convenience store, for the storage and distribution
of petroleum products, and/or for any other lawful purpose, including without
limitation, any use that may exist on any such Property as of the Restatement
Effective Date, subject to any restrictions contained in a Third Party Lease. In
using the Premises, Tenant shall comply, in all material respects, with all
restrictions and mandates set forth in the Permitted Exceptions and the Third
Party Leases, where applicable. Notwithstanding the foregoing, to the extent
that any failure to fully comply in all respects with a restriction or mandate
set forth in a Third Party Lease would cause a default to occur under such Third
Party Lease, Tenant shall fully comply with such restriction or mandate, except
as specifically provided in Section 25.2. Tenant shall not have any obligation
to actually operate any Property or otherwise conduct business of any nature
thereon, and Tenant may discontinue operation of any Property at any time or
from time to time, except as may be required under a Third Party Lease. Landlord
shall in no event declare that Tenant has committed a Default under this Article
of this Restated Lease by reason of Tenant continuing to use such Property in
the same manner as such Property is being used on the Restatement Effective
Date. Notwithstanding the foregoing, nothing contained herein shall be deemed to
in any way affect Landlord’s right to declare that Tenant has committed a
Default hereunder to the extent that, as a result of a change in Law subsequent
to the Restatement Effective Date, Tenant’s then current use of any Property
becomes unlawful, and Tenant continues to operate such Property for such use
after such change in Law becomes effective.

                     6. COMPLIANCE WITH LAW.

                               Except as otherwise expressly set forth in
Section 7.6, Section 9.1, Article 25 and the Environmental Agreement, Tenant
shall during the Term, at Tenant’s expense: (a) observe and comply with all Laws
affecting each Property in all material respects; (b) procure every material
permit, license, certificate or other authorization required in connection with
the lawful and proper maintenance, operation, use and occupancy of each Property
or required in connection

27

--------------------------------------------------------------------------------



with any Construction Work or Improvements erected thereon; and (c) comply with
all such permits, licenses, certificates and other authorizations in all
material respects. Notwithstanding the foregoing, Tenant shall have the right to
contest any such Laws in accordance with this Restated Lease.

                     7. MAINTENANCE AND ALTERATIONS.

                               7.1 Obligation to Maintain. During the Term,
Tenant shall, except as otherwise expressly provided in this Restated Lease,
keep and maintain the Premises and each Property in good order, condition and
repair in all material respects, subject to Casualty and Condemnation (governed
by separate applicable provisions of this Restated Lease), reasonable wear and
tear, and any other conditions that this Restated Lease does not require Tenant
to repair. Tenant’s obligations to maintain the Premises in the manner set forth
in the preceding sentence shall extend to all repairs that any Property
(including plumbing, heating, air conditioning, ventilating, electrical,
lighting, walls, roof, foundations, ceilings, floors, windows, doors, plate
glass, skylights, landscaping, driveways, parking lots, fences and signs located
in, on or at such Property, together with any sidewalks adjacent to such
Property) may require from time to time during the Term, whether structural or
nonstructural, foreseen or unforeseen, including such repairs as may be required
by conditions in existence at the Commencement Date, except as otherwise
provided in the Environmental Agreement and in Section 25.2, and those Tenant is
obligated to perform under Section 7.6.

                               7.2 Tenant’s Right to Perform Alterations. Tenant
shall have the right, at Tenant’s sole cost and expense and subject to the
provisions of any Third Party Lease, at any time and from time to time during
the Term of this Restated Lease, to construct, alter, repair, remodel and/or
replace any and all Improvements on any Property and to demolish, raze or
otherwise remove the same, provided that, unless Landlord consents, which
consent shall not be unreasonably withheld, conditioned or delayed, Tenant shall
be obligated to rebuild Improvements at such Property (a) at least equal in
value to the amortized or depreciated cost of the Improvements so demolished,
razed, or removed, as such amortized or depreciated cost is set forth on the
most recent financial statements of Landlord then available; and (b) of the same
type, nature and quality as those that have been demolished, removed, or razed,
unless Tenant’s decision to rebuild on such Property Improvements of a different
type, nature or quality is commercially reasonable under the circumstances.
Except as provided in the immediately preceding sentence, Tenant shall not be
obligated to re-erect any outbuildings, recreational facilities, service
buildings, maintenance sheds or the like which are not material to the use and
operation of such Property. All Tenant Improvements shall be and remain the
property of Tenant throughout the Term and Tenant shall retain all rights to
depreciation and/or amortization deductions and tax credits arising from
ownership thereof. Such Tenant Improvements (subject to the reversionary
interest of Landlord, the Power Test Lessor, the Leemilt’s Lessor, the Gettymart
Lessor and/or the Third Party Lessors therein) shall be considered a part of
Tenant’s Leasehold Estate for purposes of Articles 13 and 14. However, upon the
Termination Date, title to such Tenant Improvements shall be deemed to be and
become part of the realty and the sole and absolute property of Landlord (or the
applicable Third Party Lessor, the Power Test Lessor, the Leemilt’s Lessor, or
the Gettymart Lessor, as the case may be) as of the Termination Date and shall
be surrendered to Landlord at that time, free and clear of the liens of
mortgages, deeds of

28

--------------------------------------------------------------------------------



trust, liens of mechanics, laborers or materialmen, and all other liens and
encumbrances other than (a) any such liens and encumbrances incurred by Landlord
arising from Landlord’s actions or the actions of any Third Party Lessor, the
Leemilt’s Lessor, the Power Test Lessor, or the Gettymart Lessor, and (b) any
easements or similar rights burdening such Tenant Improvements the creation of
which Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart
Lessor, shall have consented to in writing. Upon an early termination of this
Restated Lease, if Leasehold Mortgagee exercises its right to obtain a new lease
and obtains such new lease pursuant to the provisions of Section 26.6 hereof,
then title to such Tenant Improvements shall not vest in Landlord if a new lease
is given to a Permitted Leasehold Mortgagee (or its nominee or designee) as
provided for in Section 26.6, but shall vest in Leasehold Mortgagee (or its
nominee or designee), and its successors and assigns as tenant permitted
hereunder, who shall have the right to depreciation and/or amortization
deductions and tax credits arising from ownership of such Tenant Improvements
but title to such Tenant Improvements shall vest in Landlord upon termination of
such new lease. Tenant shall perform all Construction Work in a good,
professional, safe, and workmanlike manner, using licensed and insured
contractors and otherwise in compliance with Law.

                               7.3 Plans and Specifications. To the extent that
Tenant performs or causes to be performed any Construction Work and obtains
plans and specifications or surveys (including working plans and specifications
and “as-built” plans and specifications and surveys) for such Construction Work,
Tenant shall promptly upon Landlord’s request provide Landlord, for Landlord’s
information only, with a true and complete copy of such plans and
specification(s) or survey(s), subject to the terms of any agreement between
Tenant and the applicable outside architect, engineer or surveyor. Tenant shall
exercise reasonable efforts to cause its agreements with such outside
professionals to permit the deliveries described in this Section.

                               7.4 Excavations. If an excavation shall be made
(or authorized) upon land adjacent to the Land, then at Tenant’s election Tenant
shall either: (a) afford to the person causing or authorized to cause such
excavation, license to enter the applicable Property, in accordance with
Tenant’s reasonable instructions, to perform such work as such person shall
reasonably deem necessary or desirable, and as Tenant shall reasonably approve,
to preserve and protect the applicable Property from injury or damage and to
support the same by proper foundations, or (b) perform or cause to be performed,
without cost or expense to Landlord in its capacity as Landlord under this
Restated Lease, work of the nature described in clause (a) to the extent
reasonably necessary under the circumstances. Tenant shall not, by reason of any
excavations or work described in this Section, have any claim against Landlord
in its capacity as Landlord under this Restated Lease for damages or for
indemnity or for suspension, diminution, abatement or reduction of any Rent or
any claim against the owner of any Fee Estate subject to a Third Party Lease or
a Power Test Lease with respect to the same.

                               7.5 Cooperation by Landlord. Upon Tenant’s
request, subject to the provisions of any Permitted Exception, or any Third
Party Lease, Landlord shall, without cost to Landlord, promptly join in and
execute and cause the Leemilt’s Lessor, the Power Test Lessor and the Gettymart
Lessor to join in and execute (or assist Tenant in obtaining the requisite
consent of a Third Party Lessor) any instruments including, but not limited to,
applications for building permits, demolition permits, alteration permits,
consents, zoning, rezoning or use

29

--------------------------------------------------------------------------------



approvals, amendments and variances, easements, encumbrances, and/or liens
(excluding Mortgages) against any Property (Fee Estate and Leasehold Estate),
and such other instruments as Tenant may from time to time request in connection
with Construction Work or to enable Tenant from time to time to use and operate
the Premises in accordance with this Restated Lease, provided each of the
foregoing is in reasonable and customary form and does not cause the Fee Estate
or Landlord’s leasehold interest in any Fee Estate owned by a Third Party
Lessor, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart Lessor to
be encumbered as security for any obligation and does not otherwise expose the
Fee Estate or Landlord’s leasehold interest in any Fee Estate owned by a Third
Party Lessor, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart
Lessor, to any material risk of forfeiture during or after the Term or any
liens, encumbrances or easements subsequent to Term. Tenant shall reimburse
Landlord’s Legal Costs and all other actual out-of-pocket costs incurred by
Landlord in performing under this Section.

                               7.6 USTs. Landlord shall complete UST Upgrades
for each of the USTs at the Properties set forth on Schedule 2 and, to the
extent required by Law, the Property set forth on Exhibit C. Tenant shall be
responsible for all repair, maintenance, replacement and removal of all USTs
listed on Schedule 2 for which UST Upgrades have been completed and all other
USTs at the Premises, except Tenant shall not be responsible for the removal or
closure in place of the USTs at the Property set forth on Exhibit C. At the time
that an UST Upgrade is completed at a particular Property set forth in Schedule
2 and Exhibit C, except for Landlord’s obligations under Section 9.1 to
Remediate, if any, Landlord shall no longer have any responsibility or
obligation with respect to such UST and Tenant shall be solely responsible
therefor. In the event that Tenant exercises the Renewal Option in the First
Renewal Term for the Premises pursuant to the express provision of Section 2.1,
on or before the first day of such First Renewal Term, Landlord shall by a Bill
of Sale (containing a representation by Landlord that it has complied with its
UST Upgrade obligations under this Restated Lease) transfer the USTs under the
Properties listed on Exhibit C (to the extent such USTs have not already been
removed from such Properties) and Schedule 2 to Tenant for nominal
consideration, except the foregoing shall not apply to any USTs owned by any
Third Party Lessor.

                     8. PROHIBITED LIENS.

                               8.1 Tenant’s Covenant. If at any time during the
Term, whether during the period of construction or reconstruction of buildings,
or at any other time, any Prohibited Liens shall be filed against any Property
or any part thereof relating to work authorized or approved by Tenant or
Subtenant or their respective agents, contractors, or employees in respect of
such Property, Tenant shall, at its expenses cause the same to be discharged, by
payment, bonding or otherwise as provided by Law, within forty-five (45) days
after Tenant receives Notice from Landlord that the Prohibited Lien was filed
(but in any case within fifteen (15) days after receipt of Notice from Landlord
of commencement of foreclosure proceedings), except for such liens that may have
been incurred by Landlord arising from Landlord’s, a Third Party Lessor’s, the
Leemilt’s Lessor’s, the Power Test Lessor’s or the Gettymart Lessor’s actions.
Nothing herein contained shall in any way prejudice the rights of Tenant to
contest to final judgment or decree any such Prohibited Lien prior to payment
thereof pursuant to the provisions of Article 11 hereof. The mere existence of a
Prohibited Lien shall not be construed as a Non-Material Default under this
Restated Lease unless Tenant fails to take action as aforesaid. Should a
Prohibited Lien be

30

--------------------------------------------------------------------------------



filed against the Premises or any Property as a result of the actions of
Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart Lessor,
Landlord shall, at its sole cost and expense, likewise cause such Prohibited
Lien to be cleared of record.

                               8.2 Protection of Landlord. Notice is hereby
given that Landlord shall not be liable for any labor or materials furnished or
to be furnished to Tenant upon credit, and that no mechanic’s or other lien for
any such labor or materials shall attach to or affect the Fee Estate or
Landlord’s leasehold interest in any Fee Estate subject to a Third Party Lease,
the Leemilt’s Lease, a Power Test Lease, or the Gettymart Lease. Nothing in this
Restated Lease shall be deemed or construed in any way to constitute Landlord’s
consent or request, express or implied, by inference or otherwise, to any
contractor, subcontractor, laborer, equipment or material supplier for the
performance of any labor or the furnishing of any materials or equipment for any
improvement, alteration or repair of, or to, any Property, or any part thereof,
nor as giving Tenant any right, power or authority to contract for, or permit
the rendering of, any services, or the furnishing of any materials that would
give rise to the filing of any liens against the Fee Estate or Landlord’s
leasehold interest in any Fee Estate subject to a Third Party Lease, the
Leemilt’s Lease, or a Power Test Lease, or the Gettymart Lease. Nothing
contained in the preceding sentence shall be deemed to require Landlord’s
consent to such matters. Tenant shall Indemnify Landlord against any
Construction Work performed on any Property for or by Tenant, including any
Prohibited Lien arising from such Construction Work performed by or on behalf of
Tenant or Subtenant or their respective agents, contractors, or employees.

                     9. ENVIRONMENTAL MATTERS.

                               9.1 Landlord Remediation. Landlord shall, at
Landlord’s expense, Remediate the Contamination at or emanating from the
Properties set forth on Schedule 3 and any Contamination resulting from the UST
Upgrades at the Properties set forth on Schedules 2 and Exhibit C. Landlord’s
obligation to Remediate Contamination at any of the Properties on Schedule 2,
Schedule 3 and Exhibit C shall continue until Closure is obtained for the
particular Properties. Landlord shall be entitled to the benefit of any
government reimbursement funds that may be available for such Remediation of
Contamination by Landlord. Landlord or its agents shall control administrative
efforts to recover such reimbursement at Landlord’s sole cost and expense.

 

 

 

          9.1.1 Negotiations. Landlord or its agents shall conduct all
negotiations with the Government for the Remediation of the Contamination for
which Landlord is responsible under Section 9.1; provided, however, Tenant may
attend, but not actively participate in any such negotiations, and provided
further that Tenant may take such actions as may be necessary to ensure that it
can continue to operate the Property, such actions to be at Tenant’s sole cost
and expense. Landlord shall not negotiate Closure limits less stringent than
required by applicable Law. Tenant agrees that it shall not independently
negotiate with the Government in connection with Landlord’s Remediation of
Contamination under Section 9.1. Further, Tenant shall not negotiate Closure
limits more stringent than required by applicable Law. Landlord shall provide
Tenant with copies of any correspondence or documents it provides to or receives
from the Government

31

--------------------------------------------------------------------------------



 

 

 

relating to its Remediation of Contamination under Section 9.1. Tenant shall
provide Landlord with copies of any correspondence or documents it provides to
or receives from the Government relating to Landlord’s Remediation of
Contamination under Section 9.1.

 

 

 

          9.1.2 New Contamination. If New Contamination is discovered at or
emanating from any of the Properties being Remediated by Landlord under Section
9.1, but prior to Closure, Tenant shall make all reporting or notification
required by the Environmental Laws, shall promptly notify Landlord, and shall
act promptly to minimize the effects of the New Contamination. If Landlord
reasonably determines that such New Contamination will make Landlord’s
Remediation at the applicable Properties more expensive, more difficult or will
extend the time required to complete the Remediation, Landlord and Tenant agree
to secure promptly the services of an environmental consultant (the
“Environmental Consultant”), mutually acceptable to Landlord and Tenant, who
shall make an assessment of the Contamination and New Contamination, including
the remaining cost to complete Landlord’s Remediation absent the New
Contamination and an estimate of the cost of the additional work that will be
required due to the New Contamination. Based upon this assessment, the
Environmental Consultant shall make an apportionment of the costs and Tenant
shall begin paying Landlord for the additional expenses incurred by Landlord in
remediating the New Contamination. At Tenant’s election, and with Landlord’s
consent, which shall not be unreasonably withheld, Tenant may assume the
Remediation of the New Contamination. Further, Landlord and Tenant may negotiate
a transfer of the Remediation responsibility for the Contamination and New
Contamination from Landlord to Tenant with the costs of such Remediation
continuing to be shared between Landlord and Tenant as set forth in this
Section. If such transfer of Remediation responsibility is made, Tenant shall
execute and deliver to Landlord a release of Remediation liability for the
Contamination, and such release shall include an assignment to Tenant of
Landlord’s rights to reimbursement from the state reimbursement fund, if any for
the applicable Property. Tenant covenants to pay to Landlord within forty-five
(45) days of receipt of Notice from Landlord, with evidence of payment by
Landlord, all costs associated with Landlord’s Remediation of the New
Contamination as Remediation work is performed and as invoices for such work are
presented to Landlord.

 

 

 

          9.1.3 Access. Tenant shall provide for and permit access, at no cost
to Landlord, as Landlord and its employees, agents, and contractors may require
to each of the Properties under Schedule 2, Schedule 3 and Exhibit C, as is
required for Landlord to meet all environmental obligations for Remediation of
Contamination or for UST Upgrades. Such access shall include the right to
conduct such tests, take such groundwater or soil samples, excavate, remove,
dispose of, and treat the soil and groundwater, and undertake such other actions
as are necessary in the sole judgment of Landlord. Landlord shall expeditiously
remove from the applicable Property as soon as reasonably practicable or as
required by Environmental Law all drums containing drill cuttings, soil, debris
or

32

--------------------------------------------------------------------------------



 

 

 

liquids generated from Landlord’s Remediation or investigation activities.
Landlord shall restore the surface and existing structures, if any, on the
applicable Premises to a condition substantially similar to that at the time
immediately prior to the action taken by Landlord and shall replace or repair
damage to Tenant’s equipment and personal property on such Property caused by
Landlord or its contractors. Landlord shall, to the extent practical, undertake
the actions necessary to complete its Remediation of Contamination in a manner
that will not unreasonably disrupt the operations of Tenant on the applicable
Property. In no event, however, shall Landlord have liability to anyone,
including Tenant, for business disruption, lost profits, or consequential
damages arising from such actions or access. Landlord or its contractors shall
provide Tenant as much advance notice as possible of all potentially disruptive
or intrusive activities to be taken on any of the applicable Properties. Such
notice may be in the form of a periodic schedule of activities. No advance
notice shall be required for non-disruptive activities, such as periodic
monitoring of wells. Landlord and Tenant agree to cooperate on the placement and
the location of Landlord’s Remediation equipment. Any cost or expense to repair
or replace monitoring and Remediation equipment resulting from the acts or
omissions of Tenant or Subtenant or their respective employees, agents,
licensees, invitees, Subtenants and contractors shall be the responsibility of
Tenant.

 

 

 

          9.1.4 Maintenance of Records. During the course of Landlord’s
Remediation of Contamination at any of the Properties on Schedule 2, Schedule 3,
and Exhibit C, Tenant shall maintain UST inventory and tank line maintenance
records for the applicable Premises as required to comply with the Environmental
Laws. Landlord shall have the right to review these records as Landlord deems
necessary so as to be assured of the integrity of Tenant’s UST system at the
applicable Properties.

                               9.2 Tenant Obligations. Except for those
particular obligations of Landlord set forth in Sections 7.6, 9.1 and 25.3
herein and set forth in the Environmental Agreement, Tenant shall, except as
provided in Section 25.3, be solely responsible, at its own cost and expense,
for compliance with all Environmental Laws applicable to the Premises after the
Commencement Date of the 1997 Master Lease. Tenant shall be solely responsible,
at its own cost and expense, for any Remediation required by the applicable
Government resulting from Remediation limits changed after Closure has been
completed at any of the Properties on Schedule 2, Schedule 3 and Exhibit C. The
obligations of Tenant set forth in this Section 9.2 shall survive the expiration
or earlier termination of this Restated Lease.

                     10. INDEMNIFICATION; LIABILITY OF LANDLORD.

                               10.1 Mutual Indemnity Obligations. Landlord and
Tenant shall each Indemnify the other against: (a) any wrongful act, wrongful
omission or negligence of the Indemnitor (and, in the case of (i) Tenant, that
of any of Tenant’s Subtenants, and Tenant’s and any of their respective
partners, directors, officers, members, contractors, employees, agents,
licensees and invitees; and (ii) Landlord, that of the Leemilt’s Lessor, the
Power Test Lessor, the Gettymart

33

--------------------------------------------------------------------------------



Lessor and their respective partners, directors, officers, members, contractors,
employees, agents, licensees and invitees); and (b) any breach or Default by the
Indemnitor under this Restated Lease or the Environmental Agreement. In addition
to and without limiting the generality of the foregoing indemnity, Tenant shall
Indemnify Landlord and Realty Parent (and with respect to clause (y) below,
Third Party Lessors, the Leemilt’s Lessor, the Power Test Lessor, and the
Gettymart Lessor) against all the following matters (except to the extent any
claim arises from any wrongful act, wrongful omission or negligence of Landlord,
Realty Parent, any Third Party Lessor, the Leemilt’s Lessor, the Power Test
Lessor, or the Gettymart Lessor) relating to: (t) any Remediation of New
Contamination for which Tenant is obligated pursuant to Section 9.1 and for
breach of Tenant’s obligations to comply with Environmental Laws pursuant to
Section 9.2; (u) the operation or occupancy of any Property; (w) any
Construction Work performed during the Term; (x) the condition of any Property
or any street, curb or sidewalk adjoining such Property, whether or not such
condition existed before the Restatement Effective Date; or of any vaults,
tunnels, passageways or space under, adjoining or appurtenant to the Premises
whether or not such condition existed before the Restatement Effective Date; (y)
any accident, injury or damage whatsoever caused to any person or their property
occurring during the Term, in or on the Premises or upon or under the sidewalks
adjoining such Property; and (z) any wrongful termination of a Sublease.
Notwithstanding the foregoing, Tenant shall have no obligation to Indemnify
Realty Parent if (a) a conflict of interest exists such that the use of a single
counsel to represent both Realty Parent and Landlord is not advisable, (b) the
claims and defenses available to Realty Parent and Landlord with respect to any
such claim are not substantially identical, and (c) the inclusion of Realty
Parent as an Indemnitee would cause Tenant to incur more than a de minimis
amount of additional cost or expense in discharging its indemnification
obligations pursuant to this Article. In addition, Landlord shall Indemnify
Tenant and Marketing Parent for (i) any UST Upgrade Landlord is obligated to
perform pursuant to Section 7.6, (ii) any Remediation of Contamination for which
Landlord is obligated under Section 9.1, and (iii) any matter whatsoever
relating to the Abandoned Properties, including, without limitation, compliance
with Environmental Laws. Notwithstanding the foregoing, Landlord shall have no
obligation to Indemnify Marketing Parent if (a) a conflict of interest exists
such that the use of a single counsel to represent both Marketing Parent and
Tenant is not advisable, (b) the claims and defenses available to Marketing
Parent and Tenant with respect to any such claim are not substantially
identical, or (c) the inclusion of Marketing Parent as an Indemnitee would cause
Landlord to incur more than a de minimis amount of additional cost or expense in
discharging its indemnification obligations pursuant to this Article.
Notwithstanding anything to the contrary in this Restated Lease, neither party
shall be required to Indemnify the other party from or against such other
party’s intentional acts or negligence.

                              10.2 Liability of Landlord. Except with respect to
the obligations of Landlord pursuant to the Environmental Agreement and Sections
7.6 and 9.1 hereof, Tenant shall be deemed to be in exclusive control and
possession of the Premises during the Term as provided in this Restated Lease.
Landlord shall not be liable for any injury or damage to any Property or to any
Person occurring on or about any Property nor for any injury or damage to any
property of Tenant, or of any other person, during the Term, unless caused by
Landlord’s, the Leemilt’s Lessor’s, the Power Test Lessor’s, or the Gettymart
Lessor’s wrongful acts and/or omissions or acts of negligence or a breach of
Landlord’s obligations under this Restated Lease either by

34

--------------------------------------------------------------------------------



Landlord, the Leemilt’s Lessor, the Power Test Lessor, the Gettymart Lessor or
any of their respective agents, employees, contractors, licensees or invitees.
The provisions of this Restated Lease permitting Landlord to enter and inspect
any Property are intended to allow Landlord to be informed as to whether Tenant
is complying with the agreements, terms, covenants and conditions of this
Restated Lease, and to the extent permitted by this Restated Lease, to perform
such acts required by Landlord under this Restated Lease and of Tenant if Tenant
shall fail to perform. Such provisions shall not be construed to impose upon
Landlord any obligation, liability or duty to third parties, but nothing in this
Restated Lease shall be construed to exculpate, relieve or Indemnify Landlord
from or against any obligation, liability or duty of Landlord to third parties
existing at or before the applicable Commencement Date or its obligations
arising under Sections 7.6 or 9.1 hereof or the Environmental Agreement.

                              10.3 Indemnification Procedures. Wherever this
Restated Lease requires an Indemnitor to Indemnify an Indemnitee, the following
procedures and requirements shall apply:

 

 

 

          10.3.1 Prompt Notice. The Indemnitee shall give the Indemnitor prompt
Notice of any claim. To the extent, and only to the extent, that both (a) the
Indemnitee fails to give prompt Notice and (b) the Indemnitor is thereby
prejudiced, the Indemnitor shall, except as otherwise required under a Third
Party Lease, be relieved of its indemnity obligations under this Restated Lease.

 

 

 

          10.3.2 Selection of Counsel. The Indemnitor shall be required to
select counsel reasonably acceptable to the Indemnitee. Counsel to the
Indemnitor’s insurance carrier shall be deemed satisfactory. Indemnitee may have
its own counsel, at Indemnitee’s expense, consult with Indemnitor’s counsel.

 

 

 

          10.3.3 Settlement. The Indemnitor may, with the consent of the
Indemnitee, not to be unreasonably withheld, settle the claim, except that no
consent by the Indemnitee shall be required as to any settlement by which (x)
the Indemnitor procures (by payment, settlement, or otherwise) a release of the
Indemnitee pursuant to which the Indemnitee is not required to make any payment
whatsoever to the claimant, (y) neither the Indemnitee nor the Indemnitor acting
on behalf of the Indemnitee makes any admission of liability, and (z) the
continued effectiveness of this Restated Lease is not adversely affected in any
material respect.

                              10.4 Insurance Proceeds. The Indemnitor’s
obligations shall be reduced by net insurance proceeds actually collected by the
Indemnitee on account of the loss.

                              10.5 Survival. All indemnities set forth in this
Restated Lease shall survive the expiration or earlier termination of this
Restated Lease but each such indemnity shall in no event survive the earlier to
occur of the following: (a) the seventh (7th) anniversary of the Termination
Date, and (b) the date when the time period set forth in the statute of
limitations applicable to the subject matter of such indemnity has run.

35

--------------------------------------------------------------------------------



                    11. RIGHT OF CONTEST.

                              11.1 Tenant’s Right. Notwithstanding anything to
the contrary in this Restated Lease, and subject to the terms of Third Party
Leases, Tenant shall have the right to contest, at its sole expense, by
appropriate legal proceedings diligently conducted in good faith, the amount or
validity of any Imposition or Prohibited Lien; the valuation, assessment or
reassessment (whether proposed or final) of any Property for purposes of Real
Estate Taxes; the validity of any Law or Environmental Law or the application of
any Law or Environmental Law to any Property; or the validity or merit of any
claim against which Tenant is required to Indemnify Landlord under this Restated
Lease (any of the foregoing, a “Contest”). Tenant may defer payment of the
contested Imposition or compliance with the contested Law or performance of any
other contested obligation pending the outcome of the Contest, provided that
such deferral does not subject (a) the applicable Property or any portion
thereof to any risk of imminent forfeiture or foreclosure of any Fee Mortgage,
or (b) Landlord to any risk of criminal liability.

                              11.2 Landlord’s Obligations and Protections.
Landlord shall not be required to join in any Contest unless a Law or
Environmental Law shall require that such Contest be brought in the name of
Landlord or any owner of the Fee Estate. In such case, Landlord shall cooperate
with Tenant, as Tenant shall reasonably request, so as to (a) permit such
Contest to be brought in Landlord’s or the Power Party Lessor’s name, as
applicable, or (b) in the case of a Property owned by a Third Party Lessor,
request that such Contest be brought in such Third Party Lessor’s name. Tenant
shall pay all reasonable costs and expenses (including Legal Costs) incident to
a Contest. Tenant shall Indemnify Landlord, the Power Test Lessor, the Leemilt’s
Lessor, the Gettymart Lessor and the Third Party Lessors against any Contest
brought by Tenant, whether or not such Contest is brought in Tenant’s name.

                              11.3 Miscellaneous. Tenant shall be entitled to
any refund of any Imposition (and penalties and interest paid by Tenant) based
upon Tenant’s prior overpayment of such Imposition, whether such refund is made
during or after the Term. Upon termination of Tenant’s Contest of an Imposition,
Tenant shall pay the amount of such Imposition (if any) as has been finally
determined in such Contest to be due, together with any costs, interest,
penalties or other liabilities in connection with such Imposition. Upon final
determination of Tenant’s Contest of a Law or Environmental Law, as applicable,
Tenant shall comply with such final determination. Landlord shall not enter any
objection to any Contest. Tenant’s right to contest any Imposition or the
valuation, assessment or reassessment of any Property for tax purposes shall not
be to the exclusion of Landlord, and Landlord shall have the right to contest
the foregoing upon Notice to Tenant.

                              11.4 Cooperation. Landlord and Tenant shall, upon
request of the other, reasonably cooperate with the other party and otherwise
provide such data as are maintained by the party to whom the request is made
with respect to any Property as may be necessary to prepare any required returns
and reports or as may be necessary in connection with the pursuit of any Contest
permitted hereunder. Landlord shall cause the Power Test Lessor, the Leemilt’s
Lessor, and the Gettymart Lessor to and shall request that any Third Party
Lessors, upon Tenant’s request, reasonably cooperate with Tenant and otherwise
provide the data referred to in the preceding sentence with respect to any
Property subject to a Power Test Lease, the Leemilt’s

36

--------------------------------------------------------------------------------



Lease, the Gettymart Lease or a Third Party Lease, as applicable. Landlord, to
the extent it possesses the same, and Tenant, to the extent it possesses the
same, will provide the other party, upon request, with cost and depreciation
records necessary for filing returns for any property classified as personal
property or necessary in connection with the pursuit of any Contest permitted
hereunder. Landlord will cause the Power Test Lessor, the Leemilt’s Lessor, and
the Gettymart Lessor, to the extent such parties possesses the same, and will
request that the applicable Third Party Lessor, to the extent such Third Party
Lessor possesses the same, provide Tenant, upon request, with the records
referred to in the preceding sentence with respect to any Property subject to a
Power Test Lease, the Leemilt’s Lease, the Gettymart Lease or Third Party Lease,
as applicable. Landlord shall give and shall cause the Power Test Lessor, the
Leemilt’s Lessor and the Gettymart Lessor to give prompt Notice to Tenant of all
Real Estate Taxes payable by Tenant hereunder for which Landlord, the Leemilt’s
Lessor, the Power Test Lessor, the Gettymart Lessor, as applicable, receives an
invoice or other statement. Landlord shall request that each Third Party Lessor
give prompt Notice to Tenant of all Real Estate Taxes payable by Tenant
hereunder for which such Third Party Lessor receives an invoice or other
statement. All information made available under this Section 11.4 shall be
treated as “confidential” by the recipient and not be disclosed to any third
party except to the extent absolutely necessary to implement such permitted
Contest.

                    12. INSURANCE.

                              12.1 Tenant to Insure. Tenant shall, at Tenant’s
sole cost and expense, during the Term, maintain the following insurance (or its
then reasonably available equivalent) or such greater coverage as may be
required by a Third Party Lease:

 

 

 

          12.1.1 Building. Building insurance providing coverage for the
Premises and all equipment, fixtures, and machinery at or in the Premises,
against loss, damage, and destruction by fire and other hazards encompassed
under broad form coverage as may be customary for like properties in the County
(but Tenant shall in no event be required to maintain earthquake or war risk
insurance) from time to time during the Term, in an amount not less than 80% of
the replacement value of the insurable Improvements and equipment (excluding
excavations and foundations) located at the Premises, but in any event
sufficient to avoid co-insurance. To the extent customary for like properties at
the time, such insurance shall include coverage for explosion of steam and
pressure boilers and similar apparatus located at the Premises; an “increased
cost of construction” endorsement; and an endorsement covering demolition and
cost of debris removal.

 

 

 

          12.1.2 Liability. General public liability insurance against claims
for personal injury, death or property damage occurring upon, in or about the
Premises and adjoining streets and passageways. The coverage under all such
liability insurance shall be at least $50 million in the aggregate for any Lease
Year, $5 million in respect of injury or death to a single person, and at least
$10 million, in respect of any one accident, and not less than full replacement
value for property damage. Landlord shall be entitled from time to time, upon
180 days’ Notice to Tenant, to increase the dollar limits set forth in this
Section, subject to

37

--------------------------------------------------------------------------------



 

 

 

the following limitations, which shall be cumulative: (a) such increased limits
shall never exceed the limits initially set forth (as adjusted by the CPI
Adjustment Factor), rounded to the nearest $1,000,000; (b) such limits shall
never exceed the limits customarily maintained for similar commercial properties
located in the County; and (c) Landlord shall not be entitled to increase such
limits more frequently than once every three years.

 

 

 

          12.1.3 Workers’ Compensation. Workers’ compensation insurance covering
all persons employed in connection with any Construction Work or operation of
the Premises, and with respect to whom any claim could be asserted against
Landlord, Realty Parent, a Third Party Lessor, the Leemilt’s Lessor, the Power
Test Lessor, the Gettymart Lessor, the Fee Estate or Landlord’s leasehold
interest in any Fee Estate owned by a Third Party Lessor, the Leemilt’s Lessor,
the Power Test Lessor, or the Gettymart Lessor.

 

 

 

          12.1.4 Other. All other insurance as Tenant determines appropriate in
the exercise of Tenant’s reasonable business judgment.

                              12.2 Nature of Insurance Program. Tenant shall
provide any insurance required by this Restated Lease pursuant to a “blanket” or
“umbrella” insurance policy covering all Properties demised hereunder, (i) which
policy or a certificate of such policy shall specify the amount(s) of the total
insurance allocated to each Property and to the Premises, which amounts shall
not be subject to reduction on account of claims made with respect to other
Properties or other properties that may be covered by such “blanket” or
“umbrella” insurance policy, and (ii) which policy otherwise complies with this
Restated Lease.

 

 

 

          12.3 Policy Requirements and Endorsements. All insurance policies
required by this Restated Lease shall contain (by endorsement or otherwise) the
following provisions:

 

 

 

          12.3.1 Additional Insureds. Liability insurance policies shall name as
additional insureds Landlord, its Affiliates and/or Subsidiaries, Realty Parent,
Third Party Lessors, the Leemilt’s Lessor, the Power Test Lessor, the Gettymart
Lessor and Fee Mortgagees.

 

 

 

          12.3.2 Primary Coverage. All policies shall be written as primary
policies not contributing with or in excess of any coverage that Landlord may
carry.

 

 

 

          12.3.3 Tenant’s Acts or Omissions. Each policy shall include, if
available without additional cost, a provision that any act or omission of
Tenant shall not prejudice any party’s rights (other than Tenant’s) under such
insurance coverage.

 

 

 

          12.3.4 Contractual Liability. Policies of liability insurance shall
contain contractual liability coverage, relating to Tenant’s indemnity
obligations under this Restated Lease, to the extent ordinarily insured.

38

--------------------------------------------------------------------------------



 

 

 

          12.3.5 Insurance Carrier Standards. Each insurance carrier shall be
authorized to do business in the State and shall have a “Best’s” rating of at
least B+-VI.

 

 

 

          12.3.6 Notice to Landlord. The insurance carrier shall undertake to
give Landlord sixty (60) days’ prior Notice of cancellation or amendment.
Failure to give such Notice shall not adversely affect the rights or increase
the obligations of the insurance carrier or be deemed a Default by Tenant
hereunder.

                              12.4 Deliveries to Landlord. Upon Notice to such
effect by Landlord, Tenant shall deliver to Landlord certificates and/or
certified copies of the insurance policies required by this Restated Lease,
endorsed “Paid” or accompanied by other evidence that the premiums for such
policies have been paid, at least thirty (30) days before expiration of any then
current policy.

                              12.5 Deductibles. The deductible amounts of any
insurance policy that Tenant is required to maintain under this Article shall
not exceed the deductible amounts maintained by Tenant immediately prior to the
date hereof. Notwithstanding the foregoing, in the event that Landlord requires
Tenant to increase the amount of coverage provided by Tenant’s liability
insurance policies pursuant to the provisions of Section 12.1.2 or if Tenant
increases the amount of coverage provided by Tenant’s building insurance
policies, Tenant shall be entitled to a ratable increase in the maximum
deductible amounts permitted hereunder with respect to such liability insurance
policies or building insurance policies, as applicable. The terms of any policy
of general liability insurance maintained by Tenant pursuant to Section 12.1.2
shall permit third parties who suffer losses covered by such policy to recover
from the insurance carrier insurance proceeds in an amount equal to such losses,
up to the maximum amount of the insurance coverage provided by such policy,
notwithstanding (a) the existence of any deductible amount with respect to such
policy and (b) any claim that such carrier may have against Tenant with respect
to such carrier’s payment to third parties of such deductible amount.

                              12.6 Tenant’s Inability to Obtain Insurance. So
long as (a) any insurance required by this Restated Lease should, after
reasonably diligent effort by Tenant, be unobtainable at customary rates through
no act or omission by Tenant and (b) Tenant shall obtain the maximum insurance
reasonably obtainable at customary rates and give Notice to Landlord of the
extent of Tenant’s inability to obtain any insurance required to be maintained
under this Restated Lease, then unless Tenant’s inability to procure and
maintain such insurance results from some activity or conduct within Tenant’s
reasonable control, Tenant’s obligation to procure and maintain such insurance
as is unobtainable shall be excused, but only so long as conditions (a) and (b)
are satisfied. Notwithstanding the foregoing, if Tenant, after reasonably
diligent effort, is unable to obtain any insurance required by this Restated
Lease at customary rates, Landlord shall have the right to obtain such insurance
at customary rates and shall charge the cost of such insurance to Tenant as
Additional Rent.

                              12.7 Waiver of Certain Claims. To the extent that
Landlord or Tenant purchases any hazard insurance relating to any Property, the
party purchasing such insurance shall attempt to cause the insurance carrier to
agree to a Waiver of Subrogation. If any insurance policy cannot be obtained
with a Waiver of Subrogation, or a Waiver of Subrogation is obtainable

39

--------------------------------------------------------------------------------



only by the payment of an additional premium, then the party undertaking to
obtain the insurance shall give Notice of such fact to the other party. The
other party shall then have ten (10) Business Days after receipt of such Notice
either to place the insurance with a company that is reasonably satisfactory to
the other party and that will issue the insurance with a Waiver of Subrogation
at no additional cost, or to agree to pay the additional premium if such a
policy can be obtained only at additional cost. To the extent that the parties
actually obtain insurance with a Waiver of Subrogation, the parties release each
other, and their respective authorized representatives, from any claims for
damage to any person or any Property that are caused by or result from risks
insured against under such insurance policies, but only to the extent of the
insurance proceeds available to such party.

                              12.8 No Representation of Adequate Coverage.
Except as otherwise specifically provided for herein, neither party makes any
representation, or shall be deemed to have made any representation, that the
limits, scope, or form of insurance coverage specified in this Article are
adequate or sufficient.

                    13. DAMAGE OR DESTRUCTION.

                              13.1 Notice; No Rent Abatement. Tenant shall
promptly give Landlord Notice of any Casualty. Except as otherwise set forth
herein, there shall be no abatement or reduction of Fixed Rent or Additional
Rent on account of a Casualty. Except as otherwise provided in Section 13.3 and
13.4, Tenant shall with reasonable promptness restore the damaged Improvements
as nearly as may be practicable to their condition, quality, and class
immediately prior to such Casualty, with such changes or alterations (including
demolition) as Tenant shall elect to make in conformity with this Restated
Lease, including, without limitation, the provisions of Article 5 and Section
7.2, all at Tenant’s sole cost and expense.

                              13.2 Adjustment of Claims; Use of Insurance
Proceeds. Except to the extent otherwise provided in a Permitted Leasehold
Mortgage or a Third Party Lease, Tenant shall be solely responsible for the
adjustment of any insurance claim. Except as otherwise provided in Section 13.3
and 13.4 or a Third Party Lease, all proceeds of building or hazard insurance
shall be paid to the Permitted Leasehold Mortgagee to be used for restoration of
the Premises if the Permitted Leasehold Mortgage encumbering the Leasehold
Estate at the time of such Casualty, if any, so requires. If such Permitted
Leasehold Mortgage so allows or if no Permitted Leasehold Mortgage encumbers the
Leasehold Estate at the time of any such Casualty, then, except as otherwise
provided in Section 13.3 and 13.4, such proceeds shall be paid to Tenant to be
held and applied in compliance with its restoration obligations under this
Restated Lease. After (a) completion of such restoration and (b) payment of all
Fixed Rent, Real Estate Taxes and insurance premiums required pursuant to
Article 12 allocable to such Property, as reasonably determined by Tenant in
accordance with the principles set forth in the Fixed Rent Adjustment
Procedures, due and payable during the period beginning on the date of such
Casualty and ending on the date of completion of such restoration (except to the
extent Tenant shall be entitled to receive business interruption insurance or
rental insurance with respect to such Casualty), any funds remaining shall,
subject to the rights of Third Party Lessors, belong to Landlord.

40

--------------------------------------------------------------------------------



                              13.3 Substantial Casualty; Insufficient Proceeds.
Anything to the contrary contained herein notwithstanding, if a Substantial
Casualty occurs and the insurance proceeds received by Tenant with respect to
such Substantial Casualty are not sufficient to pay for the restoration required
by Section 13.1 notwithstanding Tenant’s compliance with its obligations under
Section 12.1.1 hereof with respect to the maintenance of building insurance,
then Tenant may, subject to the provisions of the applicable Third Party Lease,
if any, (a) elect to restore the Property for a lawful use other than the use of
the Property immediately prior to such Substantial Casualty, subject to the
requirements contained in Section 7.2, or (b) elect not to restore such
Property, in either case by delivering Notice of such election to Landlord
within thirty (30) days of the determination of the amount of insurance proceeds
to be received from the insurance carrier with respect to such Substantial
Casualty. If Tenant makes the election referred to in clause (a) of this
Section, then the proceeds received with respect to such Substantial Casualty
shall be held, applied and distributed in accordance with the provisions of
Section 13.2. Tenant shall perform the Construction Work with respect to such
restoration in conformity with the applicable requirements of this Restated
Lease, including, without limitation, the provisions of Section 7.2, all at
Tenant’s sole cost and expense. If Tenant makes the election referred to in
clause (b) of this Section, then the insurance proceeds received with respect to
such Substantial Casualty shall, subject to the rights of Third Party Lessors,
belong entirely to Landlord. If, at the time of any such election referred to in
clause (b), Tenant then holds any portion of the insurance proceeds received on
account of such Substantial Casualty, such proceeds shall, subject to the rights
of Third Party Lessors, promptly be paid to Landlord. In no event shall any
election pursuant to this Section 13.3 (i) to change the use of such Property or
(ii) to refrain from repairing, restoring or reconstructing such Property be
construed, in either case, to grant Tenant any right to delete such Property
from this Restated Lease or to any abatement or reduction in Rent or in any way
affect Tenant’s obligation to comply with all applicable Law and Environmental
Law with respect to such Property.

                              13.4 End of Term. Notwithstanding anything to the
contrary contained herein, if a Substantial Casualty occurs within the last
thirty (30) months of the end of the existing Term, Tenant may, upon Notice to
Landlord given within thirty (30) days of the determination of the amount of
insurance proceeds to be received from the insurance carrier with respect to
such Substantial Casualty and subject to the provisions of the applicable Third
Party Lease, if any, elect to not restore such Property, regardless of whether
the insurance proceeds with respect to such Substantial Casualty are sufficient
to complete the restoration of the Property in accordance with Section 13.1
hereof. If Tenant so elects not to restore, then the insurance proceeds with
respect to such Substantial Casualty shall, subject to the rights of Third Party
Lessors, belong entirely to Landlord. If, at the time of such election, Tenant
then holds any portion of such insurance proceeds, such proceeds shall, subject
to the rights of Third Party Lessors, promptly be paid to Landlord. If Tenant
makes such election not to restore, then this Restated Lease shall terminate as
to such Property as of the date on which Landlord or the Third Party Lessor, as
the case may be, receives the full amount of the insurance proceeds to be
received from all insurance carriers with respect to such Substantial Casualty,
and such Property shall be deemed deleted from this Restated Lease on such date.
Thereupon, Fixed Rent shall be adjusted in accordance with the Fixed Rent
Adjustment Procedures, and the amounts held pursuant to this Restated Lease on
account of advanced Real Estate Tax payments pursuant to Article 4 shall be
adjusted

41

--------------------------------------------------------------------------------



accordingly. In no event shall any election pursuant to this Section be deemed
to grant Tenant any right to delete such Property from this Restated Lease or to
any abatement or reduction in Rent or in any way affect Tenant’s obligation to
comply with all applicable Law and Environmental Law with respect to such
Property until the time at which such Property is deleted from this Restated
Lease pursuant to the foregoing provisions.

                     14. CONDEMNATION.

 

 

 

14.1 Substantial Condemnation.

 

 

 

          14.1.1 Deletion; Awards. If a Substantial Condemnation of any Property
shall occur, then this Restated Lease shall terminate as to such Property as of
the effective date of such Substantial Condemnation, such Property shall be
deemed to be deleted from this Restated Lease, the Fixed Rent shall be adjusted
in accordance with the Fixed Rent Adjustment Procedures and the amounts held
pursuant to this Restated Lease on account of advanced Real Estate Tax payments
pursuant to Article 4 shall be adjusted accordingly. If the applicable
Government grants separate Awards to Landlord and Tenant (a “Separate Award
Jurisdiction”), then, notwithstanding anything to the contrary contained in
Section 14.5 and subject to the rights of any Third Party Lessor, each of
Landlord and Tenant shall in good faith pursue such separate Award and shall be
entitled to retain such Award as it may receive from the applicable Government
with respect to its interest in the applicable Property. Notwithstanding the
foregoing, if the Awards received in a Separate Award Jurisdiction with respect
to such Substantial Condemnation are inequitable given Landlord’s and Tenant’s
respective interests in such Property or if the Property condemned is not
located in a Separate Award Jurisdiction, then, the following provision shall
apply. Subject to the rights of any Third Party Lessor, the aggregate of such
Award(s) shall be paid as follows, after Landlord shall have been reimbursed for
Landlord’s Legal Costs incurred in the determination and collection of the
Award(s): Tenant shall receive an amount equal to the product of (a) Tenant’s
Condemnation Share, times (b) the Award(s), and Landlord shall receive the
remainder of the Award(s).

 

 

 

          14.1.2 Tenant’s Separate Award. Anything to the contrary contained
herein notwithstanding, if the applicable Government grants to Tenant a separate
Award on account of Trade Equipment, moving costs, or loss of business, then
Tenant shall be entitled to apply for and retain such separate Award, provided
that such separate Award does not reduce the Award(s) otherwise payable to
Landlord and/or Tenant by such Government with respect to such Condemnation.

 

 

 

          14.1.3 Disputes. The amount of Landlord’s Award and Tenant’s Award
with respect to any Substantial Condemnation shall be determined in accordance
with the provisions set forth above in the definitions of such terms. In the
event that the parties hereto are unable to agree on such amounts or, with
respect to a Separate Award Jurisdiction, a dispute arises as to whether the
Awards received by Landlord and Tenant are inequitable given their respective

42

--------------------------------------------------------------------------------



 

 

 

interests in such Property, then any such dispute shall be resolved by an
arbitration conducted in accordance with the applicable provisions set forth in
Schedule 4.

 

 

 

14.2 Insubstantial Condemnation.

 

 

 

          14.2.1 Awards. If an Insubstantial Condemnation at any Property shall
occur, then subject to the terms of any Third Party Lease to the contrary, the
Award received with respect to such Insubstantial Condemnation shall, except as
otherwise provided in this Section 14.2, be paid to Tenant to be applied first
to the repair, restoration or reconstruction of any remaining part of the
Improvements not so taken, but only if and to the extent that such repair,
restoration or reconstruction was necessitated by the occurrence of such
Insubstantial Condemnation (as opposed to a condition that existed prior to the
occurrence of such Insubstantial Condemnation). Except as otherwise provided in
Section 14.2.2 and 14.2.3, Tenant Improvements (other than outbuildings,
recreational facilities, service buildings, maintenance sheds or the like which
are not material to the use or operation of such Property, which Tenant may
elect not to re-erect) as nearly as may be practicable to their condition,
quality and class immediately prior to such Insubstantial Condemnation, with
such changes or alterations (including demolition) as Tenant shall elect to make
in conformity with this Restated Lease, including, without limitation, the
provisions of Section 7.2, all at Tenant’s sole cost and expense. The balance of
any such Award remaining after such repair, restoration or reconstruction shall
be distributed to and shall, subject to the rights of Third Party Lessors,
belong to Landlord.

 

 

 

          14.2.2 Insufficient Proceeds. Notwithstanding the foregoing, if such
Award is not sufficient to pay for said repair, restoration or reconstruction,
Tenant shall be responsible for completing same at Tenant’s sole cost and
expense. Tenant shall perform such repair, restoration or reconstruction in
accordance with applicable requirements of this Restated Lease, including,
without limitation, Section 13.1 hereof. Notwithstanding the foregoing, if such
Award is not sufficient to pay for said repair, restoration or reconstruction,
then Tenant, subject to the provisions of the applicable Third Party Lease, if
any, may (a) elect to repair, restore or reconstruct the Property for a lawful
use other than the use of such Property immediately prior to such Insubstantial
Condemnation, subject to the requirements contained in Section 7.2, or (b) elect
not to repair, restore or reconstruct such Property, in either case by
delivering Notice of such election to Landlord within ten (10) days of such
Condemnation. If Tenant makes the election referred to in clause (a) of this
Section, then the Award received with respect to such Insubstantial Condemnation
shall be held, applied and distributed in accordance with the provisions of
Section 14.2.1. Tenant shall perform the Construction Work with respect to such
repair, restoration or reconstruction in conformity with the applicable
requirements of this Restated Lease including, without limitation, the
provisions of Section 7.2, but excluding the provisions of Section 14.2.1 which
require a rebuilding of the Improvements for the use

43

--------------------------------------------------------------------------------



 

 

 

immediately prior to the Condemnation, all at Tenant’s sole cost and expense. If
Tenant makes the election referred to in clause (b) of this Section, then the
Award received with respect to such Insubstantial Condemnation shall, subject to
the rights of Third Party Lessors, belong entirely to Landlord. If, at the time
of any such election referred to in clause (b) of this Section, Tenant then
holds any portion of the Award received on account of such Insubstantial
Condemnation, such Award shall, subject to the rights of Third Party Lessors,
promptly be paid to Landlord. In no event shall any election pursuant to this
Section (i) to change the use of such Property or (ii) to refrain from
repairing, restoring or reconstructing such Property be deemed to grant Tenant
any right to delete such Property from this Restated Lease or in any way affect
Tenant’s obligation to comply with all applicable Law and Environmental Law with
respect to such Property, or any right to any abatement of Rent except as
provided in Section 14.2.4.

 

 

 

          14.2.3 End of Term. Notwithstanding anything to the contrary contained
herein, if a Insubstantial Condemnation occurs on a Property within the last
thirty (30) months of the end of the existing Term which requires restoration of
the Improvements on such Property (by more than a de minimis amount), Tenant
may, upon Notice to Landlord within ten (10) days after the effective date of
such Condemnation and subject to the provisions of the applicable Third Party
Lease, if any, elect to not restore such Property, regardless of whether the
Award with respect to such Insubstantial Condemnation is sufficient to complete
said repair, restoration or reconstruction. If Tenant makes the election
referred to in this Section, then the Award with respect to such Insubstantial
Condemnation shall, subject to the rights of Third Party Lessors, belong
entirely to Landlord. If, at the time of such election, Tenant then holds any
portion of the Award received on account of such Insubstantial Condemnation,
such Award shall, subject to the rights of Third Party Lessors, promptly be paid
to Landlord. If Tenant makes such election not to restore, then this Restated
Lease shall terminate as to such Property upon such election, and such Property
shall be deemed deleted from this Restated Lease on such date. Thereupon, Fixed
Rent shall be adjusted in accordance with the Fixed Rent Adjustment Procedures,
and the amounts held pursuant to this Restated Lease on account of advanced Real
Estate Tax payments pursuant to Article 4 shall be adjusted accordingly. In no
event shall any election pursuant to this Section be deemed to in any way affect
Tenant’s obligation to comply with all applicable Law and Environmental Law with
respect to such Property before the time at which such Property is deleted from
this Restated Lease.

 

 

 

          14.2.4 Fixed Rent Adjustment. From and after the effective date of the
Insubstantial Condemnation, Fixed Rent shall, except as otherwise provided in
Section 14.2.3, be adjusted as follows. New Fixed Rent shall equal Fixed Rent,
as it would have been determined without regard to the Insubstantial
Condemnation, multiplied by a fraction whose numerator is the total value of
applicable Property after the Insubstantial Condemnation and whose denominator
is the total value of the applicable Property immediately before the effective
date of such Insubstantial

44

--------------------------------------------------------------------------------



 

 

 

Condemnation and without considering such Insubstantial Condemnation or the
expectation thereof.

                              14.3 Temporary Condemnation. If a Temporary
Condemnation shall occur with respect to any Property, Rent shall not abate and,
subject to the terms of Third Party Lease to the contrary, Tenant will be
entitled to receive any award or payment.

                              14.4 Other Governmental Action. In the event of
any action by any Government not resulting in a Condemnation (or otherwise not
resulting in a deletion of a Property from this Restated Lease pursuant to the
express provisions of this Article, including Sections 14.6 and 14.7 hereof) but
creating a right to compensation, such as the changing of the grade of any
street upon which a Property abuts, then this Restated Lease shall continue in
full force and effect without reduction or abatement of Rent and subject to the
terms of any Third Party Lease to the contrary, Tenant shall be entitled to
receive the award or payment made in connection with such action.

                              14.5 Prompt Notice; Settlement. If either party
becomes aware of any Condemnation or threatened or contemplated Condemnation or
any similar event creating a right to compensation, then such party shall
promptly give Notice thereof to the other party. Landlord shall be responsible
for the settlement or compromise of any Award, except that Landlord shall not
settle or compromise any Award without the consent of Tenant and Leasehold
Mortgagee, which consent shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing and subject to the rights of
Leasehold Mortgagee and the applicable Third Party Lessor, Tenant shall be
solely responsible for the settlement or compromise of any Award relating to a
Temporary Condemnation, and Landlord’s consent to any such settlement or
compromise shall not be required. Landlord shall have no right to participate in
proceedings related to a Temporary Condemnation, unless Tenant may not legally
participate in such proceedings, then Landlord shall participate in such
proceedings in accordance with Tenant’s instructions, all at Tenant’s sole cost
and expense and using counsel selected, instructed and paid by Tenant.

                              14.6 Pelham Manor Rezoning Event. If the Pelham
Manor Rezoning Event occurs, then the Property having a mailing address of 4301
Boston Post Road, Bronx, New York 10466 shall be deleted from this Restated
Lease, the Fixed Rent shall be adjusted in accordance with the Fixed Rent
Adjustment Procedures, and the amounts held pursuant to this Restated Lease on
account of advanced Real Estate Tax payments pursuant to Article 4 shall be
adjusted accordingly. Nothing contained herein shall in any way limit Landlord’s
or Tenant’s right to contest the validity or the application of any Law or
proposed Law or any Environmental Law or proposed Environmental Law with respect
to such Property or any other Property, provided that no such contest shall
subject (a) such Property or any portion thereof to any risk of imminent
forfeiture or foreclosure of any Fee Mortgage then encumbering such Property or
any portion thereof or to any risk of termination of any Third Party Lease or
(b) Tenant or Landlord to any risk of criminal liability.

                              14.7 Use Restriction Event. If, at any time or
from time to time, a Use Restriction Event occurs with respect to a Property,
then Tenant shall have the option to terminate this Restated Lease with respect
to such Property by delivering to Landlord Notice of Tenant’s

45

--------------------------------------------------------------------------------



 

 

 

election to so terminate such Property from this Restated Lease. Upon the
occurrence of a Use Restriction Event, such Property shall be deemed deleted
from this Restated Lease, the Fixed Rent shall be adjusted to reflect such
deletion in accordance with the Fixed Rent Adjustment Procedures and the amounts
held pursuant to this Restated Lease on account of advanced Real Estate Tax
payments pursuant to Article 4 shall be adjusted accordingly, provided that
Tenant shall have given Landlord at least one (1) year’s prior notice of its
election to terminate this Restated Lease with respect to such Property.

                    15. TRANSFERS BY LANDLORD.

                              15.1 Landlord’s Right to Convey. Subject to the
provisions of Section 15.2 and Section 15.3, Landlord shall be entitled to
convey the Fee Estate of any Property and/or Landlord’s leasehold interest in
any Fee Estate owned by a Third Party Lessor, the Leemilt’s Lessor, the Power
Test Lessor, or the Gettymart Lessor from time to time, provided that the new
holder thereof as a result of such conveyance simultaneously enters into a new
lease with Tenant with respect to such Property on the same terms and conditions
as are set forth in this Restated Lease, except as otherwise set forth on
Schedule 13 (any such new lease being hereinafter referred to as a “Transferee
Lease”).
Notwithstanding the foregoing, any conveyance of the Fee Estate of any Property
and/or Landlord’s leasehold interest in any Fee Estate owned by a Power Test
Lessor, the Leemilt’s Lessor, the Gettymart Lessor or a Third Party Lessor to an
Affiliate or Subsidiary of Tenant shall not be subject to the provisions of
Section 15.2 or 15.3; provided, however, that notwithstanding anything to the
contrary contained in Schedule 13, the Transferee Lease between Tenant and such
Affiliate or Subsidiary shall, as to subsequent conveyance, bind such Affiliate
or Subsidiary to Tenant’s Right of First Offer (as defined hereinafter) and
Tenant’s Right of First Refusal (as defined hereinafter). Upon any such
conveyance of the Fee Estate of any Property or Landlord’s leasehold interest in
any Fee Estate owned by a Third Party Lessor, the Leemilt’s Lessor, the Power
Test Lessor, or the Gettymart Lessor in accordance with the preceding
provisions, the applicable Property shall be deleted from this Restated Lease,
the Fixed Rent shall be adjusted to reflect such deletion in accordance with
Fixed Rent Adjustment Procedures, and the amounts held pursuant to this Restated
Lease on account of advanced Real Estate Tax payments pursuant to Article 4
shall be adjusted accordingly. Without limiting Tenant’s remedies on account of
any such transaction, if Landlord makes any such conveyance in violation of this
Section, then: (x) such transaction shall be null, void, and of no force or
effect; (y) notwithstanding the foregoing, Tenant shall be entitled to equitable
relief requiring the cancellation and rescission of such transaction; and (z)
Tenant shall be entitled to have such violating Property deleted from this
Restated Lease, to have the Fixed Rent adjusted to reflect such deletion in
accordance with the Fixed Rent Adjustment Procedures, and to have the amounts
held pursuant to this Restated Lease on account of advanced Real Estate Tax
payments pursuant to Article 4 adjusted accordingly. Any conveyance of the Fee
Estate shall not terminate or impair any of the grantor’s obligations as
Landlord under this Restated Lease.

                              15.2 Tenant’s Right of First Offer. Anything
contained in this Restated Lease to the contrary notwithstanding, if at any time
during the Term, Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the
Gettymart Lessor shall desire to convey its Fee Estate in any Property, then,
provided that Landlord has not terminated this Restated Lease on account of an
uncured Material Monetary Event of Default, Landlord, the Leemilt’s Lessor, the
Power Test Lessor, or

46

--------------------------------------------------------------------------------



the Gettymart Lessor, as the case may be, shall offer (the “Landlord’s Offer”)
to convey such Fee Estate to Tenant (or a purchaser to be procured by Tenant)
before offering it to any other individual or entity, all in accordance with the
following provisions (as described herein, the “Right of First Offer”).

 

 

 

          15.2.1 Certain Exempt Transactions. Tenant’s Right of First Offer
shall not apply to any of the following transactions: (a) the grant of a bona
fide Fee Mortgage to an Institutional Lender or other unaffiliated lender; (b)
any conveyance pursuant to such a Fee Mortgage; (c) subject to Section 15.6, any
conveyance to an entity (i) into which or with which Landlord, the Leemilt’s
Lessor, the Power Test Lessor, or the Gettymart Lessor, as the case may be,
merges, or (ii) which acquires Landlord, the Leemilt’s Lessor, the Power Test
Lessor or the Gettymart Lessor or all or substantially all of the assets of such
entity, as the case may be, or (d) any subsequent conveyance(s) by anyone whose
title derives directly or indirectly from any conveyance described in clause (b)
of this paragraph.

 

 

 

          15.2.2 Landlord’s Offer. Landlord’s Offer shall be in writing and
shall set forth the material terms, including, without limitation, price,
closing date and deposit amounts, on which Landlord, the Leemilt’s Lessor, the
Power Test Lessor, or the Gettymart Lessor, as the case may be, proposes to
convey the Fee Estate. If Tenant accepts Landlord’s Offer, the conveyance to
Tenant shall be made on the terms set forth in Landlord’s Offer. Upon conveyance
of any Property to Tenant pursuant to this Section, as of the date of such
conveyance, such Property shall be deemed deleted from this Restated Lease, the
Fixed Rent shall be adjusted to reflect such deletion in accordance with the
Fixed Rent Adjustment Procedures and the amounts held pursuant to this Restated
Lease on account of advanced Real Estate Tax payments pursuant to Article 4
shall be adjusted accordingly.

 

 

 

          15.2.3 Right of First Refusal Election. If Tenant notifies Landlord
that Tenant elects to treat the Property that is the subject of Landlord’s Offer
as a ROFR Property within thirty (30) days after receipt of Landlord’s Offer,
then Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart
Lessor, as the case may be, shall be free to sell such Property to another
individual or entity only in compliance with the provisions of Section 15.3. As
used herein, the term “ROFR Property” means a Property which Tenant elects to
make subject to the Right of First Refusal, provided, however, that Tenant may
make such election with respect to no more than forty (40) Properties during the
Term.

 

 

 

          15.2.4 Sale to Third Party. If Tenant (a) notifies Landlord that
Tenant does not desire to purchase the Fee Estate on the terms of Landlord’s
Offer, (b) does not elect to treat such Property as a ROFR Property pursuant to
Section 15.2.3 or (c) fails to respond to Landlord’s Offer within thirty (30)
days after receipt, then Landlord, the Leemilt’s Lessor, the Power Test Lessor,
or the Gettymart Lessor, as the case may be, shall be free to sell such Fee
Estate to any other individual or entity, except as set forth in the following
sentence. If,

47

--------------------------------------------------------------------------------



 

 

 

however, Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart
Lessor, as the case may be, desires to sell such Fee Estate for a price less
than 90% of the price set forth in Landlord’s Offer, or on terms that in any
other way are materially more favorable to the purchaser than those described in
Landlord’s Offer, then Landlord, the Leemilt’s Lessor, the Power Test Lessor, or
the Gettymart Lessor, as the case may be, shall again deliver to Tenant a
Landlord’s Offer and the procedure described above shall again apply.
Notwithstanding the foregoing, if Landlord, the Leemilt’s Lessor, the Power Test
Lessor, or the Gettymart Lessor, as the case may be, shall again deliver a
Landlord’s Offer pursuant to the preceding sentence and Tenant fails to respond
to such Landlord’s Offer within fifteen (15) days, then Tenant shall be deemed
to have waived its Right of First Offer with respect to such sale. If Tenant
does not elect to exercise its Right of First Offer with respect to such Fee
Estate within the applicable time frame and Landlord, the Leemilt’s Lessor, the
Power Test Lessor, or the Gettymart Lessor, as the case may be, sells such Fee
Estate to another individual or entity pursuant to this Section 15.2, then, upon
such sale, the applicable Property shall be deemed deleted from this Restated
Lease, the Fixed Rent shall be adjusted to reflect such deletion in accordance
with the Fixed Rent Adjustment Procedures and the amounts held pursuant to this
Restated Lease on account of advanced Real Estate Tax payments pursuant to
Article 4 shall be adjusted accordingly. Simultaneously with such sale, such
purchaser shall enter into a Transferee Lease with Tenant with respect to such
Property.

                              15.3 Tenant’s Right of First Refusal. Anything in
this Restated Lease contained to the contrary notwithstanding, if Landlord or
the Power Test Lessor, as the case may be, at any time during the Term receives
one or more bona fide offers from third parties to convey the Fee Estate of a
Property that Tenant has elected to treat as a ROFR Property pursuant to Section
15.2.3, which offer Landlord, the Leemilt’s Lessor, the Power Test Lessor, or
the Gettymart Lessor, as the case may be, intends to accept, then, provided that
Landlord has not terminated this Restated Lease on account of an uncured
Material Monetary Event of Default, Landlord, the Leemilt’s Lessor, the Power
Test Lessor, or the Gettymart Lessor, as the case may be, agrees to notify
Tenant in writing, which Notice shall contain the name and address of the
offeror and the proposed contract of sale (containing the price, deposit amount
and all other material terms and conditions of such offer) (such Notice being
referred to hereinafter as the “Third Party Offer Notice”). Tenant shall have
four (4) Business Days from and after its receipt of the Third Party Offer
Notice to provide Landlord with Notice of its election to purchase the ROFR
Property that is the subject of such Third Party Offer Notice (such right to
purchase any such ROFR Property being referred to hereinafter as the “Right of
First Refusal”).

 

 

 

          15.3.1 Sale to Third Party. If Tenant does not elect to exercise its
Right of First Refusal with respect to such ROFR Property within such time
frame, then Landlord, the Leemilt’s Lessor, the Power Test Lessor, or the
Gettymart Lessor, as the case may be, shall be entitled to convey such ROFR
Property to the purchaser set forth in the Third Party Offer Notice on
substantially the same terms and conditions in all material respects as those
set forth in such Third Party Offer Notice. Such purchaser shall, simultaneously
with the conveyance of such ROFR

48

--------------------------------------------------------------------------------



 

 

 

Property, enter into a Transferee Lease with Tenant with respect to such ROFR
Property. Upon such conveyance, such Property shall be deemed deleted from this
Restated Lease, the Fixed Rent shall be adjusted to reflect such deletion in
accordance with the Fixed Rent Adjustment Procedures, and the amounts held
pursuant to this Restated Lease on account of advanced Real Estate Tax payments
pursuant to Article 4 shall be adjusted accordingly. If Landlord does not sell
to such purchaser as provided above, then any future proposed sale of such
Property shall be subject to the provisions of Section 15.2 and, if applicable,
Section 15.3.

 

 

 

          15.3.2 Sale to Tenant. If Tenant elects to exercise its Right of First
Refusal and purchase the ROFR Property that is the subject of the Third Party
Offer Notice, then such sale to Tenant shall be on the same terms and conditions
in all material respects as those set forth in the contract of sale provided to
Tenant in connection with the delivery of the Third Party Offer Notice. The
closing of any such sale to Tenant shall occur in accordance with the terms and
conditions of such contract of sale. Upon conveyance of any such ROFR Property
to Tenant pursuant to this paragraph, such ROFR Property shall be deleted from
this Restated Lease, the Fixed Rent shall be adjusted to reflect such deletion
in accordance with the Fixed Rent Adjustment Procedures, and the amounts held
pursuant to this Restated Lease on account of advanced Real Estate Tax payments
pursuant to Article 4 shall be adjusted accordingly.

 

 

 

          15.3.3 Certain Exempt Transactions. Notwithstanding anything to the
contrary contained herein, Tenant’s Right of First Refusal shall not apply to
any of the following transactions: (a) the grant of a bona fide Fee Mortgage to
an Institutional Lender or other unaffiliated lender; (b) any conveyance
pursuant to such a Fee Mortgage; (c) subject to Section 15.6, any conveyance to
an entity (i) into which or with which Landlord, the Leemilt’s Lessor, the Power
Test Lessor, or the Gettymart Lessor, as the case may be, merges, or (ii) which
acquires Landlord, the Leemilt’s Lessor, the Power Test Lessor, the Gettymart
Lessor or all or substantially all of the assets of such entity, as the case may
be, or (d) any subsequent conveyance(s) by anyone whose title derives directly
or indirectly from any conveyance described in clause (b) of this Section.

                              15.4 Landlord’s Mortgages. This Restated Lease
shall be subject and subordinate to all existing Fee Mortgages and to all
subsequent Fee Mortgages and the rights of holders of such Fee Mortgages,
provided, in each case, that a non-disturbance agreement is obtained whereunder
Tenant’s rights under this Restated Lease will not be disturbed upon any
foreclosure or other exercise of remedies under a Fee Mortgage as long as a
Material Monetary Event of Default is not in existence at the time of such
foreclosure or such other exercise or remedies, and is otherwise substantially
identical to the form set forth on Exhibit K. This Restated Lease and Leasehold
Estate hereunder shall be prior and superior to all existing and subsequent Fee
Mortgages where a non-disturbance agreement has not been obtained, except as
otherwise set forth in a Third Party Lease. Notwithstanding the foregoing, with
respect to the Fleet Mortgage, Landlord shall (a) cause the holder of the Fleet
Mortgage to enter into a non-disturbance agreement substantially identical to
the form set forth on Exhibit K; or (b) cause such

49

--------------------------------------------------------------------------------



Fee Mortgage to be discharged of record, in either case on or prior to the
Restatement Effective Date. With respect to any Fee Mortgage encumbering
Landlord’s interest in any Property as of the date hereof, which Fee Mortgage is
set forth on Exhibit I, Landlord shall request that the holder of such Fee
Mortgage enter into a non-disturbance agreement in a form customary for a
single-site purchase money mortgage transaction similar to the transaction
consummated between the holder of such Fee Mortgage and Landlord or its
predecessor in interest, which non-disturbance agreement shall be reasonably
acceptable to Tenant. In the event that (a) Landlord is unable to cause the
holder of such Fee Mortgage to enter into such non-disturbance agreement and (b)
a default occurs under the applicable Fee Mortgage, which default was not caused
by Tenant, a Subtenant or their respective agents, employees, contractors,
licensees or invitees, then Landlord shall cause such Fee Mortgage to be
discharged of record prior to the time that a foreclosure or other exercise of
remedies under such Fee Mortgage occurs such that the applicable Property is
deleted from this Restated Lease. If Landlord is unable to cause such Fee
Mortgage to be discharged of record and the applicable Property is deleted from
this Restated Lease, Landlord shall Indemnify Tenant for all losses, damages and
expenses suffered by Tenant as a result of such foreclosure or other exercise of
remedies.

                              15.5 Termination of Purchase Option on Conveyance
of Fee Estate. Notwithstanding anything to the contrary contained herein, any
unrelated bona fide purchaser of the Fee Estate of any Property shall in no
event be bound, as to subsequent conveyances, by Tenant’s Right of First Offer
or Tenant’s Right of First Refusal, except as otherwise set forth in Section
15.6.

                              15.6 Sale of Premises; Mergers. Notwithstanding
anything to the contrary contained herein, including, without limitation, clause
(c) of Section 15.2.1 and clause (c) of Section 15.3.3, in the event that
Landlord conveys the Premises or substantially all of the Properties to a single
Person, this Restated Lease shall remain in full force and effect as a lease
between such purchaser, as Landlord, and Tenant for the Premises or for such
Properties, as applicable. Without limiting the generality of the foregoing,
such purchaser shall be bound, as to subsequent conveyances, by Tenant’s Right
of First Offer and Tenant’s Right of First Refusal. In the event that any entity
merges with Landlord, the Leemilt’s Lessor, the Power Test Lessor, the Gettymart
Lessor or acquires substantially all of the assets of Landlord, the Leemilt’s
Lessor, the Power Test Lessor, the Gettymart Lessor, such merged or successor
entity shall be bound by the provisions of Section 15.1 with respect to any
subsequent conveyance of the Fee Estate of any Property or such entity’s
interest therein, including, without limitation, Tenant’s Right of First Offer
and Tenant’s Right of First Refusal.

                              15.7 Zoning Lots. Without Tenant’s prior written
consent, which Tenant shall not unreasonably withhold, Landlord shall not enter
into, and shall prevent the Leemilt’s Lessor, the Power Test Lessor, and the
Gettymart Lessor from entering into, any agreement or instrument by which any
Property is combined with any other real property for purposes of any Law
governing zoning, bulk, development rights, or any similar matter, or by which
any rights arising under such Laws to develop any Property is transferred to any
other real property.

50

--------------------------------------------------------------------------------



 

 

 

15.8 Fleet Mortgage

 

 

 

          15.8.1 Nondisturbance. Landlord shall be permitted to refinance the
Fleet Mortgage only if Landlord obtains from the prospective lender a
subordination, nondisturbance, and attornment agreement substantially in the
form of Exhibit K (an “SNDA”) whereunder Tenant’s rights under this Restated
Lease will not be disturbed upon any foreclosure or other exercise of remedies
under the documents evidencing or securing such refinancing (a “Foreclosure”) as
long as a Material Monetary Event of Default is not in existence at the time of
such foreclosure or such other exercise of remedies, and providing such other
assurances as are set forth in such Exhibit K.

 

 

 

          15.8.2 Foreclosure of Property. If any Property is transferred or sold
pursuant to a Foreclosure under the Fleet Mortgage, then this Restated Lease
shall terminate as to such Property as of the date of such transfer; Fixed Rent
shall be adjusted in accordance with the Fixed Rent Adjustment Procedures; and
the amount held pursuant to this Restated Lease on account of advanced Real
Estate Tax payments pursuant to Article 4 shall be adjusted accordingly.

 

 

 

          15.8.3 Post-Closing Undertaking. Within 180 days of the Restatement
Effective Date, Landlord shall either (i) pay off and otherwise satisfy all
outstanding obligations under the Fleet Mortgage and deliver to Tenant a
document executed and delivered by Fleet National Bank in form and substance
reasonably satisfactory to Tenant evidencing such satisfaction or (ii) deliver
to Tenant an SNDA executed by the holder of the Fleet Mortgage as such Fleet
Mortgage may have been modified or amended (a “Fleet SNDA”). If Landlord fails
to comply with the provisions of the preceding sentence when and as required to
do so, then Tenant shall be entitled to an offset of $50,000 per month (prorated
daily) against Fixed Rent, so long as such failure continues.

 

 

 

          15.8.4 Indemnification Regarding Failure to Obtain SNDA. Landlord
shall Indemnify Tenant from and defend and hold Tenant harmless from and against
any and all actual loss (including lost profits relating to the affected
Properties), costs, claims, liability, penalties, judgements, damage or other
injury, detriment, or expense (including Legal Costs, interest and penalties)
actually incurred or suffered by Tenant (collectively, “Costs”) on account of
Landlord’s failure to deliver a Fleet SNDA, as such Costs are directly related
to Tenant’s business activities at the affected Properties, the Fleet Mortgage,
or any replacement for the Fleet Mortgage or for the loan secured by the Fleet
Mortgage. In the event that a court of competent jurisdiction enters a final,
non-appealable judgment or order confirming the occurrence of any event allowing
Tenant to recover under the foregoing Indemnity, then Tenant shall have the
right to offset against any payment of Fixed Rent due hereunder an amount equal
to the damages suffered by Tenant as a result of such Costs, as set forth in
such final order or judgment. In the event that Tenant elects to offset any
amount against Fixed Rent in accordance with this Section 15.8.4, Tenant shall
give Landlord Notice of such election to offset at least twenty (20) days prior
to effecting the same, which Notice shall include the amount of damages set
forth in such final order or

51

--------------------------------------------------------------------------------



 

 

 

judgment, the amount that Tenant plans to offset, and the timing of such offset.
Nothing contained in this Section shall be deemed to limit Tenant’s right to
offset Rent pursuant to the express provisions of Section 3.5

 

 

 

          15.8.5 Representations and Warranties. Landlord hereby represents and
warrants to Tenant that (i) attached as Schedule 16 is a list of all Properties
encumbered by the Fleet Mortgage and (ii) neither the consummation of the
transactions contemplated under the Merger Agreement nor the execution and
delivery of this Restated Lease shall violate or breach any of the provisions of
the Fleet Mortgage pursuant to a waiver by Fleet National Bank which shall be
effective through January 31, 2001.

                    16. TRANSFERS BY TENANT.

                              16.1 Tenant’s Limited Right. Except as
specifically provided in Article 26 and Section 26.2, Tenant may not assign,
mortgage, pledge or transfer this Restated Lease (collectively, a “Transfer”)
without Landlord’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed provided that the assignee is no less creditworthy than
Tenant immediately prior to such Transfer. Tenant may not assign any part(s) of
this Restated Lease (i.e. less than the Premises) under any circumstance
whatsoever. Any permitted assignee of Tenant shall assume all obligations and
liabilities of Tenant under this Restated Lease. Notwithstanding the foregoing,
the initial Tenant and all subsequent Tenants shall remain jointly and severally
liable and responsible for all liabilities, responsibilities and obligations of
Tenant under this Restated Lease, whether accruing prior to, at the time of, or
after any such permitted assignment. Tenant shall promptly Notify Landlord of
the completion of any approved Transfer.

                              16.2 Permitted Assignments. Notwithstanding
anything to the contrary contained in Section 26.1, Tenant, without Landlord’s
prior consent, and subject to the terms of any applicable Third Party Lease, may
assign all but not any part of this Restated Lease (i.e. the Premises) to (i)
Leasehold Mortgagee, or (ii) an entity into which or with which Tenant merges or
which acquires all or substantially all of Tenant’s assets, provided that the
merged or resulting entity is, at the time of the merger, and remains, at all
times throughout the Term, an entity formed or incorporated under the Laws of
any state or commonwealth of the United States and in good standing under the
Laws of such state or commonwealth.

                              16.3 Tenant’s Right to Sublet. Subject to the
terms of any applicable Third Party Lease, Tenant may enter into a Sublease for
any lawful purpose, extend, renew or modify any Sublease, consent to any
subleasing (or further levels of subleasing) (all of which shall be within the
defined term “Sublease,” and the occupants thereunder shall all be deemed
“Subtenants”), terminate any Sublease or evict any Subtenant, all without
Landlord’s consent. The term of any Sublease (including renewal options thereof)
shall not extend beyond the Term (including only any Renewal Options previously
exercised by Tenant). In the event that Tenant enters into a Sublease of a
Property for lawful purposes other than as a Service Station Property or a
Petroleum Terminal Property, Tenant shall at its expense remove all USTs,
above-ground tanks and related piping, and contaminated soil at such Property,
if any, if and to the extent required by applicable Law or Environmental Law.
Thereafter, notwithstanding anything to the

52

--------------------------------------------------------------------------------



contrary contained herein, Tenant shall at its expense complete all
environmental investigations and/or remediations as may be required by any
Government, except to the extent that Landlord is required to complete such
investigations and/or Remediation pursuant to Section 7.6 or Section 9.1. Tenant
hereby assigns, transfers and sets over to Landlord all of Tenant’s right,
title, and interest in and to each Sublease entered into by Tenant from time to
time, together with all subrents or other sums of money due and payable under
such Sublease and all security deposited with Tenant under such Sublease. Such
assignment shall, however, become effective and operative only if this Restated
Lease shall expire or be terminated or canceled, or if Landlord re-enters or
takes possession of the Premises pursuant to this Restated Lease, following (in
either case) the expiration of all applicable cure periods. Notwithstanding the
foregoing, Tenant agrees that, upon the request of Landlord, all subtenancies,
as specified by Landlord, will be terminated before the expiration, termination
or cancellation of this Restated Lease. Notwithstanding anything to the contrary
contained herein, all Subleases shall be subject and subordinate to the terms
and conditions of this Restated Lease (as this Restated Lease may be renewed,
amended, supplemented, modified, replaced or restated from time to time) and,
unless Landlord elects otherwise, shall automatically terminate upon any
termination of this Restated Lease.

                              16.4 Subleases with Single Purpose Entities. In
the event that Tenant subleases the Premises or all or any portion of any
Property to a bankruptcy-remote single purpose entity or any similar entity that
is an Affiliate and/or Subsidiary of Tenant in connection with any subleasehold
financing, Landlord shall enter into and cause the Leemilt’s Lessor, the Power
Test Lessor, and the Gettymart Lessor to enter into (and shall request that the
holder of any Fee Mortgage and any applicable Third Party Lessor enter into) a
non-disturbance agreement with such Subtenant whereunder such Subtenant’s rights
under such Sublease will not be disturbed upon any termination of or other
exercise of remedies under this Restated Lease (or the termination of any
superior estate, if applicable) and which provides such other similar assurances
as such Subtenant shall reasonably request; provided that (i) such Sublease is
on terms no less favorable to Landlord with respect to the Property or
Properties demised thereunder than the corresponding terms hereunder, (ii) such
financing is provided by a Permitted Leasehold Mortgagee, and (iii) there shall
be no more than 50 such subleasehold financings outstanding at any point in
time.

                              16.5 No Release. No Transfer or Sublease shall
affect or reduce any of Tenant’s obligations or Landlord’s rights under this
Restated Lease. All obligations of Tenant under this Restated Lease shall
continue in full force and effect notwithstanding any Sublease or Transfer.

                    17. QUIET ENJOYMENT.

                              Landlord covenants that, so long as Landlord has
not terminated this Restated Lease on account of a Material Monetary Event of
Default by Tenant, Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises for the Term without molestation or disturbance by or from
Landlord or anyone claiming by or through Landlord or having title to the
Premises paramount to Landlord, and free of any encumbrance created or suffered
by Landlord, except Permitted Exceptions, provided, however, that the foregoing
shall not apply if Landlord

53

--------------------------------------------------------------------------------



loses possession under a Third Party Lease for any reason other than Landlord’s
default thereunder, which was not caused by a corresponding default by Tenant
hereunder.

                     18. DEFAULT BY TENANT; REMEDIES.

                              18.1 Definition of “Event of Default” The term
“Event of Default” shall mean and refer to the occurrence of any one or more of
the circumstances.

 

 

 

          18.1.1 Material Monetary Default. An Event of Default shall be deemed
to have occurred if a Material Monetary Default shall occur and the Material
Monetary Default shall continue and not be remedied for ten (10) days after
Landlord has given Tenant Notice of such Material Monetary Default, specifying
in reasonable detail the amount of money required to be paid by Tenant and the
nature of such payment (any such Event of Default being referred to hereinafter
as a “Material Monetary Event of Default”). Notwithstanding the foregoing, if a
Material Monetary Default relating to Tenant’s failure to maintain any of the
insurance coverage required in Article 12 shall occur, a Material Monetary Event
of Default with respect thereto shall not be deemed to have occurred unless such
Material Monetary Default shall continue and not be remedied for sixty (60) days
after receipt of Landlord’s Notice, provided that Tenant shall, promptly upon
the occurrence of such Material Monetary Default, and at all times until such
Material Monetary Default is cured, maintain insurance coverage substantially
equivalent, as reasonably determined by Landlord, to the insurance coverage to
which such Material Monetary Default relates.

 

 

 

          18.1.2 Non-Material Monetary Default. An Event of Default shall be
deemed to have occurred if a Non-Material Monetary Default shall occur and the
Non-Material Monetary Default shall continue and not be remedied for twenty (20)
days after Landlord has given Tenant Notice of such Non-Material Monetary
Default, specifying in reasonable detail the amount of money required to be paid
by Tenant and the nature of such payment (any such Event of Default being
referred to hereinafter as a “Non-Material Monetary Event of Default”).

 

 

 

          18.1.3 Non-Monetary Default. An Event of Default shall be deemed to
have occurred if (a) except as otherwise provided in clause (b) or (c) hereof, a
Non-Monetary Default shall occur and the Non-Monetary Default shall continue and
not be remedied by Tenant within 30 days after Landlord shall have delivered to
Tenant a Notice describing the same in reasonable detail; (b) in the case of a
Non-Monetary Default (other than a Bankruptcy Default) that cannot with due
diligence be cured within 30 days from such Notice, Tenant shall not (x) within
30 days from Landlord’s Notice advise Landlord of Tenant’s intention to take all
reasonable steps necessary to remedy such Non-Monetary Default, (y) duly
commence the cure of such Non-Monetary Default within such period, and then
diligently prosecute to completion the remedy of the Non-Monetary Default and
(z) complete such remedy within a reasonable time under the circumstances; or
(c)

54

--------------------------------------------------------------------------------



 

 

 

 

 

a Bankruptcy Default occurs (any such Event of Default being referred to
hereinafter as a “Non-Monetary Event of Default”).

 

 

 

 

Non-Monetary Defaults shall include, without limitation, a default under any
Third Party Lease, the Leemilt’s Lease, any Power Test Lease, the Gettymart
Lease or under the provisions of a Fee Mortgage as a result of any action or
failure to act by Tenant, Subtenant or their respective agents, contractors,
employees, invitees or licensees in violation of the provisions of this Restated
Lease.

                              18.2 Remedies for Material Monetary Event of
Defaults. If a Material Monetary Event of Default occurs, then Landlord shall,
at Landlord’s option, have any or all of the following remedies, all of which
shall be cumulative (so that Landlord’s exercise of one remedy shall not
preclude Landlord’s exercise of another remedy), in addition to such other
remedies as may be available at law or in equity or pursuant to any other terms
of this Restated Lease. Landlord’s remedies shall include, without limitation:

 

 

 

          18.2.1 Termination of Tenant’s Rights. Upon ten (10) days’ notice,
Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Restated Lease shall terminate (and such date
of termination shall be the Termination Date) and Tenant shall immediately
surrender possession of the Premises to Landlord.

 

 

 

          18.2.2 Taking of Possession. Landlord may re-enter and take possession
of the Premises or any Property with or without process of law and remove
Tenant, with or without having terminated this Restated Lease. This is intended
to constitute an express right of re-entry on Landlord’s part.

 

 

 

          18.2.3 Security Devices. Subject to applicable Laws, Landlord may
change the locks and other security devices providing admittance to the Premises
or any Property.

 

 

 

          18.2.4 Injunction of Tenant’s Breaches. Landlord shall be entitled to
obtain a court order enjoining Tenant from continuing conduct constituting a
breach of Tenant’s covenants in this Restated Lease. Tenant specifically
acknowledges that damages would not constitute an adequate remedy for Tenant’s
breach of any non-monetary covenant contained in this Restated Lease.

 

 

 

          18.2.5 Damages. Landlord may recover from Tenant all damages incurred
by Landlord by reason of Tenant’s Default, including, without limitation, the
costs of recovering possession, reletting the Premises, and any and all other
damages legally recoverable by Landlord. Such damages shall include, at
Landlord’s election, either (a) the Rent provided for in this Restated Lease,
when and as due and payable pursuant to this Restated Lease, less (in the case
of this clause (a) only) Landlord’s actual proceeds of reletting net of
Landlord’s actual reasonable costs of reletting, or (b) the entire amount of
Rent due for the entire Term (or Renewal Term, if applicable) shall accelerate
and immediately become

55

--------------------------------------------------------------------------------



 

 

 

due and payable, as the same shall be discounted to its then present value,
using a discount rate equal to the then current semi-annual yield to maturity of
a United States Treasury security having a maturity of ten (10) years. Landlord
may recover such damages at any time after Tenant’s default, including after
expiration of the Term.

 

 

 

          18.2.6 Continue Lease. Landlord may at Landlord’s option maintain
Tenant’s right to possession, in which case this Restated Lease shall continue
in effect and Landlord shall be entitled to continue to enforce this Restated
Lease, including the right to collect Rent and the right to any remedies for
nonpayment.

                              18.3 Remedies for Other Events of Default. If a
Non-Monetary Event of Default or a Non-Material Monetary Default occurs,
Landlord shall, at Landlord’s option, have either or both of the following
remedies, both of which shall be cumulative (so that Landlord’s exercise of one
remedy shall not preclude Landlord’s exercise of the other remedy):

 

 

 

          18.3.1 Injunction of Tenant’s Breaches. Landlord shall be entitled to
obtain a court order enjoining Tenant from continuing conduct constituting a
breach of Tenant’s covenants in this Restated Lease or compelling specific
performance of Tenant’s covenants under this Restated Lease. Tenant specifically
acknowledges that damages would not constitute an adequate remedy for Tenant’s
breach of any non-monetary covenant contained in this Restated Lease.

 

 

 

          18.3.2 Damages. Landlord may recover from Tenant all monetary damages
whatsoever incurred by Landlord by reason of Tenant’s Default, subject to the
provisions of Section 32.11.

                              18.4 Mitigation of Damages. Landlord agrees to
take all commercially reasonable steps necessary or appropriate to mitigate any
damages that Landlord may suffer on account of an Event of Default under this
Restated Lease. Without limiting the preceding sentence, in the event of a
Material Monetary Default, Landlord shall diligently endeavor to relet the
Premises under any circumstances where such reletting would mitigate Landlord’s
damages, provided, however, that Landlord shall only be obligated to relet or
sell the Premises or any Property in a manner consistent with fair market
economic conditions at that time and other terms and conditions customary at
that time. Any such reletting shall not constitute a surrender or an acceptance
of a surrender of the Premises. In light of the fact that Landlord and Tenant
intend for this Restated Lease to be a single, unitary Lease, Landlord shall, in
its mitigation efforts, endeavor to lease or sell the Premises (i.e. all of the
Properties). Notwithstanding the foregoing, however, as a consideration to
Tenant for agreeing to the single, unitary lease concept, Landlord agrees that
if after a reasonable period of time (not to exceed six (6) months), it cannot
sell or lease the Premises (i.e. all of the Properties), it shall be obligated
to mitigate damages on a Property by Property basis.

                              18.5 Tenant’s Late Payments. If Tenant makes any
payment required under this Restated Lease after such payment is first due and
payable, then in addition to any other remedies Landlord may have under this
Restated Lease, and without reducing or adversely affecting any of

56

--------------------------------------------------------------------------------



Landlord’s other rights and remedies, Tenant shall pay Landlord within twenty
(20) days after demand interest on such late payment, at an interest rate equal
to the Prime Rate plus three (3) percent, beginning on the date such payment was
first due and payable and continuing until the date when Tenant actually makes
such payment.

                              18.6 Landlord’s Right to Cure. If Tenant shall at
any time fail to make any payment or perform any other act on its part to be
made or performed pursuant to this Restated Lease and such failure continues
beyond any applicable notice or cure period, then Landlord, after ten (10)
Business Days’ Notice to Tenant, or with such notice (if any) as is reasonably
practicable under the circumstances in case of an emergency, and without waiving
or releasing Tenant from any obligation of Tenant or from any Default by Tenant
and without waiving Landlord’s right to take such action as may be permissible
under this Restated Lease as a result of such Default, may (but shall be under
no obligation to) make such payment or perform such act on Tenant’s part to be
made or performed pursuant to this Restated Lease. Landlord may enter upon any
Property for such purpose, and take all such action on any such Property, as may
be reasonably necessary under the circumstances, but in doing so shall not
unreasonably interfere with the conduct of operations on any such Property by
Tenant or anyone claiming through Tenant and shall comply with Tenant’s
reasonable instructions. Tenant shall reimburse Landlord, as Additional Rent
(within twenty (20) days after Notice from Landlord accompanied by reasonable
backup documentation), for all actual, out-of-pocket sums paid by Landlord and
all actual costs and expenses reasonably incurred by Landlord, together with
Landlord’s Legal Costs, in connection with the exercise of Landlord’s cure
rights under this Section.

                              18.7 Holding Over. The parties recognize and agree
that if for any reason or no reason Tenant remains in the Premises after the
Termination Date, then Landlord will suffer injury that is substantial,
difficult or impossible to measure accurately. Therefore, if both (a) Tenant
remains in the Premises after the Termination Date (for any month or partial
month), for any reason or no reason, and (b) either (i) Landlord at any time
gives Tenant Notice that Landlord elects to require Tenant to pay the liquidated
damages described in this Section or (ii) as of the date 31 days after the
Termination Date, Landlord has not commenced holdover proceedings against Tenant
or otherwise proceeded to remove Tenant from the Premises, then in addition to
any other rights or remedies available to Landlord, Tenant shall pay to
Landlord, as liquidated damages and not as a penalty, for each month (or portion
of a month) during which Tenant holds over in the Premises after the Termination
Date, a sum equal to: 110% (for the first month or partial month of holding
over), 120% (for the second month or partial month of holding over), and 150%
(for each subsequent month or partial month of holding over) times the Rent,
including Additional Rent, payable under this Restated Lease for the month in
which the Termination Date occurs.

                              18.8 Waivers. Landlord and Tenant irrevocably
waive all rights to trial by jury in any action, proceeding, counterclaim or
other litigation arising out of or relating to this Restated Lease, the
relationship of Landlord and Tenant under this Restated Lease, the enforcement
of this Restated Lease, Tenant’s use or occupancy of the Premises, any claim of
injury or damage arising between Landlord and Tenant, or any actions of Landlord
in connection with or relating to the enforcement of this Restated Lease. Tenant
waives any right of redemption provided for by Law.

57

--------------------------------------------------------------------------------



                              18.9 Accord and Satisfaction; Partial Payments by
Tenant. No payment by Tenant or receipt by Landlord of a lesser amount than the
amount required to be paid by Tenant under this Restated Lease shall be deemed
to be other than a payment on account by Tenant, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of Rent
be deemed an accord or satisfaction. Landlord may accept any such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy for nonpayment, including termination of this
Restated Lease and commencement of a summary dispossess proceeding.
Notwithstanding any endorsement on any check or any statement to the contrary in
any letter accompanying any check or payment, Landlord shall apply any partial
payments of back Rent made by Tenant to the oldest outstanding Rent under this
Restated Lease, except to the extent Landlord elects otherwise in its sole and
absolute discretion.

                              18.10 Accord and Satisfaction; Partial Payments by
Landlord. No payment by Landlord or receipt by Tenant of a lesser amount than
the amount required to be paid by Landlord under this Restated Lease shall be
deemed to be other than a payment on account by Landlord, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment made pursuant to the terms of this Restated Lease be deemed an accord or
satisfaction. Tenant may accept any such check or payment without prejudice to
Tenant’s right to offset the balance of the amount required to be paid by
Landlord to Tenant against Tenant’s payment of the Rent as may be specifically
permitted under this Restated Lease.

                              18.11 Cross-Default. Any default under a Third
Party Lease that remains uncured beyond the applicable grace and/or notice
period that is caused by the failure of Tenant to comply with its obligations
hereunder shall be a Non-Monetary Event of Default under this Restated Lease.

                    19. TERMINATION.

                              Upon the Termination Date of this Restated Lease
with respect to the Premises or any Property pursuant to Article 13, 14, 15, 22
or 25, all Tenant Improvements and in service USTs constituting part of the
Premises or such particular Property, as applicable, shall, subject to the
rights of Third Party Lessors, become Landlord’s property (subject to Permitted
Exceptions), and Tenant shall deliver to Landlord possession of the Premises or
such Property, as applicable (including, without limitation, all Improvements
thereon), in good condition and state of repair, free of material violations of
Law and Environmental Law, free of Hazardous Substances (other than Hazardous
Substances (i) customarily maintained at the Premises or such Property, as
applicable, in the ordinary course of the business being conducted thereon in
material compliance with Environmental Laws, and (ii) to the extent such
Hazardous Substances constitute Contamination Landlord is Remediating pursuant
to Section 9.1) free of all liens of mechanics, laborers or materialmen and all
other liens and encumbrances other than any such liens and encumbrances incurred
by Landlord, the Leemilt’s Lessor, the Power Test Lessor, the Gettymart Lessor
or a Third Party Lessor arising from such party’s acts, and free of all
Subleases and tenancies, except to the extent Landlord elects otherwise pursuant
to Section 16.3 hereof. In addition, upon such termination Tenant shall assign
to Landlord, without recourse, all assignable licenses and permits affecting the
Premises or such Property, as applicable, and all assignable contracts,
warranties and guarantees then in effect relating thereto, together with all
unpaid

58

--------------------------------------------------------------------------------



insurance awards and rights against insurance carriers as to then-existing
insurance claims relating thereto. Tenant shall also deliver to Landlord any
unapplied building insurance proceeds in Tenant’s possession. Tenant shall
remove from the Premises or such Property, as applicable, upon the Termination
Date with respect to the Premises or such Property, as applicable, all Personal
Property. Tenant shall, at its sole cost and expense, repair any damage to the
Premises or such Property caused by the removal of all Personal Property. If
Tenant fails to remove from the Premises or any Property, as applicable, any
Personal Property within thirty (30) days of the Termination Date, then such
Personal Property shall be deemed abandoned and may be used or disposed of by
Landlord without compensation to Tenant. Notwithstanding anything to the
contrary contained in this Restated Lease, if Landlord so elects by Notice to
Tenant at least six (6) months before the expiration of the Term (or if Tenant
fails to timely notify Landlord of its election not to exercise any Renewal
Option granted hereunder or this Restated Lease is terminated prior to the end
of the Term, then within a reasonable period of time under the circumstances),
Tenant shall, at its sole cost and expense, remove under applicable
Environmental Law at or prior to the Termination Date all USTs identified by
Landlord in such Notice and all Contamination, if any, associated therewith.
Tenant shall continue to completion after the Termination Date all Remediations
to the extent required by Environmental Law and shall continue to pay Rent
(including Additional Rent) for any Property rendered substantially unusable
because of any such Remediation until such time as such Property becomes usable
for its use immediately prior to the time at which such Remediation began or, if
such Property can no longer be used for such use, then until such time as such
Property becomes usable for any other lawful use. Notwithstanding the foregoing,
Tenant’s obligations pursuant to the preceding sentence to continue Remediation
and to continue to pay Rent shall cease on the date when such Property has
received Closure for Tenant’s Remediation. Nothing contained in this Article 19
shall in any way diminish or otherwise affect Tenant’s indemnification
obligations set forth in Article 10.

                    20. NOTICES.

                              20.1 Generally. All Notices shall be in writing
and shall be addressed to Landlord and Tenant as set forth below. Notices shall
be (i) delivered personally to the addresses set forth below, (ii) by Federal
Express or other courier service to the addresses set forth below, in which case
they shall be deemed delivered on the date of delivery (or when delivery has
been attempted twice, as evidenced by the written report of the courier service)
to the address(es) set forth below; or (iii) sent by certified mail, return
receipt requested, in which case they shall be deemed delivered upon receipt.
Either party may change its address by giving Notice in compliance with this
Restated Lease. Notice of such a change shall be effective only upon receipt.
The addresses of the parties are:

 

 

 

Landlord: 125 Jericho Turnpike, Jericho, New York 11753
Attention: Real Estate Manager

 

 

 

With a copy to: Latham & Watkins, 885 Third Avenue,

 

New York, New York 10022

 

Attention: Richard L. Chadakoff, Esq.

59

--------------------------------------------------------------------------------



 

 

 

Tenant: 125 Jericho Turnpike, Jericho, New York 11753

 

Attention: President

 

 

 

With a copy to: Akin, Gump, Strauss, Hauer & Feld, L.L.P.,

 

590 Madison Avenue, New York, New York 10022

 

Attention: Robert G. Koen, Esq.

A copy of all such Notices shall also be contemporaneously delivered in the
manner set forth herein to Leasehold Mortgagee, provided that Leasehold
Mortgagee shall have provided Landlord with Notice of its name and address and a
copy of its Permitted Leasehold Mortgage. Getty Properties Corp. shall be
treated as “Landlord” for all purposes hereunder such that any Notice or other
communication delivered to Getty Properties Corp. by Tenant or received by
Tenant from Getty Properties Corp. shall be deemed Notice delivered to Landlord
or received from Landlord (which term “Landlord” includes those subsidiaries of
Getty Properties Corp. who have approved this Restated Lease on the signature
page hereof), as applicable. In addition, any Notice or other communication
delivered to Getty Properties Corp. by Tenant or received by Tenant from Getty
Properties Corp. shall be deemed Notice delivered by Tenant to the Leemilt’s
Lessor, the Power Test Lessor, or the Gettymart Lessor, as applicable, or
received by the Leemilt’s Lessor, the Power Test Lessor, or the Gettymart Lessor
from Tenant, as applicable.

                               20.2 Defaults Under Other Agreements. In the
event that Landlord receives notice of the occurrence of any default with
respect to any Third Party Lease, the Leemilt’s Lease, the Power Test Lease, or
the Gettymart Lease, Landlord shall promptly provide Tenant and, if required to
do so pursuant to Section 20.1, Leasehold Mortgagee, with Notice of such
default. In the event that Landlord receives notice of the occurrence of any
default with respect to any Fee Mortgage encumbering Landlord’s, the Leemilt’s
Lessor’s, the Power Test Lessor’s, the Gettymart Lessor’s or a Third Party
Lessor’s interest in any Fee Estate, Landlord shall endeavor to provide Tenant
and, if required to do so pursuant to Section 20.1, Leasehold Mortgage, with
Notice of such default reasonably promptly. In the event that Tenant receives
notice of any default under a Permitted Leasehold Mortgage or Sublease, Tenant
shall provide Landlord with Notice of such default.

                    21. NO BROKER.

                              Landlord and Tenant each represents and warrants
to each other that it did not engage any broker or finder in connection with
this Restated Lease and that no person is entitled to any commission or finder’s
fee on account of any agreements or arrangements made by such party with any
broker or finder. Each party shall Indemnify the other party against any breach
of the foregoing representation by the Indemnitor.

                    22. THIRD PARTY LEASES.

                              22.1 Subordination; Conflict. The rights of Tenant
hereunder are at all times subject to the terms and provisions of the Third
Party Leases (subject to the applicable provisions of Sections 7.6, 9.1, 25.1
(with respect to Landlord’s inability to declare a Non-Monetary Default for a
Preexisting Violation (as hereinafter defined) as of the Restatement Effective
Date, but

60

--------------------------------------------------------------------------------



without in any way diminishing Landlord’s right to claim a Default for Tenant’s
failure to comply with its obligations under Sections 25.2 and 25.3 hereof),
25.2, 25.3, and 30.1.11 and the Environmental Agreement), and Tenant agrees,
subject to such applicable provisions of this Restated Lease and the
Environmental Agreement, to perform in all material respects all of Landlord’s
obligations, as lessee, to be performed by it under the Third Party Leases’
initial terms and all renewal terms except that Landlord shall remit and be
obligated for the fixed or base rent due to the Third Party Lessors.
Notwithstanding the foregoing and subject to the provisions of Sections 7.6,
9.1, 25.1 (with respect to Landlord’s inability to declare a Non-Monetary
Default for a Preexisting Violation as of the Restatement Effective Date, but
without in any way diminishing Landlord’s right to claim a Default for Tenant’s
failure to comply with its obligations under Sections 25.2 and 25.3 hereof),
25.2, 25.3, and 30.1.11 and the Environmental Agreement, to the extent that any
failure to perform any of Landlord’s obligations under a Third Party Lease would
cause a default to occur under such Third Party Lease, Tenant shall perform such
Landlord’s obligation. In the event that there is any conflict between the terms
and conditions of this Restated Lease and the terms and conditions of any Third
Party Lease, the terms and conditions of such Third Party Lease shall control,
except with respect to rental payments due thereunder. In the event that any
Third Party Lease is terminated for any reason, Tenant acknowledges and agrees
that the term of this Restated Lease as applicable to the Property subject to
such Third Party Lease shall end thirty (30) days prior to the termination of
such Third Party Lease. If a Third Party Lessor claims that any default has
occurred under any Third Party Lease, Landlord, at the request of and at the
sole cost and expense of Tenant, shall timely institute and diligently prosecute
any action or proceeding which Tenant, in its reasonable judgment, deems
meritorious, in order to contest the existence of such alleged default under
such Third Party Lease. Tenant shall Indemnify and hold harmless Landlord from
and against any and all such claims arising from or in connection with such
request, action or proceeding. This indemnity and hold harmless agreement shall
include indemnity from and against any and all liability, fines, suits, demands,
costs and expenses of any kind or nature, including, without limitation, Legal
Costs incurred in connection with any such claim, action or proceeding brought
thereon. Tenant shall not make any claim against Landlord for any damage which
may arise, nor shall Tenant’s obligations hereunder be diminished, by reason of
(i) the failure of any such Third Party Lessor to keep, observe or perform any
of its obligations pursuant to the applicable Third Party Lease, or (ii) the
acts or omissions of any such Third Party Lessor, or of its agents, contractors,
servants, employees, invitees or licensees.

 

 

 

22.2 Renewal Options.

 

 

 

          22.2.1 Fixed Rental. For any Third Party Lease that contains a Third
Party Lease Renewal Option that specifies the rent that will be due and payable
during the renewal period or provides a formula through which such rent is or
will be ascertainable, Landlord shall exercise any such Third Party Lease
Renewal Option exercisable during the Initial Term and applicable Renewal Term,
and Tenant shall continue to sublease any Property subject to any such Third
Party Lease during the Initial Term and the applicable Renewal Term, as
applicable, on all of the terms and conditions contained in this Restated Lease.
If Tenant does not exercise its Renewal Option for the Premises prior to the
expiration of the Initial Term or the applicable Renewal Term pursuant to the
express provisions of

61

--------------------------------------------------------------------------------



 

 

 

Section 2.1, then this Restated Lease shall be deemed terminated with respect to
the Premises, including any Property with respect to which a Third Party Lease
was renewed pursuant to the foregoing provisions, notwithstanding the fact that
the end of the renewal term of any such Third Party Lease extends beyond the
expiration of the Term of this Restated Lease. Notwithstanding the foregoing,
if, not less than sixty (60) days prior to the date that notice is due to a
Third Party Lessor pursuant to the terms of any such Third Party Lease with
respect to the renewal thereof, Landlord and Tenant mutually agree in writing
not to exercise the Third Party Lease Renewal Option contained in such Third
Party Lease, then Landlord shall not be required to renew such Third Party
Lease, and Tenant shall not be required to sublease the Property subject to such
Third Party Lease. Upon the expiration of any such Third Party Lease with
respect to which Landlord and Tenant mutually agree not to renew pursuant to the
foregoing provisions, the Property subject to such Third Party Lease shall be
deleted from this Restated Lease, Fixed Rent shall be adjusted in accordance
with the Fixed Rent Adjustment Procedures, and the amounts held pursuant to this
Restated Lease on account of advanced Real Estate Tax payments pursuant to
Article 4 shall be adjusted accordingly.

 

 

 

           22.2.2 Unspecified Rent. For any Property subject to a Third Party
Lease which contains a Third Party Lease Renewal Option but does not specify the
rent that will be due and payable during the renewal period or provide a formula
through which such rent is or will be ascertainable, the following procedures
shall apply. No less than one hundred twenty (120) days prior to the date notice
is due to a Third Party Lessor with respect to the renewal of the applicable
Third Party Lease, Tenant shall provide Landlord with Notice of (a) Tenant’s
reasonable determination of the amount of Fixed Rent payable hereunder allocable
to the Property subject to such Third Party Lease, which determination shall be
made in accordance with the principles set forth in the Fixed Rent Adjustment
Procedures (the “Original Term Rent Allocation”), and (b) the maximum amount of
Fixed Rent which Tenant would be willing to pay hereunder with respect to such
Property during the renewal period of the Third Party Lease to which such
Property is subject (the “Maximum Renewal Term Rent Allocation”). Landlord shall
then negotiate with such Third Party Lessor the rental that will be due and
payable by Landlord during the renewal period of such Third Party Lease (such
amount being hereinafter referred to as the “Third Party Lease Renewal Rental”),
and promptly notify Tenant after the Third Party Lease Renewal Rental has been
determined. If the sum of (i) the Third Party Lease Renewal Rental and (ii) the
Third Party Lease Spread (such sum being hereinafter referred to as the “Renewal
Term Rent Allocation”) is equal to or less than the Original Term Rent
Allocation, then Tenant shall continue to sublease the Property subject to such
Third Party Lease during the Term on all of the terms and conditions contained
in this Restated Lease, except that the Fixed Rent due and payable hereunder
shall be reduced by an amount equal to fifty (50) percent of the difference, if
any, between the Original Term Rent Allocation and the Renewal Term Rent
Allocation. If the Renewal

62

--------------------------------------------------------------------------------



 

 

 

Term Rent Allocation is greater than the Original Term Rent Allocation but is
less than or equal to the Maximum Renewal Term Rent Allocation, then Tenant
shall continue to sublease such Property during the Term on all of the terms and
conditions contained in this Restated Lease, except that the Fixed Rent due and
payable hereunder shall be increased by an amount equal to the difference
between the Renewal Term Rent Allocation and the Original Term Rent Allocation.
If the Renewal Term Rent Allocation is greater than the Maximum Renewal Term
Rent Allocation, then Landlord shall offer to continue to sublease such Property
to Tenant on all terms and conditions contained in this Restated Lease, except
that Landlord shall be entitled to require that the Fixed Rent due and payable
hereunder be increased by an amount equal the difference between the Renewal
Term Rent Allocation and the Original Term Rent Allocation if Tenant so elects
to continue to sublease such Property. Tenant shall have thirty (30) days from
receipt of Landlord’s offer to provide Landlord with Notice of Tenant’s election
to continue to sublease such Property on such terms. If Tenant elects not to
continue to sublease such Third Party Lease or fails to provide Landlord with
Notice within such thirty-day period, then Landlord shall have the right, but
not the obligation, to exercise its Third Party Lease Renewal Option with
respect to such Property without any obligation owed to Tenant relating thereto.
Notwithstanding the foregoing, if, not less than sixty (60) days prior to the
date that notice is due to a Third Party Lessor pursuant to the terms of any
such Third Party Lease with respect to the renewal thereof, Landlord and Tenant
agree in writing not to exercise the Third Party Lease Renewal Option contained
in such Third Party Lease, then Landlord shall not be required to renew such
Third Party Lease, and Tenant shall not be required to sublease the Property
subject to such Third Party Lease. If Tenant rejects or is deemed to reject
Landlord’s offer to continue to sublease a Property pursuant to the provisions
of this Section or if Landlord and Tenant agree not to renew pursuant to the
foregoing provisions, then such Property shall be deleted from this Restated
Lease, Fixed Rent shall be adjusted in accordance with the Fixed Rent Adjustment
Procedures, and the amounts held pursuant to this Restated Lease on account of
advanced Real Estate Tax payments pursuant to Article 4 shall be adjusted
accordingly.

                              22.3 Renewals. With respect to any Property
subject to a Third Party Lease that does not contain a Third Party Lease Renewal
Option and expires on or prior to the end of the Initial Term or then applicable
Renewal Term, Landlord and Tenant shall each have a non-exclusive right to
negotiate a renewal of such Third Party Lease or a direct lease with such Third
Party Lessor under such Third Party Lease, as applicable. At the end of the
current term of any such Third Party Lease, the Property subject to such Third
Party Lease shall be deleted from this Restated Lease, Fixed Rent shall be
adjusted in accordance with the Fixed Rent Adjustment Procedures, and the
amounts held pursuant to this Restated Lease on account of advanced Real Estate
Tax payments pursuant to Article 4 shall be adjusted accordingly.
Notwithstanding anything to the contrary contained herein, Tenant shall have the
exclusive right, with respect to any twenty-five (25) of such Properties, to
negotiate with the Third Party Lessor of the applicable Property until the date
six (6) months prior to the expiration of such Third Party Lease by

63

--------------------------------------------------------------------------------



providing Landlord with Notice of its election to assert its exclusive right
with respect to such Property at least eighteen (18) months prior to the
expiration of such Third Party Lease. If Tenant fails to enter into a direct
lease with such Third Party Lessor before the date six (6) months prior to the
expiration of said Third Party Lease, then each of Landlord and Tenant shall
thereafter have a non-exclusive right to negotiate a renewal of such Third Party
Lease or a direct lease, as applicable, with such Third Party Lessor without any
obligation owed to the other party hereunder.

 

 

 

Related Party Leases.

 

 

 

          22.4.1 Power Test Lease. Landlord shall cause the term of each Power
Test Lease to be extended such that it shall not expire prior to the expiration
of this Restated Lease, notwithstanding anything to the contrary contained
herein or in any Power Test Lease. On or before the Restatement Effective Date,
Landlord shall enter into a lease modification agreement with the Power Test
Lessor substantially in the form set forth on Schedule 12.

 

 

 

          22.4.2 Leemilt’s Lease. Landlord shall cause the term of the Leemilt’s
Lease to be extended such that it shall not expire prior to the expiration of
this Restated Lease, notwithstanding anything to the contrary contained herein
or in the Leemilt’s Lease. On or before the Restatement Effective Date, Landlord
shall enter into a new lease with the Leemilt’s Lessor the in a form mutually
acceptable to the parties hereto. In the event that this Restated Lease is
terminated with respect to the Properties covered by the Leemilt’s Lease by
operation of law as a result of the termination of the Leemilt’s Lease, this
Restated Lease shall be reinstated with respect to such Properties as of the
Restatement Effective Date simultaneously with the effectiveness of the new
Leemilt’s Lease between Leemilt’s Lessor, as landlord and Landlord, as tenant.
Landlord agrees to execute and/or cause Leemilt’s Lessor to execute any and all
documents necessary to effectuate such reinstatement, including an amendment to
the Leemilt’s Lease in form and substance reasonably satisfactory to Landlord.
Landlord shall Indemnify Tenant from and defend and hold Tenant harmless from
and against any and all actual loss (including lost profits related to the
affected properties, costs, claims, liability, penalties, judgements, damage or
other injury, detriment, or expense (including Legal Costs, interest and
penalties) actually incurred or suffered by Tenant on account of the termination
of the Leemilt’s Lease and subsequent failure by Landlord to effectuate the
reinstatement of the Leemilt’s Lease promptly thereafter, as such costs are
directly related to Tenant’s business activities at the affected Properties. In
the event that a court of competent jurisdiction enteres a final, non-appealable
judgment or order confirming the occurrence of any event allowing Tenant to
recover under the foregoing Indemnity, the Tenant shall have the right to offset
against any payment of Fixed Rent due hereunder an amount equal to the damages
suffered by Tenant as a result of such costs, as set forth in such final order
or judgement. In the event that Tenant elects to offset any amount against Fixed
Rent in accordance with this Section 22.4.2, Tenant shall give Landlord Notice
of such election to offset at least twenty (20) days prior to

64

--------------------------------------------------------------------------------




 

 

 

effecting the same, which Notice shall include the amount of damages set forth
in such final order or judgment, the amount that Tenant plans to offset, and the
timing of such offset. Nothing contained in this Section shall be deemed to
limit Tenant’s right to offset Rent pursuant to the express provisions of
Section 3.5.

 

 

 

          22.4.3 Gettymart Lease. Landlord shall cause the term of the Gettymart
Lease to be extended such that it shall not expire prior to the expiration of
this Restated Lease, notwithstanding anything to the contrary contained herein
or in the Gettymart Lease. On or before the Restatement Effective, Landlord
shall enter into a new lease with the Gettymart Lessor in a form mutually
acceptable to the parties hereto.

 

 

 

          22.4.4 Renewal Options. Landlord hereby agrees that, as long as this
Restated Lease has not been terminated in connection with the occurrence of a
Material Monetary Event of Default, Tenant may exercise any and all of its
renewal rights granted under the Power Test Lease, the Leemilt’s Lease and the
Gettymart Lease on its behalf so as to cause the term of each such lease not to
expire prior to the expiration of this Restated Lease

                               22.5 Termination of Third Party Lease. If a Third
Party Lease shall terminate as a result of a default by Landlord under such
Third Party Lease, which default did not result, either directly or indirectly,
from the acts or omissions of Tenant, Subtenant or their respective agents,
contractors, employees, licensees or invitees, then Landlord shall Indemnify
Tenant with respect to such termination. If (a) the provisions of a Third Party
Lease grant to Landlord, as tenant thereunder, the right to obtain a
non-disturbance agreement from the holder of a Fee Mortgage encumbering the Fee
Estate subject to such Third Party Lease whereunder the holder of such Fee
Mortgage agrees that Landlord’s rights under such Third Party Lease will not be
disturbed as a result of any foreclosure or other exercise of remedies under its
Fee Mortgage, provided that Landlord is not in default under such Third Party
Lease at the time of such foreclosure (such agreement being referred to
hereinafter as a “Third Party Lease Non-disturbance Agreement”), and (b)
Landlord fails to obtain such Third Party Lease Non-disturbance Agreement, then
if such Third Party Lease shall terminate as a result of any foreclosure or
other exercise of remedies under such Fee Mortgage (except as a result of the
acts or omissions of Tenant, Subtenant, or their respective agents, contractors,
employees, licensees or invitees), Landlord shall either, at Landlord’s
election, (i) obtain a new lease with respect to the Property subject to such
Third Party Lease, the terms of which do not increase Tenant’s obligations
hereunder or reduce its rights hereunder in any material respects, including,
without limitation, with respect to the payment of Rent, or (ii) pay Lease
Termination Damages to Tenant. If (a) the provisions of a Third Party Lease
grant to Landlord, as tenant thereunder, the right to obtain a Third Party Lease
Non-disturbance Agreement and (b) Landlord, at any time after the date hereof,
receives notice from the applicable Third Party Lessor that such Third Party
Lessor intends to enter into a Fee Mortgage with respect to the Fee Estate
subject to such Third Party Lease, then Landlord shall so inform Tenant and
shall use its reasonable best efforts to cause the prospective holder of the Fee
Mortgage to enter into a Non-disturbance Agreement with Landlord on such
prospective holder’s customary form. Anything to the contrary contained herein
notwithstanding, Landlord’s failure to obtain a Third Party Lease
Non-disturbance Agreement shall in no event be deemed hereunder to

65

--------------------------------------------------------------------------------



be a default by Landlord under the applicable Third Party Lease or hereunder.
Unless Landlord obtains a new lease from the applicable Third Party Lessor
pursuant to the preceding provisions, upon any termination or expiration of a
Third Party Lease, the Property subject to such Third Party Lease shall be
deemed deleted from this Restated Lease and, provided that such expiration or
termination was not caused, directly or indirectly, by the acts or omissions of
Tenant, Subtenant or their respective agents, contractors, employees, licensees
or invitees, the Fixed Rent shall be adjusted to reflect such deletion in
accordance with the Fixed Rent Adjustment Procedures, and the amounts held
pursuant to this Restated Lease on account of advanced Real Estate Tax payments
pursuant to Article 4 shall be adjusted accordingly.

                    23. WAIVERS.

                              23.1 No Waiver by Silence. Failure of either party
to complain of any act or omission on the part of the other party shall not be
deemed a waiver by the noncomplaining party of any of its rights under this
Restated Lease. All waivers must be in writing and signed by the party granting
the same. No waiver by either party at any time of any breach of any provisions
of this Restated Lease shall be a waiver of a breach of any other provision of
this Restated Lease or a consent to any subsequent breach of the same or any
other provision. No acceptance by Landlord of any partial payment shall
constitute an accord or satisfaction but shall only be deemed a part payment on
account.

                              23.2 No Landlord’s Lien. Landlord confirms and
acknowledges that Landlord has no lien, right of distraint, or security interest
in any Personal Property located in, on or at the Premises, and that such
Personal Property shall not constitute security for payment of any Rent. If, at
any time after the Restatement Effective Date, any statute or principle of law
would grant Landlord any such lien or security interest, then Landlord hereby
waives the benefit of any such statute and such lien. Landlord further agrees to
execute documentation waiving its right to a Landlord’s lien in the form
attached hereto as Schedule 11.

                    24. FURTHER ASSURANCES; ADDITIONAL DELIVERIES.

                              24.1 Estoppel Certificates. At any time and from
time to time, upon not less than ten (10) Business Days’ prior written request
by either party to this Restated Lease (the “Requesting Party”), the other party
to this Restated Lease (the “Certifying Party”) shall execute, acknowledge and
deliver to the Requesting Party (or directly to a third party whose name and
address are provided by the Requesting Party) up to four original counterparts
of an Estoppel Certificate. Any Estoppel Certificate may be relied upon by any
third party to whom an Estoppel Certificate is required to be directed. At any
time in connection with its proposed execution of a Permitted Leasehold Mortgage
or other proposed financing and otherwise no more frequently than once every
twelve (12) months, Tenant may (a) request that Landlord request that the Third
Party

66

--------------------------------------------------------------------------------



Lessors execute Third Party Lease Estoppel Certificates, (b) request that
Landlord cause the Power Test Lessor to execute a Power Test Lease Estoppel
Certificate, (c) request that Landlord cause the Leemilt’s Lessor to execute a
Leemilt’s Lease Estoppel Certificate and (d) request that Landlord cause the
Gettymart Lessor to execute a Gettymart Lease Estoppel Certificate. Upon Tenant
making the request referred to in clause (a), (b), (c) or (d) of the preceding
sentence, Landlord shall use reasonably diligent efforts to request that the
Third Party Lessors execute the Third Party Lease Estoppel Certificates and
shall cause the Power Test Lessor to execute the Power Test Lease Estoppel
Certificate, the Leemilt’s Lessor to execute the Leemilt’s Lease Estoppel
Certificate, and the Gettymart Lessor to execute the Gettymart Lease Estoppel
Certificate. In addition, at such time as Tenant requests estoppel certificates
pursuant to this Section in connection with any proposed financing, Tenant may
require that Landlord request from any Third Party Lessor or Fee Mortgagee any
consents or approvals that Tenant may be required to obtain from such parties in
connection with such proposed financing.

                              24.2 Equipment Liens. If at any time or from time
to time Tenant and/or Subtenant desires to enter into or grant any Equipment
Liens that comply with the definition of such term, then upon Tenant’s and/or
Subtenant’s request Landlord shall enter into such customary documentation (with
a detailed description) with respect to the property leased or otherwise
financed or encumbered pursuant to such Equipment Liens as Tenant and/or
Subtenant shall request, providing for matters such as the following: (a)
Landlord’s waiver of the right to take possession of such property upon
occurrence of an Event of Default; and (b) customary agreements by Landlord to
enable the secured party to repossess such property without damage to the
applicable Property or Properties in the event of a default by Tenant and/or
such Subtenant permitting such secured party to exercise remedies under its
Equipment Lien, which customary documentation shall be substantially identical
in all material respects to the form of Landlord’s Equipment Lien waiver
attached hereto as Schedule 11 and made a part hereof. Any such Equipment Lien
shall be subordinate to this Restated Lease.

                              24.3 Further Assurances. Each party agrees to
execute and deliver such further documents, and perform such further acts, as
may be reasonably necessary to achieve the intent of the parties with respect to
Tenant’s leasing of the Premises from Landlord, as set forth in this Restated
Lease.

                    25. OBLIGATIONS UNDER ORIGINAL LEASE.

                              25.1 Generally. All rights and obligations of
Landlord and Tenant under the Original Lease shall remain unmodified and in full
force and effect with respect to any period prior to the Restatement Effective
Date, and nothing contained herein shall be deemed to restate, consolidate,
amend or otherwise affect any rights or obligations thereunder with respect to
any period prior to the Restatement Effective Date, all of which shall survive
the execution, delivery and effectiveness of this Restated Lease and the
occurrence of the Restatement Effective Date, provided, however, to the extent
any such obligations are restated and amended hereunder, they shall survive, be
interpreted and be enforced in accordance with the terms of this Restated Lease.
Notwithstanding the foregoing and anything contained in this Restated Lease to
the contrary, Tenant shall have no liability or obligation whatsoever to
Landlord and Landlord shall not declare the occurrence of a default under the
Original Lease or a Default hereunder with respect to (a) any of the Abandoned
Properties, or (b) any default that may exist under the Original Lease on or
prior to the Restatement Effective Date, except as expressly provided to the
contrary in Sections 25.2 and 25.3 hereof and in the Environmental Agreement.
Except to the extent specifically provided to the contrary in this Restated
Lease and in the Environmental Agreement, Landlord shall not be liable for any
defaults now existing under the Original Lease. On or prior to the

67

--------------------------------------------------------------------------------



Restatement Effective Date, all subleases, licenses and other occupancy
agreements affecting the Abandoned Properties shall be assigned to Landlord.

                              25.2 Violations of Law.

                              (a) In the event that any violation of Law exists
with respect to any Property as of the Restatement Effective Date, whether or
not any party shall have received any notice or otherwise becomes aware of such
violation (any such violation being referred to hereinafter as a “Preexisting
Violation”), the following provisions shall apply. If the existence of such
Preexisting Violation constitutes a breach of Landlord’s representation
contained in Section 30.1.4, Landlord shall be solely responsible, at its own
cost and expense, for curing such Preexisting Violation. If any such other
Preexisting Violations are listed on Schedule 6, Tenant shall be solely
responsible, at its own cost and expense, for curing such Preexisting
Violations. Any Preexisting Violation (other than a Preexisting Violation that
constitutes a breach of Landlord’s representation contained in Section 30.1.4 or
listed on Schedule 6) relating to a Property owned in fee by Landlord, the
Leemilt’s Lessor, the Gettymart Lessor, or the Power Test Lessor which becomes a
Major Violation as a result of a Governmental Request by Tenant, which
Governmental Request is reasonably necessary in connection with Construction
Work necessary to cure dangerous conditions which exist at the applicable
Property as of the Restatement Effective Date or to continue operating such
Property for its then current use, shall be referred to hereinafter as an
“Eligible Legal Violation”. Tenant shall be solely responsible for curing
Eligible Legal Violations and for otherwise causing the Premises to comply in
all material respects with all Laws, subject to the terms and provisions of
Section 25.1 (with respect to Landlord’s inability to declare a Non-Monetary
Default for a Preexisting Violation as of the Restatement Effective Date, but
without in any way diminishing Landlord’s right to claim a Default for Tenant’s
failure to comply with its obligations under Section 25.2 and 25.3 hereof) and
Section 25.2(b) and 25.2(c) below. Notwithstanding the foregoing, provided that
Tenant complies with all the procedures set forth or referred to in this
Section, the actual, out-of-pocket costs and expenses incurred in connection
with curing all such Eligible Legal Violations shall be allocated between Tenant
and Landlord as follows:

 

 

 

          25.2.1 First, Tenant shall pay all costs and expenses incurred
therewith until the amount so incurred equals $250,000 in aggregate.

 

 

 

          25.2.2 Second, Landlord and Tenant shall share equally, on a pro rata
basis, the next $2,750,000 of such costs and expenses incurred therewith until
the amount so incurred equals $3,000,000 in aggregate.

 

 

 

          25.2.3 Third, to the extent that such costs and expenses incurred
therewith exceeds $3,000,000, all such costs and expenses shall be borne by
Tenant.

The net effect of the foregoing provisions is that Landlord shall in no event
pay more than $1,375,000 in connection with the curing of all such Eligible
Legal Violations. The procedures set forth in Article III, Section 2 of the
Environmental Agreement shall, to the extent applicable,

68

--------------------------------------------------------------------------------



govern the procedures and mechanics with respect to such allocation between
Landlord and Tenant. Notwithstanding the foregoing, Tenant shall be entitled to
cure any such Eligible Legal Violation at its sole cost and expense without
seeking any reimbursement from Landlord or any allocation of such costs and
expenses between itself and Landlord pursuant to the provisions of clauses
25.2.1 through 25.2.3, in which case the procedures set forth above with respect
to such allocation and reimbursement shall be inapplicable. With respect to (a)
any Major Violation relating to a Property owned in fee by Landlord, the
Leemilt’s Lessor, the Gettymart Lessor, or the Power Test Lessor which is not
considered an Eligible Legal Violation and (b) any Major Violation relating to a
Property owned in fee by a Third Party Lessor which is not considered an
Eligible Legal Violation (as such term is modified pursuant to Section 25.2(c)
below), Tenant shall be solely responsible, at its own cost and expense, for
curing the same, subject to the terms and provisions of Section 25.1 (with
respect to Landlord’s inability to declare a Non-Monetary Default for a
Preexisting Violation as of the Restatement Effective Date, but without in any
way diminishing Landlord’s right to claim a Default for Tenant’s failure to
comply with its obligations under Sections 25.2 and 25.3 hereof). Anything to
the contrary contained herein notwithstanding, Landlord shall have no liability
or obligation whatsoever hereunder with respect to any Eligible Legal Violation
at any time after the second (2nd) anniversary of the Restatement Effective
Date, unless the curing of any such Eligible Legal Violation commenced prior to
such date.

                               (b) Uneconomic Cure; Fee Property.
Notwithstanding anything to the contrary contained herein, if an Eligible Legal
Violation exists with respect to any Property owned by Landlord, the Leemilt’s
Lessor, the Gettymart Lessor, or the Power Test Lessor in fee and if the
Government is then actively requiring the cure of such Eligible Legal Violation,
Tenant shall cure the same. Notwithstanding the foregoing, if Tenant reasonably
determines that effecting such cure would be Uneconomic, then, provided that the
cure of such violation at such Property exceeds, in Tenant’s reasonable
judgment, $100,000 (such amount being referred to herein as the “Uneconomic
Threshold”), Tenant may then deliver a Notice which sets forth Tenant’s request
to delete such Property from this Restated Lease and reasonable grounds, in
reasonable detail, for Tenant’s determination that the curing of such Eligible
Legal Violation would be Uneconomic (a “Deletion Request”). Landlord shall,
within thirty (30) days of receipt of such Deletion Request, provide Notice to
Tenant as to whether Landlord will cure such Eligible Legal Violation and shall
begin to diligently prosecute the cure of the same. If Landlord so elects to
cure such Eligible Legal Violation, it shall effect such cure at its sole cost
and expense without seeking reimbursement from Tenant, and any sums expended by
Landlord in connection therewith shall in no event be deemed to be or considered
as amounts expended by Landlord in connection with its obligation under Section
25.2.2. If Landlord elects to and so cures such Eligible Legal Violation,
Landlord shall have the right but not the obligation to continue to sublease
such Property to Tenant on all the terms and conditions set forth in this
Restated Lease. If, however, Landlord fails to respond to Tenant’s Deletion
Request within such thirty-day period or fails to commence to cure such Eligible
Legal Violation and diligently pursue such cure within such thirty-day period,
then, as of the date which is sixty (60) days after Tenant delivers the Deletion
Request to Landlord, the applicable Property shall be deemed deleted from this
Restated Lease, the Fixed Rent shall be adjusted to reflect such deletion in
accordance with the Fixed Rent Adjustment Procedures, and the amounts held
pursuant to this Restated Lease on account of advanced Real Estate Tax payments
pursuant to Article 4 shall be adjusted accordingly. Notwithstanding the

69

--------------------------------------------------------------------------------



foregoing, if Tenant has expended at least $100,000 (net of any reimbursements
received from Landlord or any third parties) in connection with curing Eligible
Legal Violations on such Property or if Tenant has expended at least $2,000,000
(net of any reimbursements received from Landlord or any third parties) in
connection with curing Eligible Legal Violations on any Property or Properties
(whether or not Landlord shall have expended any amount with respect to curing
Eligible Legal Violations on the applicable Property), then Tenant shall be
entitled to deliver a Deletion Request notwithstanding the fact that the cure of
such violation does not, in Tenant’s reasonable judgment, exceed the Uneconomic
Threshold. In the event that the Government is actively requiring the cure of an
Eligible Legal Violation, the cure of which Tenant reasonably determines to be
Uneconomic but which will not exceed the Uneconomic Threshold, Tenant may
nonetheless deliver a Deletion Request to Landlord. If such Deletion Request
sets forth a commercially reasonable basis for Tenant’s claim that the cure of
such violation would be Uneconomic, Landlord shall not unreasonably withhold its
consent to treating the cure of such violation as one which exceeds the
Uneconomic Threshold. Anything to the contrary contained herein notwithstanding,
with respect to any Property owned in fee by Landlord, the Leemilt’s Lessor, the
Gettymart Lessor, or the Power Test Lessor, Tenant shall have no right to
deliver a Deletion Request or otherwise refrain from curing an Eligible Legal
Violation because curing the same would be Uneconomic at any time after the
fourth (4th) anniversary of the Restatement Effective Date.

                              (c) Cure; Third Party Leases. Notwithstanding
anything to the contrary contained herein, if an Eligible Legal Violation (the
definition of which term shall be deemed modified for the purpose of this
Section 25.2(c) to refer to a Major Violation relating to a Property owned in
fee by a Third Party Lessor) or preexisting maintenance condition exists with
respect to any Property owned by a Third Party Lessor and if the Government or
another third party is then actively requiring the cure of such Eligible Legal
Violation or preexisting maintenance condition, then Tenant may, at its
election, cure such Eligible Legal Violation or preexisting maintenance
condition. If Tenant elects to so cure, then the expenses incurred in effecting
such cure shall be allocated pursuant to the provisions of clauses 25.2.1
through 25.2.3 (except that Tenant shall have the right to cure such Eligible
Legal Violation at its sole cost and expense as set forth in Section 25.2(a)),
it being understood that Landlord shall in no event be obligated to pay more
than $1,375,000 in aggregate in connection with its contribution obligations
pursuant to this Section 25.2. If Tenant elects not to cure, Tenant must provide
Landlord with Notice of such election within thirty (30) days after receipt of
notice of such Eligible Legal Violation or preexisting maintenance condition.
Upon Landlord’s receipt of such Notice, Landlord shall, within thirty (30) days
of receipt of such Notice, provide Notice to Tenant as to whether Landlord will
cure such Eligible Legal Violation or preexisting maintenance condition and
shall begin to diligently prosecute the cure of the same. Any sums expended by
Landlord in connection with curing an Eligible Legal Violation pursuant to the
preceding sentence shall in no event be deemed to be or considered amounts
expended by Landlord in connection with its obligation under Section 25.2.2. If
Landlord elects to and so cures such Eligible Legal Violation or such
preexisting maintenance condition, then Landlord shall continue to sublease such
Property to Tenant on all the terms and conditions set forth in this Restated
Lease. If, however, Landlord fails to respond to Tenant’s Notice of election not
to cure within thirty (30) days of receipt of the same or if Landlord fails to
commence to cure and continue to diligently

70

--------------------------------------------------------------------------------



pursue such Eligible Legal Violation or such preexisting maintenance condition
within such thirty-day period, then, as of the date which is sixty (60) days
after Tenant delivers its Notice of election not to cure, the applicable
Property shall be deemed deleted from this Restated Lease, the Fixed Rent shall
be adjusted to reflect such deletion in accordance with the Fixed Rent
Adjustment Procedures, the amounts held pursuant to this Restated Lease on
account of advanced Real Estate Tax payments pursuant to Article 4 shall be
adjusted accordingly, and Landlord shall pay Tenant Lease Termination Damages
with respect to the deletion of such Property. The rights of Landlord and Tenant
pursuant to this Section shall continue in full force and effect until the
expiration or earlier termination of this Restated Lease.

                              25.3 Violation of Environmental Law. In the event
that any violation of Environmental Law exists with respect to any Property as
of the Restatement Effective Date whether or not any party shall have received
notice of or otherwise become aware of such violation (such violation being
referred to herein as a “Preexisting Environmental Violation”), the following
provisions shall apply. The mere existence of any such Preexisting Environmental
Violation shall not cause Tenant to be in default under this Restated Lease.
Landlord’s and Tenant’s obligations with respect to environmental matters shall
be as set forth elsewhere in this Restated Lease and in the Environmental
Agreement.

                              25.4 No Actions. Except to the extent required by
Law or Environmental Law, neither Landlord nor Tenant shall take any action (i)
reasonably likely to cause an applicable Government or a party other than the
other party hereto to assert a claim seeking Remediation or other activity
related to compliance with Law or Environmental Law, or (ii) to compromise,
admit any fact, concede liability or otherwise materially prejudice Landlord’s
or Tenant’s, as applicable, ability to defend any actual or potential claim with
respect to compliance with Law or Environmental Law.

                    26. PERMITTED LEASEHOLD MORTGAGES; RIGHTS OF LEASEHOLD
MORTGAGEE.

                              26.1 Tenant’s Right to Mortgage Lease.
Notwithstanding anything to the contrary contained in this Restated Lease, the
Leemilt’s Lease, the Gettymart Lease, or in any Power Test Lease or Fee
Mortgage, but subject to the terms of the Third Party Leases, Tenant, and any
permitted successor or assign of Tenant, may, without Landlord’s consent, from
time to time enter into a Permitted Leasehold Mortgage, provided that no more
than two (2) Permitted Leasehold Mortgages may encumber this Restated Lease and
the Leasehold Estate demised hereunder at any time. There shall be no limitation
or restrictions upon the principal amount and other sums secured by any such
Permitted Leasehold Mortgage, and such principal amount or other sums may also
be secured by other mortgages, deeds of trust or security agreements. Any
Permitted Leasehold Mortgage shall by its terms be made expressly subject to all
Landlord’s rights under the provisions, covenants, conditions, exceptions and
reservations herein contained. Landlord shall not be bound to recognize
Leasehold Mortgagee or to deliver to same any Notice required under the terms of
this Restated Lease unless and until Leasehold Mortgagee and Tenant shall have
notified Landlord in writing pursuant to Article 20 hereof of the existence of
its Permitted Leasehold Mortgage and of the name and address of Leasehold
Mortgagee.

71

--------------------------------------------------------------------------------



                              26.2 Rights of Leasehold Mortgagee. Landlord
hereby agrees with and for the benefit of Leasehold Mortgagee that from and
after the date that it delivers to Landlord the Notice referred to in Section
26.1 hereof, subject to the rights of Third Party Lessors:

 

 

 

          26.2.1 Cancellations, Modifications. Except as otherwise provided in
this Restated Lease, no cancellation, surrender, acceptance of surrender, or
modification of this Restated Lease (provided, however, that Leasehold
Mortgagee’s consent shall not be required if such modifications do not
materially increase Tenant’s obligations or decrease Tenant’s rights hereunder)
shall be binding upon Leasehold Mortgagee or affect the lien of the Permitted
Leasehold Mortgage thereof, without the prior written consent of Leasehold
Mortgagee.

 

 

 

          26.2.2 Notice and Demands. No Notice which shall be given by Landlord
to Tenant shall be effective unless a copy of said Notice shall be given to
Leasehold Mortgagee within the time when such Notice shall be required or
permitted to be given. In the case of an assignment of the Permitted Leasehold
Mortgage (which may only be to another Permitted Leasehold Mortgagee) or change
in address of Leasehold Mortgagee, the assignee thereof or Leasehold Mortgagee,
by Notice to Landlord, may change the address to which copies of Notices are to
be sent as herein provided. All Notices and copies of Notices to be given to
Leasehold Mortgagee as provided in this Article 26 shall be given in the same
manner as is provided in this Restated Lease in respect of Notices to be given
by Landlord or Tenant and shall be addressed to Leasehold Mortgagee in
accordance with instructions given from time to time by Leasehold Mortgagee to
Landlord and Tenant pursuant to Notice as provided in Section 26.1 hereof.

 

 

 

          26.2.3 Performance of Lease by Leasehold Mortgagee. If Tenant defaults
in respect of any provisions of this Restated Lease, Leasehold Mortgagee shall
have the right, but not the obligation, to cure such Default whether same
consists of the failure to pay Rent or the failure to perform any other matter
or thing which Tenant is required to do or perform under this Restated Lease,
and Landlord shall accept performance by or on behalf of Leasehold Mortgagee as
though, and with the same effect as if, it had been done or performed by Tenant.
Leasehold Mortgagee will have a period of time after the service of Notice of
such Default upon it within which to cure or cause to be cured the Default
specified in such Notice which period of time is the same period for cure, if
any, as given to Tenant in respect of the specified Default after the giving of
Notice of such Default to Tenant, plus (without waiving any late charges or
default interest) an additional period of fifteen (15) Business Days in the case
of a Material Monetary Default and a Non-Material Monetary Default and thirty
(30) Business Days in the case of all Non-Monetary Defaults.

 

 

 

          26.2.4 Possession by Leasehold Mortgagee. If, in order to cure any
Non-Monetary Default by Tenant, Leasehold Mortgagee must have possession of or
control over the Premises, such Non-Monetary Default will be deemed not to exist
until Leasehold Mortgagee has had a reasonable opportunity to commence

72

--------------------------------------------------------------------------------




 

 

 

and with reasonable diligence to complete foreclosure or take other appropriate
actions to acquire possession of and control over the Premises, but upon the
condition that Leasehold Mortgagee shall during the pendency of any such
foreclosure or other proceedings pay or cause to be paid to Landlord, when and
as it shall become due the Rent provided for in this Restated Lease and cure all
other Non-Monetary Defaults which are reasonably susceptible of cure by
Leasehold Mortgagee. Leasehold Mortgagee shall not be required to commence or
continue any foreclosure or other proceedings or to obtain or continue
possession of the Premises, except as specified above as a prerequisite for
exercise or preservation of Leasehold Mortgagee’s rights and for Landlord’s
delay in claiming a Non-Monetary Default.

 

 

 

          26.2.5 Personal Defaults. Anything contained in this Section 26.2 to
the contrary notwithstanding, any Non-Monetary Default of Tenant which is not
reasonably susceptible of being cured by Leasehold Mortgagee even after
Leasehold Mortgagee has obtained possession of and control over the Premises
shall be deemed to have been waived by Landlord upon completion of foreclosure
proceedings or when Leasehold Mortgagee, or its nominee or another shall
otherwise acquire title to Tenant’s interest in this Restated Lease, provided
that up through the time of such completion of acquisition of title, all
Material Monetary Defaults, Non-Material Monetary Defaults and Non-Monetary
Defaults reasonably susceptible of cure are cured in a timely manner. Any
Non-Monetary Default which is reasonably susceptible of being cured after such
completion or acquisition shall thereafter be cured with reasonable diligence.

                              26.3 Noncurable Non-Monetary Default. In case of a
Non-Monetary Default which is not susceptible of being cured by Leasehold
Mortgagee without acquiring title to the Premises, Leasehold Mortgagee shall
institute and prosecute to completion foreclosure proceedings or acquire
Tenant’s estate hereunder, either in its own name or through a nominee, by
assignment in lieu of foreclosure. Leasehold Mortgagee shall not be required to
continue to prosecute foreclosure proceedings if and when such Non-Monetary
Default shall be cured. If Leasehold Mortgagee, or its nominee, or a purchaser
at a foreclosure sale, shall acquire title to the Leasehold Estate, and shall
cure all Non-Monetary Defaults of Tenant hereunder which can be cured by
Leasehold Mortgagee, or by said purchaser, as the case may be, then the
Non-Monetary Defaults of any prior holder of Tenant’s Leasehold Estate hereunder
which cannot be cured by Leasehold Mortgagee (or by said purchaser), as are
listed on Schedule 9, shall no longer be deemed to be Non-Monetary Defaults
hereunder, provided that up through the time of such acquisition of title, all
Material Monetary Defaults, Non-Material Monetary Defaults and Non-Monetary
Defaults reasonably susceptible of cure are cured in a timely manner.

                              26.4 Delegation of Tenant’s Rights. Tenant may
delegate irrevocably to Leasehold Mortgagee the authority to exercise any or all
of Tenant’s rights under this Restated Lease, but no such delegation shall be
binding upon Landlord unless and until either Tenant or such empowered Leasehold
Mortgagee shall deliver to Landlord a signed counterpart of a written instrument
effecting such delegation. Such delegation of authority may be effected by the
terms of the Permitted Leasehold Mortgage itself, in which case the service upon
Landlord of an

73

--------------------------------------------------------------------------------



executed counterpart of said Permitted Leasehold Mortgage in accordance with
this Section 26.4, together with a written Notice from Tenant and Leasehold
Mortgagee specifying the provisions therein which delegate such authority to
said Leasehold Mortgagee, shall be sufficient to give Landlord Notice of such
delegation. Any provision of this Restated Lease which gives to Leasehold
Mortgagee the privilege of exercising a particular right of Tenant hereunder on
condition that Tenant shall have failed to exercise such right shall not be
deemed to diminish any privilege which Leasehold Mortgagee may have, by virtue
of a delegation of authority from Tenant, to exercise such right without regard
to whether or not Tenant shall have failed to exercise such right.

                              26.5 Assignment/Sale. Notwithstanding the terms
and provisions of Article 16 hereof, Leasehold Mortgagee or other acquirer of
the Leasehold Estate pursuant to foreclosure, assignment in lieu of foreclosure
or other proceedings may, upon acquiring Tenant’s Leasehold Estate, without
further consent of Landlord, sell and assign the Leasehold Estate on such terms
and to such persons and organizations as are acceptable to Leasehold Mortgagee
or acquirer and reasonably acceptable to Landlord, and thereafter be relieved of
all obligations arising under this Restated Lease subsequent to such sale or
assignment; provided that such assignee has delivered to Landlord its written
agreement to be bound by all of the provisions of this Restated Lease.
Notwithstanding Article 16 or any other provisions of this Restated Lease, any
sale of this Restated Lease and of the Leasehold Estate in any proceedings for
the foreclosure of a Permitted Leasehold Mortgage, or the assignment or transfer
of this Restated Lease and of the Leasehold Estate in lieu of the foreclosure of
such Permitted Leasehold Mortgage shall be deemed to be a permitted sale,
transfer or assignment of this Restated Lease and of the Leasehold Estate.

 

 

 

26.6 Termination of Lease; New Lease to Mortgagee.

 

 

 

          26.6.1 If this Restated Lease shall terminate by reason of a Material
Monetary Default of Tenant hereunder, Landlord shall give written Notice to
Leasehold Mortgagee that this Restated Lease has been terminated, together with
a statement of any and all sums which would at that time be due under this
Restated Lease but for such termination, and of all other Defaults, if any,
under this Restated Lease then known to Landlord. Leasehold Mortgagee, by
written Notice to Landlord given within thirty (30) days of such termination,
and provided it was precluded from curing such Material Monetary Default prior
to the termination of this Restated Lease and has since cured all such Defaults
other than those Non-Monetary Defaults which are not susceptible of cure by
Leasehold Mortgagee, thereupon may request Landlord to enter into a new lease of
the Premises pursuant to this Section, and Landlord shall enter into a new lease
with Leasehold Mortgagee (or its nominee), within thirty (30) days after the
giving of said written Notice by Leasehold Mortgagee. Said new lease shall
commence and rent and all obligations of the Tenant under the new lease shall
accrue, as of the date of termination of this Restated Lease. The term of said
new lease shall continue for the period which would have constituted the
remainder of the Term of this Restated Lease had this Restated Lease not been
terminated and shall be upon all of the terms, covenants, conditions,
conditional limitations, and agreements contained herein which were in force and
effect immediately prior to the

74

--------------------------------------------------------------------------------




 

 

 

termination of this Restated Lease. Said new lease, and this covenant, shall be
superior to all rights, liens, and interests, other than those to which this
Restated Lease shall have been subject immediately prior to termination and
those matters to which this Restated Lease may, by its terms, become subject.
The provisions of the immediately preceding sentence shall be self-executing,
and Landlord shall have no obligation to do anything, other than to execute said
new lease as herein provided, to assure to Leasehold Mortgagee or to the Tenant
under the new lease good title to the leasehold estate granted thereby.

 

 

 

          26.6.2 Leasehold Mortgagee shall, simultaneously with the delivery of
the new lease, pay to Landlord (1) all Rent and other sums of money due under
this Restated Lease on the date of termination of this Restated Lease and
remaining unpaid; plus (2) all rent and other sums of money due under the new
lease for the period from the date of commencement of the term thereof to the
date of delivery of the new lease; plus (3) all costs and expenses, including
Legal Costs, incurred by Landlord in connection with termination of this
Restated Lease, the recovery of possession of the Premises, and the preparation,
execution and delivery of said new lease. Simultaneously therewith, Landlord
shall pay over to Leasehold Mortgagee any rentals, less costs and expenses of
collection, received by Landlord between the date of termination of this
Restated Lease and the date of execution of said new lease, from Subtenants or
other occupants of the Premises which shall not theretofore have been applied by
Landlord towards the payment of Rent or any other sum of money payable by Tenant
hereunder or towards the cost of operating the Premises or performing the
obligations of Tenant hereunder.

 

 

 

          26.6.3 If Leasehold Mortgagee shall exercise its right to obtain a new
lease pursuant to this Section 26.6, but Leasehold Mortgagee or its nominee
shall fail to execute such a new lease when tendered by Landlord, or shall fail
to comply timely with the other provisions of this subdivision, then said
Leasehold Mortgagee shall have no further rights to a new lease or any other
rights hereunder.

                              26.7 Landlord’s Right to Payment. Nothing in this
Article shall be construed to relieve Leasehold Mortgagee or its designee of the
obligation to pay any monetary amounts required to be paid under this Restated
Lease by the Tenant to the extent that Leasehold Mortgagee elects not to cancel
this Restated Lease or elects to enter into a new lease.

                              26.8 Rejection in Bankruptcy. If Tenant exercises
any election to reject this Restated Lease pursuant to the United States
Bankruptcy Code, Leasehold Mortgagee shall have the option to enter into a new
lease pursuant to the terms and conditions of Section 26.6.

                              26.9 Conflicts Among Leasehold Mortgagees. If more
than one Leasehold Mortgagee desires to exercise any rights or protections
pursuant to this Article 26, Landlord shall be required to recognize only the
Leasehold Mortgagee whose Permitted Leasehold Mortgage is senior in lien (as
against the other Permitted Leasehold Mortgage). Priority of Permitted Leasehold
Mortgages shall be conclusively evidenced by written agreement among the
Leasehold Mortgagees or, if the Leasehold Mortgagees cannot agree, a report or
certificate of a title

75

--------------------------------------------------------------------------------



insurance company (reasonably acceptable to Landlord) licensed to do business in
the State of New York. Neither Tenant nor Landlord shall be obligated to
determine the relative priorities of any Leasehold Mortgages. No time period
that applies to any Leasehold Mortgagee’s exercise of any rights or protections
shall be tolled pending the determination of priority of Leasehold Mortgagees.

                              26.10 Limited Waiver. Notwithstanding any
provision in this Restated Lease to the contrary, under no circumstances shall
Landlord be required to refrain from exercising any of its rights hereunder if
Leasehold Mortgagee has not cured an Event of Default which (i) may expose
Landlord to criminal or civil liability, (ii) may materially jeopardize the
value or ability to operate the Premises or any material part thereof, (iii) may
result in the termination of a Third Party Lease, Fee Mortgage or other material
agreement relating to the use or occupancy of the Premises or (iv) creates a
dangerous or unsafe condition at the Premises. Notwithstanding the foregoing,
nothing contained herein shall in any way limit or affect the right of Leasehold
Mortgagee or its nominee to obtain a new lease pursuant to the provisions of
Section 26.6 if this Restated Lease is terminated pursuant to this Section.

                    27. PERMITTED EXCEPTIONS. Landlord represents and warrants
to Tenant that, as of the date hereof, the Permitted Exceptions do not and would
not have a material adverse effect on the value of the Premises taken as a
whole.

                    28. SINGLE LEASE. Tenant hereby acknowledges that the
agreement between Landlord and Tenant to treat this as single lease in all
respects, was and is of primary importance to Landlord, and Landlord would not
have entered into this Restated Lease without there being such an agreement and
such treatment of this Restated Lease. All rights and obligations under this
Restated Lease relating to the Premises shall apply to all Properties and any
Default under this Restated Lease pertaining to a single or to multiple
Properties shall be an Event of Default pertaining to the Premises. Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Restated Lease constitutes a single lease of the Premises and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of Article 13, 14, 15, 22
and 25 of this Restated Lease under certain limited circumstances. The parties
hereto expressly intend that this Restated Lease, notwithstanding the
possibility that certain individual Properties may be deleted herefrom under
certain limited circumstances expressly provided for in Article 13, 14, 15, 22
and 25 of this Restated Lease, be treated as a single lease for all purposes
whatsoever, including, without limitation, Renewal Options, Permitted Leasehold
Mortgages, any assignment of the Leasehold Estate by Tenant (as approved by
Landlord), and in the context of Tenant’s attempted rejection, assumption and/or
assignment of this Restated Lease in any bankruptcy or other insolvency
proceeding affecting Tenant, in which case the parties hereto intend for such
rejection to terminate this Restated Lease with respect to all but not less than
all of the Premises or such assumption to apply with respect to the Premises,
i.e. all but not less than all of the Properties. This Restated Lease does not
constitute, and may not be enforced or treated as, a separate lease for any
individual Property.

76

--------------------------------------------------------------------------------



                    29. REPORTING.

                              29.1 Property-Level Reporting. Tenant shall, as
soon as practicable, and in any event within sixty (60) days after the end of
each fiscal quarter, furnish to Landlord and any Fee Mortgagee a profit and loss
statement for each of the Properties as of and for the quarterly period then
ended and for the year to date, certified by Tenant through one of its executive
officers. Notwithstanding the foregoing, if (a) any such Properties are subject
to the tenancy of a lessee-dealer and (b) such profit and loss statements are
not reasonably available to Tenant with respect to such Properties, then Tenant
shall, as soon as practicable, and in any event within sixty (60) days after the
end of each fiscal quarter, instead furnish to Landlord and any Fee Mortgagee a
statement that sets forth (i) the volume of gas sales in gallons, (ii) inside
store sales for those Properties where percentage rents are required under Third
Party Leases and at all other Properties to the extent available to Tenant,
(iii) itemized expenses to the extent available to Tenant and (iv) rental and
other income received with respect to such Property as and for the quarterly
period then ended and year to date, prepared in accordance with GAAP,
consistently applied, and certified by Tenant through one of its executive
officers.

                              29.2 Tenant Reporting. Tenant shall deliver to
Landlord, for Landlord’s information, Tenant’s financial information (a) if and
when publicly available pursuant to the reporting requirements of any
jurisdiction, in the form made publicly available pursuant to such reporting
requirements or (b) if not publicly available, within 150 days after the end of
each fiscal year, consisting of Tenant’s balance sheet, income statement and
statement of changes in cash flow, in either case prepared in accordance with
GAAP, consistently applied. In the event that such financial information
provided pursuant to clause (b) above has been certified by an independent
certified public accountant, at the time Tenant delivers its financial
information pursuant to the preceding sentence, Tenant shall also deliver to
Landlord a copy of such certified financial information. If such financial
information is not so certified, it shall be certified by Tenant through one of
its executive officers. With respect to any information that is not publicly
available, Landlord agrees to keep such financial information strictly
confidential. Notwithstanding the foregoing, Landlord may use or disclose such
financial information to any bank or other financial institution that is
considering providing financing to Landlord, provided that (i) Landlord provides
Tenant with reasonable advanced Notice of the identity of the financial
institution it plans to provide with such financial information, (ii) such
financial institution agrees to keep such information confidential, and (iii) in
Tenant’s reasonable judgment, such financial institution is not in competition
with Tenant.

                    30. REPRESENTATIONS, WARRANTIES AND COVENANTS.

                              30.1 Landlord’s Representations, Warranties and
Covenants. To induce Tenant to enter into this Restated Lease and to lease the
Premises, and to pay the Rent hereunder, Landlord hereby makes the following
representations, warranties and covenants with respect to the Premises as of the
date hereof, upon each of which, together with the representation contained in
Section 9.3, Landlord acknowledges and agrees that Tenant is entitled to rely
and has relied:

 

 

 

          30.1.1 Organization and Power. Landlord is a corporation duly
organized, validly existing and in good standing under the laws of the State of

77

--------------------------------------------------------------------------------




 



 

Delaware and is qualified to transact business in all jurisdictions where such
qualification is necessary to comply with its obligations under this Restated
Lease and has all requisite powers and all material governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations hereunder and under any document
or instrument required to be executed and delivered on behalf of Landlord
hereunder.

 

 

 

          30.1.2 Authorization, Execution and Delivery. This Restated Lease has
been duly authorized by all necessary action on the part of Landlord, has been
duly executed and delivered by Landlord, constitutes the valid and binding
agreement of Landlord and is enforceable in accordance with its terms except to
the extent that enforcement hereof may be limited by (a) bankruptcy,
reorganization, moratorium, fraudulent conveyance, or similar laws now or
hereafter in effect relating to creditors’ rights generally, and (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

 

 

          30.1.3 Non-contravention. The execution and delivery of, and the
performance by Landlord of its obligations under, this Restated Lease do not and
will not contravene, or constitute a default under, any provision of (i) the
current articles of incorporation and bylaws of Landlord including and all
amendments thereto (the “Landlord’s Organizational Documents”) true and complete
copies of which have been delivered to Tenant prior to the execution of this
Restated Lease, or (ii) Laws or any agreement, judgment, injunction, order,
decree or other instrument binding upon Landlord or to which the Premises is
subject, the result of which could have a material adverse effect on the value
of the Premises or Landlord’s ability to lease the Premises to Tenant and/or
Landlord’s ability to perform its obligations under this Restated Lease.

 

 

 

          30.1.4 Compliance with Existing Laws. To the best of Landlord’s
knowledge, Landlord has not received any written notice of violation of any Law
from any Government with respect to any Property which would be reasonably
expected to have a materially adverse effect on the value of such Property or
the conduct of Tenant’s business thereof, except as set forth on Schedule 6,
some of which may not have such a materially adverse effect.

 

 

 

          30.1.5 Intentionally Omitted.

 

 

 

          30.1.6 Condemnation Proceedings. To the knowledge of Landlord, there
is not pending any Condemnation with respect to a Property involving payments
likely to be in excess of $100,000, except as set forth on Exhibit L.

 

 

 

          30.1.7 Actions or Proceedings. To the best of Landlord’s knowledge,
there is no action, suit or proceeding pending against or affecting Landlord or
any Property, which, if determined adversely to Landlord, would have a material

78

--------------------------------------------------------------------------------




 

 

 

adverse effect on the value of such Property or the conduct of Tenant’s business
thereat, except as set forth in Schedule 14, Schedule 6 and Exhibit L.

 

 

 

          30.1.8 Title to Premises. Landlord holds good and marketable fee or
leasehold title, as applicable, to the Premises, subject to the Permitted
Exceptions.

 

 

 

          30.1.9 Title to Personal Property. None of the Personal Property
located on the Premises is owned by Landlord.

 

 

 

          30.1.10 Title to Improvements. All Improvements located on the
Premises are owned by Landlord, the Power Test Lessor, the Leemilt’s Lessor, the
Gettymart Lessor, or a Third Party Lessor, except to the extent included as
“Fixed Assets” on Tenant’s balance sheet as of the date hereof.

 

 

 

          30.1.11 Third Party Lease Box. There are no Third Party Leases in
effect with respect to any of the Properties other than the Third Party Leases
listed on Exhibit H. To the best of Landlord’s knowledge, true, complete and
correct copies of substantially all of the Third Party Leases have been made
available to Tenant by Landlord prior to the date hereof. On or prior to the
Restatement Effective Date, Landlord shall deliver to Tenant true, complete and
correct copies of all Third Party Leases and shall furnish Tenant with a
certificate of Landlord certifying that it has so delivered the Third Party
Leases (the “Lease Box Certificate”). If the Lease Box Certificate is untrue,
then under no circumstances may Landlord declare a Default under this Restated
Lease by reason of Tenant’s failure to comply with any Third Party Lease
resulting from any such a breach of the Lease Box Certificate (a “Lease Box
Breach”), which default did not otherwise constitute a default under this
Restated Lease and (i) if as a result of such Lease Box Breach, the Third Party
Lease is terminated, Tenant shall be entitled to Lease Termination Damages, and
the applicable Property shall be deleted from this Restated Lease, Fixed Rent
shall be adjusted in accordance with the Fixed Rent Adjustment Procedures, and
the amounts held pursuant to this Restated Lease on account of advanced Real
Estate Tax payments pursuant to Article 4 shall be adjusted accordingly, or (ii)
if, as a result of any such Lease Box Breach, Tenant suffers any damages, losses
or expenses, Landlord shall Indemnify Tenant therefor.

 

 

 

          30.1.12 Third Party Leases. To the best of Landlord’s knowledge, each
of the Third Party Leases is valid and subsisting and in full force and effect
in accordance with its terms and constitutes the legal, valid, binding and
enforceable obligation of the parties thereunder, subject to general principles
of equity and laws relating to bankruptcy, reorganization, moratorium,
fraudulent conveyance, or similar laws now or hereafter in effect relating to
creditors’ rights generally. To the best of Landlord’s knowledge, (a) Landlord
has not received any written notice of default with respect to any Third Party
Lease from any Third Party Lessor, which default remains uncured as of the date
hereof, except as set forth in the last item of Schedule 14, and (b) neither a
Third Party Lessor nor Landlord is in default of any of its material obligations
under a Third Party Lease.

79

--------------------------------------------------------------------------------




 

 

 

          30.1.13 Third Party Lease Renewals. Set forth on Schedule 15 is a list
of each Property subject to a Third Party Lease for which Landlord has recently
exercised its option to renew the applicable Third Party Lease.

 

 

 

          30.1.14 Related Party Leases.

 

 

 

          (a) Power Test Leases. There are no Power Test Leases in effect with
respect to any of the Properties other than the Power Test Leases listed on
Exhibit G. True, complete and correct copies of certain Power Test Leases have
been made available to Tenant by Landlord prior to the date hereof. Those Power
Test Leases which have not been made available to Tenant by Landlord prior to
the date hereof are substantially identical in all material respects to the
Power Test Leases that have been made available to Tenant, except with respect
to the location and rent. Each of the Power Test Leases is valid and subsisting
and in full force and effect in accordance with its terms and constitutes the
legal, valid, binding and enforceable obligation of the parties thereunder,
subject to general principles of equity and laws relating to bankruptcy,
reorganization, moratorium, fraudulent conveyance, or similar laws now or
hereafter in effect relating to creditors’ rights generally. Landlord has not
received any written notice of default with respect to any Power Test Lease from
any Power Test Lessor, which default remains uncured as of the date hereof, and
neither Landlord nor the Power Test Lessor is in default of any of its
obligations under a Power Test Lease.

 

 

 

          (b) Leemilt’s Lease. There is no Leemilt’s Lease in effect with
respect to any Properties other than the Leemilt’s Lease. A true, complete and
correct copy of the Leemilt’s Lease referred to in clause (i) of the definition
of “Leemilt’s Lease” has been made available to Tenant by Landlord prior to the
date hereof. The Leemilt’s Lease is valid and subsisting and in full force and
effect in accordance with its terms and constitutes the legal, valid, binding
and enforceable obligation of the parties thereunder, subject to general
principles of equity and laws relating to bankruptcy, reorganization,
moratorium, fraudulent conveyance, or similar laws now or hereafter in effect
relating to creditors’ rights generally. Landlord has not received any written
notice of default with respect to the Leemilt’s Lease from the Leemilt’s Lessor,
which default remains uncured as of the date hereof, and neither Landlord nor
the Leemilt’s Lessor is in default of any of its obligations under the Leemilt’s
Lease.

 

 

 

          (c) Gettymart Lease. There is no lease in effect with respect to any
of the Properties owned by the Gettymart Lessor other an oral lease agreement
between the Gettymart Lessor or an Affiliate of the Gettymart Lessor, as lessor,
and Landlord, as lessee (the “Original Gettymart Lease”). The Original Gettymart
Lease is valid and subsisting and in full force and effect in accordance with
its terms and constitutes the legal, valid, binding and enforceable obligation
of the parties thereunder, subject to general principles of equity and laws
relating to bankruptcy, reorganization, moratorium, fraudulent conveyance, or
similar laws now or hereafter in effect relating to creditors’ rights generally.
Landlord has not

80

--------------------------------------------------------------------------------




 

 

 

received any written notice of default with respect to the Original Gettymart
Lease from Lessor, which default remains uncured as of the date hereof, and
neither Landlord nor the Lessor is in default of any of its obligations under
the Original Gettymart Lease.

 

 

 

           30.1.15 Real Estate Taxes. All Real Estate Taxes due and payable from
the Commencement Date through to the date hereof have been paid.

 

 

 

          30.1.16 Insurance Requirements. If Tenant complies with the insurance
requirements contained in this Restated Lease, Landlord will not be in default
under any Third Party Lease, the Leemilt’s Lease, the Gettymart Lease or any
Power Test Lease with respect to the insurance requirements contained therein.

 

 

 

          30.1.17 Fee Mortgages. The Fee Mortgages encumbering the Leemilt’s
Lessor’s interest in the Fee Estate are as set forth on Exhibit I, and Fee
Mortgages encumbering the Power Test Lessor’s interest in the Fee Estate are as
set forth on Exhibit M.

 

 

                               30.2 Tenant’s Representations And Warranties. To
induce Landlord to enter into this Restated Lease and to lease the Premises to
Tenant, Tenant hereby makes the following representations and warranties, upon
each of which Tenant acknowledges and agrees that Landlord is entitled to rely
and has relied:

 

 

 

          30.2.1 Organization and Power. Tenant is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
and is qualified to transact business in all jurisdictions where such
qualification is necessary to comply with its obligations under this Restated
Lease and has all requisite powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to enter into and perform its obligations under this Restated
Lease and any document or instrument required to be executed and delivered on
behalf of Tenant hereunder.

 

 

 

          30.2.2 Authorization, Execution and Delivery. This Restated Lease has
been duly authorized by all necessary action on the part of Tenant, has been
duly executed and delivered by Tenant, constitutes the valid and binding
agreement of Tenant and is enforceable in accordance with its terms except to
the extent that enforcement hereof may be limited by (a) bankruptcy,
reorganization, moratorium, fraudulent conveyance, or similar laws now or
hereafter in effect relating to creditors’ rights generally, and (b) general
principals of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

 

 

          30.2.3 Non-contravention. The execution and delivery of, and the
performance by Tenant of its obligations under, this Restated Lease do not and
will not contravene, or constitute a default under, any provision of (i) the
current articles of incorporation and bylaws of Tenant including and all
amendments thereto (the “Tenant’s Organizational Documents”) true and complete
copies of

81

--------------------------------------------------------------------------------



 

 

 

which have been delivered to Landlord prior to the execution of this Restated
Lease, or (ii) Laws or any agreement, judgment, injunction, order, decree or
other instrument binding upon Tenant or to which the Premises is subject, the
result of which could have a material adverse effect on the value of the
Premises or Tenant’s ability to lease the Premises from Landlord and/or Tenant’s
ability to perform its obligations under this Restated Lease.

                              30.3 Survival. No representations, warranties or
covenants contained in this Article 30, including any rights arising out of any
breach of such representation, warranty or covenant, shall in any event survive
after the sixth (6th) anniversary of the Restatement Effective Date.

                    31. LANDLORD DEFAULT.

                              31.1 Landlord Default. If Landlord shall fail to
perform or observe (a) any covenant or obligation required to be performed by
Landlord hereunder or (b) any obligation of Landlord, under any Third Party
Lease, any Power Test Lease, the Leemilt’s Lease, the Gettymart Lease or Fee
Mortgage the performance or observance of which is not Tenant’s obligation
hereunder, and any such Default referred to in clause (a) or (b) shall continue
for (x) with respect to a monetary Default a period of ten (10) Business Days
after Notice thereof from Tenant and (y) with respect to a non-monetary Default,
thirty (30) Business Days after Notice thereof from Tenant or such longer period
as may be reasonable under the circumstances, then upon Landlord’s receipt of a
second Notice from Tenant with respect to such Default, a “Landlord Default”
shall be deemed to have occurred hereunder. Upon the occurrence of any such
Landlord Default, Tenant shall have the right, but not the obligation, to make
such payment or perform such act on Landlord’s part that gave rise to such
Landlord Default. In the event that a court of competent jurisdiction enters a
final, non-appealable judgment or order confirming the occurrence of any such
Landlord Default and allowing Tenant to recover the costs incurred by Tenant in
curing such Landlord Default, then Tenant shall have the right to offset against
any payment of Fixed Rent due hereunder an amount equal to the damages suffered
by Tenant as a result of such Landlord Default, as set forth in such final order
or judgement. In the event that Tenant elects to offset any amount against Fixed
Rent in accordance with this Section 31.1, Tenant shall give Landlord Notice of
such election to offset at least twenty (20) days prior to effecting the same,
which Notice shall include the amount of damages set forth in such final order
or judgment, the amount that Tenant plans to offset, and the timing of such
offset. Nothing contained in this Section shall be deemed to limit Tenant’s
right to offset Rent pursuant to the express provisions of Section 3.5. Anything
to the contrary contained herein notwithstanding, in no event shall a Landlord
Default shall be deemed to occur if such Default or alleged Default arises
either directly or indirectly from the acts or omissions of Tenant, Subtenant or
their respective agents, contractors, employees, licensees or invitees.

                              31.2 Dispute. If Landlord shall in good faith
dispute the occurrence of any Landlord Default and Landlord, before the
expiration of the applicable cure period, shall give Notice thereof to Tenant,
setting forth, in reasonable detail, the basis therefor, no Landlord Default
shall be deemed to have occurred and Landlord shall have no obligation with
respect thereto until final, non-appealable adverse determination thereof;
provided, however, that in the

82

--------------------------------------------------------------------------------



event of any such adverse determination, Landlord shall pay to Tenant interest
on any disputed funds at an interest rate equal to six (6) percent per annum,
from the date of demand for such funds was made by Tenant until the date of
payment. If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution to a court of competent jurisdiction.

                    32. MISCELLANEOUS.

                              32.1 Force Majeure. Each party’s obligation to
perform or observe any term, condition, covenant or agreement on such party’s
part to be performed or observed pursuant to this Restated Lease (other than any
obligation to pay money when due) shall be suspended during such time as such
performance or observance is prevented or delayed by reason of any Unavoidable
Delay.

                              32.2 Performance Under Protest. If a dispute
arises regarding performance of any obligation under this Restated Lease, the
party against which such obligation is asserted shall have the right to perform
it under protest, which shall not be regarded as voluntary performance. A party
that shall have performed under protest shall have the right to institute
appropriate proceedings to recover any amount paid or the reasonable cost of
otherwise complying with any such obligation, together with interest at the
Prime Rate on funds expended.

                              32.3 Legal Costs, Generally. If either party
prevails in any litigation or other dispute relating to the enforcement or
interpretation of this Restated Lease or arising from this Restated Lease, a
Power Test Lease, the Leemilt’s Lease, the Gettymart Lease, a Third Party Lease,
or the landlord/tenant relationship under this Lease (as determined by the judge
presiding over such litigation or dispute), then the losing party shall promptly
after Notice (accompanied by reasonable backup documentation), reimburse the
prevailing party’s Legal Costs incurred in such litigation or other dispute. In
addition, Tenant shall promptly after Notice (accompanied by reasonable backup
documentation), reimburse Landlord’s Legal Costs and other actual, out-of-pocket
expenses incurred by Landlord in exercising Landlord’s remedies against Tenant
upon an Event of Default under this Restated Lease or pursuant to and in any
proceeding under the federal bankruptcy code or similar statute affecting
Tenant.

                              32.4 Access. Except as expressly provided in
Section 9.1 of this Restated Lease, Landlord and its agents, representatives and
designees shall have the right to enter any Property upon reasonable notice to
Tenant during regular business hours (which notice shall, except in the case of
emergencies, be given at least forty-eight (48) hours prior to any such entry),
and in accordance with Tenant’s reasonable instructions, for the purpose of
complying with Landlord’s specific obligations pursuant to this Restated Lease
and for the purpose of curing Tenant’s defaults of which Landlord shall have
given Tenant prior Notice or to exhibit the Premises in connection with the
mortgaging or sale of the Fee Estate in compliance with this Restated Lease.
Except as expressly provided in Section 9.1 of this Restated Lease, in entering
any Property pursuant to this Section, Landlord and its designees shall use
reasonable efforts not to interfere with the conduct of operations on such
Property by Tenant or anyone claiming through Tenant, and shall comply with
Tenant’s reasonable instructions. Except as expressly provided in Section 9.1 of
this Restated Lease, Landlord shall Indemnify Tenant against any

83

--------------------------------------------------------------------------------



claims arising from Landlord’s entry upon any Property pursuant to this Section
or any other provision of this Restated Lease permitting Landlord to enter any
Property (except upon termination of this Restated Lease).

                              32.5 Vault Space. Any vaults and other areas now
existing or subsequently built extending beyond the building line of any
Property are not included within the Premises, but Tenant may occupy and use the
same during the Term, subject to applicable Laws and payment of all applicable
Impositions. No revocation by any Government of any license or permit to
maintain and use any such vaults shall in any way affect this Restated Lease or
the Rent due and owing hereunder.

                              32.6 No Third Party Beneficiaries. Nothing in this
Restated Lease shall be deemed to confer upon any person (other than Landlord,
Tenant, Third Party Lessors, the Power Test Lessor, the Leemilt’s Lessor, the
Gettymart Lessor, Fee Mortgagees or Leasehold Mortgagee) any right to insist
upon, or to enforce against Landlord or Tenant, the performance or observance by
either party of its obligations under this Restated Lease.

                              32.7 Amendment; Amendment of Other Agreements. Any
modification or amendment to this Restated Lease must be in writing signed by
Landlord and Tenant. Landlord and Tenant shall not modify or amend this Restated
Lease in any way during the period of time beginning on the date hereof and
ending on the occurrence of the Restatement Effective Date (such period of time
being referred to hereinafter as the “Gap Period”) without the consent of Lukoil
USA (as defined hereinafter), which consent shall not be unreasonably withheld.
Landlord shall not modify or amend or allow to be modified or amended any Third
Party Lease, any Power Test Lease, the Leemilt’s Lease or the Gettymart Lease in
any way during the Gap Period or at any time thereafter without the consent of
Tenant, which consent shall not be unreasonably withheld. Notwithstanding
anything to the contrary contained herein, to the extent that any such proposed
amendment or modification would decrease Tenant’s rights or increase Tenant’s
obligations hereunder (except by a de minimis amount), Lukoil USA or Tenant, as
applicable, may withhold its consent in its sole and absolute discretion.

                              32.8 Partial Invalidity. If any term or provision
of this Restated Lease or the application of such term or provision to any party
or circumstance shall to any extent be invalid or unenforceable, then the
remainder of this Restated Lease, or the application of such term or provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected by such invalidity. All remaining
provisions of this Restated Lease shall be valid and be enforced to the fullest
extent permitted by law.

                              32.9 Successors and Assigns. This Restated Lease
shall bind and benefit Landlord and Tenant and their successors and assigns, but
this shall not limit or supersede any transfer or similar restrictions contained
in this Restated Lease.

                              32.10 Recording. At the request of Tenant,
Landlord and Tenant will execute for purposes of recordation in the appropriate
recording office a memorandum or short form of this Restated Lease containing
(a) the names of the parties, (b) a description of the Premises, (c) the term of
this Restated Lease, (d) a statement to the effect that the Related Lease

84

--------------------------------------------------------------------------------



is a single lease demising the entire Premises and may not be severed,
bifurcated, divided or otherwise split in any manner whatsoever, (e) a statement
to the effect that any transferee of Landlord’s interest in a Property must
enter into a Transferee Lease with Tenant, and (f) such other provisions as
either party may reasonably require. The cost and expenses of recording the
memorandum or short form of this Restated Lease shall be borne by Landlord or
Tenant as set forth in the Transfer Tax Agreement. Each party agrees that it
will not record this Restated Lease in its entirety unless such a recording is
required to protect the rights of Landlord and Tenant hereunder or applicable
law. The aforesaid memorandum of lease shall be executed and recorded promptly
after a form is prepared and delivered by the requesting party to the other
party, which form is reasonably acceptable to the other party. Landlord shall
not grant or record any interest in or encumbrance upon the fee title to the
Premises from the date hereof until such time as the memorandum of this Restated
Lease is recorded. If a new lease is executed pursuant to Section 26.6, the
priority thereof shall be the same recording priority accorded to the aforesaid
memorandum of this Restated Lease, which shall contain a provision referencing
the provisions of Section 26.6. If requested by the tenant under such new lease,
Landlord will execute for recording a memorandum of the new lease and the
holders or trustees, as the case may be, of any fee mortgage or deed of trust
applicable to the Premises shall execute for recordation a subordination of the
recording priority of their interest to the interest of the tenant under the
memorandum of the new lease. Simultaneously with the execution and delivery of
such memorandum, Landlord and Tenant will execute and deliver to Latham &
Watkins a termination of each such memorandum, in recordable form, which Latham
& Watkins shall deliver to Landlord upon receipt from Landlord of a notice that
this Restated Lease has been terminated with respect to the Premises or with
respect to an individual Property under the specific, limited circumstances
provided for in this Restated Lease.

                              32.11 Consequential Damages.

                              Notwithstanding anything to the contrary set forth
herein, including without limitation Section 18.3.2, in no event shall any party
hereto have any liability whatsoever for any consequential damages arising from
or allegedly arising from the actions or omissions of any such party.

                    33. INTERPRETATION; EXECUTION AND APPLICATION OF RESTATED
LEASE.

                              33.1 Governing Law. This Restated Lease and its
interpretation and performance shall be governed, construed and regulated by the
laws of the State of New York, without regard to principles of conflict of laws.

                              33.2 Submission to Jurisdiction. Each of Landlord
and Tenant hereby submits to the exclusive jurisdiction of the United Stated
District Court for the Southern District of New York for purposes of all legal
proceedings arising out of or relating to this Restated Lease and the estates
and relationships created hereby. If the parties hereto are unable to submit to
the jurisdiction of the United States District Court for the Southern District
of New York notwithstanding reasonably diligent efforts to do so, then Landlord
and Tenant shall submit to the exclusive jurisdiction of any New York State
court sitting in New York County, New York.

85

--------------------------------------------------------------------------------



Each of Landlord and Tenant hereby irrevocably waives, to the fullest extent it
may effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such proceedings brought in any such court and any claim
that any such proceeding brought in any such court has been brought in an
inconvenient forum.

                              33.3 Agent for Service of Process. Tenant hereby
irrevocably names and designates each of (i) Lukoil Americas Corporation, a
Delaware corporation whose address is 540 Madison Avenue, New York, New York
10022 (“Lukoil USA”), and (ii) CT Corporation, 111 Eighth Avenue, New York, New
York 10011, as Tenant’s agent (either of the entities referred to in clause (i)
or (ii) being referred to hereinafter as Tenant’s “Agent”) for service of
process, including all notices required to institute any proceeding in any court
or in any other way required to confer personal jurisdiction over Tenant in any
court, and for the receipt of any Notices or other communications required under
this Restated Lease, including personal demands for Rent, and any and all other
Notices under this Restated Lease issued for the purpose of demanding compliance
with this Restated Lease. Service or demand upon either Agent shall be good and
sufficient service and demand upon Tenant for all purposes, including, without
limitation, the purpose of obtaining personal jurisdiction over Tenant for any
legal action or proceeding or for the purpose of commencing any proceeding.
Tenant agrees to take any and all action necessary to continue each Agent’s
designation in full force and effect. If either Agent becomes unable to act as
Agent for any reason then Tenant shall forthwith irrevocably designate a
replacement Agent satisfying the requirements of this Section that would apply
to any replacement Agent, as set forth in the next sentence. By Notice to
Landlord (but no more frequently than once every six months), Tenant may
substitute in place of either Agent any other Person having full-time business
offices and a street address in Manhattan. Tenant agrees that delivery of any
Notice to either Agent, or any service of process upon either Agent, in
accordance with the notice requirements of this Restated Lease, shall constitute
valid and effective personal service upon Tenant. Any such Notice or service of
process shall be effective in accordance with the provisions of this Restated
Lease relating to Notices. Any failure of either Agent to give any notice of
such service of process or Notice to Tenant shall not impair or affect the
validity of such Notice, service of process, or any judgment rendered in any
proceeding based thereon.

                              33.4 Counterparts. This Restated Lease may be
executed in counterparts.

                              33.5 Reasonableness. Wherever this Restated Lease
grants to either party the right to consent to or approve of any matter, whether
or not this Restated Lease states that such approval or consent shall not be
unreasonably withheld: (a) such approval or consent shall not be unreasonably
withheld, delayed or conditioned; and (b) no withholding of approval or consent
shall be deemed reasonable unless withheld by Notice specifying reasonable
grounds, in reasonable detail, for such withholding of approval, and indicating
specific reasonable changes in the proposal under consideration that would cause
such proposal to be acceptable. Anything to the contrary contained hereunder
notwithstanding, in the event that Tenant requests Landlord’s approval or
consent of any specific matter with respect to which specific matter Landlord or
Tenant must also obtain the approval or consent of a Third Party Lessor and any
such Third Party Lessor refuses to grant its approval or consent, then
Landlord’s refusal to grant its approval or consent shall be deemed reasonably
withheld, delayed and/or conditioned. The foregoing agreement is not intended to
imply that it would be reasonable or unreasonable for Landlord to

86

--------------------------------------------------------------------------------



withhold its approval or consent to any specific request made by Tenant if a Fee
Mortgagee withholds its approval or consent with respect to such specific
request.

                              33.6 Interpretation. No inference in favor of or
against any party shall be drawn from the fact that such party has drafted any
portion of this Restated Lease. The parties have both participated substantially
in the negotiation, drafting and revision of this Restated Lease with
representation by counsel and such other advisers as they have deemed
appropriate. The words “include” and “including” shall be construed to be
followed by the words: “without limitation.”

                              33.7 Delivery of Drafts. Neither Landlord nor
Tenant shall be bound by this Restated Lease unless and until each party shall
have executed at least one counterpart of this Restated Lease and delivered such
executed counterpart to the other party. The submission of draft(s) of this
Restated Lease or comment(s) on such drafts shall not bind either party in any
way and such draft(s) and comment(s) shall not be considered in interpreting
this Restated Lease.

                              33.8 Captions. The captions of this Restated Lease
are for convenience and reference only and in no way affect this Restated Lease.

                              33.9 Restatement Effective Date; Outside Date.
Notwithstanding anything to the contrary contained in this Restated Lease, in
the event that the Restatement Effective Date has not occurred by January 28,
2001, this Restated Lease shall automatically become null, void and of no force
and effect, and the Original Lease shall continue to be in full force and
effect.

                              33.10 Restatement Effective Date; Estoppel
Certificate; Representations. Upon the occurrence of the Restatement Effective
Date, Landlord shall deliver to Tenant (i) an Estoppel Certificate, which
Estoppel Certificate shall provide, among other things, that, to the best of
Landlord’s knowledge, neither Landlord nor Tenant has committed any default
under the Original Lease as of the Restatement Effective Date; (ii) a
certificate reaffirming that, in all material respects, the statements made in
Sections 30.1.1, 30.1.2, 30.1.3, 30.1.8, 30.1.9, 30.1.10, 30.1.12, 30.1.14,
30.1.15, 30.1.16, and 30.1.17 of this Restated Lease are true and correct as of
the Restatement Effective Date and as though made on the Restatement Effective
Date, except that the representation contained in Section 30.1.17 shall be
deemed modified to add to the end of such Section the following: “, except to
the extent the Fleet Mortgage shall have been refinanced during the Gap Period”;
and (iii) a certificate containing representations as of the Restatement
Effective Date substantially identical to those contained in Sections 30.1.4,
30.1.6, 30.1.7, and 30.1.13, except that the Exhibits and Schedules referred to
in such Sections shall, for the purposes of such certificate, contain such
modifications or amendments as may be necessary to cause the representations
contained in such certificate to be true and correct as of the Restatement
Effective Date. Upon the occurrence of the Restatement Effective Date, Tenant
shall deliver to Landlord a certificate reaffirming that, in all material
respects, the statements made in Sections 30.2.1, 30.2.2, and 30.2.3 of this
Restated Lease are true and correct as of the Restatement Effective Date and as
though made on the Restatement Effective Date.

                              33.11 Entire Agreement; Other Agreements. This
Restated Lease contains all the terms, covenants and conditions relating to
Tenant’s leasing of the Premises from and after the Restatement Effective Date.
There are no separate understandings or agreements,

87

--------------------------------------------------------------------------------



oral or written, between Landlord and Tenant relating to the Premises or
Tenant’s use or occupancy of the Premises from and after the Restatement
Effective Date, except for the Distribution Agreement, the Environmental
Agreement, the Transfer Tax Agreement, the Personal Property Letter, and solely
to the extent it relates to the Royalty Fee, the License Agreement. In the event
that there is any conflict between the terms and conditions of this Restated
Lease and the Environmental Agreement and the terms and conditions of the
Distribution Agreement, the terms and conditions of this Restated Lease and the
Environmental Agreement shall control.

88

--------------------------------------------------------------------------------



                              IN WITNESS WHEREOF, Landlord and Tenant have duly
executed this Restated Lease on the day and year first above written.

 

 

 

 

 

LANDLORD:

 

 

 

 

 

GETTY PROPERTIES CORP.

 

(f/k/a Getty Realty Corp.)

 

 

 

 

 

 

 

 

 

By:

/s/ John Fitteron

 

 

--------------------------------------------------------------------------------

 

 

Name: 

John Fitteron

 

 

Its:

 Senior Vice President

 

 

 

 

 

 

 

 

 

GETTYMART INC., as lessee of a Third Party

 

Lease to some of the Properties, hereby

 

consents to this Restated Lease.

 

 

 

 

 

GETTYMART INC.

 

 

 

 

 

By:

/s/ John Fitteron

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TENANT:

 

 

 

 

 

GETTY PETROLEUM MARKETING INC.

 

 

 

 

 

By:

/s/ Vincent DeLaurentis

 

 

--------------------------------------------------------------------------------

 

 

Name: 

Vincent DeLaurentis

 

 

Its:

 President and Chief Operating Officer

 

 

 

 

 

KINGSTON OIL SUPPLY CORP., with respect to

 

certain Properties located in the Mid-Hudson

 

Valley as set forth on Exhibit H hereto.

 

 

 

 

 

KINGSTON OIL SUPPLY CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent DeLaurentis

 

 

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------



 

 

 

 

 

GETTY TERMINALS CORP., with respect to

 

certain Petroleum Terminal Properties.

 

 

 

 

 

GETTY TERMINALS CORP.

 

 

 

 

 

By:

/s/ Vincent DeLaurentis

 

 

--------------------------------------------------------------------------------

S-2

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

1.

DEFINITIONS

2

 

 

1.1

1998 Master Lease

2

 

 

1.2

Abandoned Properties

2

 

 

1.3

Additional Rent

2

 

 

1.4

Affiliate

2

 

 

1.5

April 1999 Master Lease

2

 

 

1.6

Award

2

 

 

1.7

Bankruptcy Default

2

 

 

1.8

Business Day

3

 

 

1.9

Casualty

3

 

 

1.10

Closure

3

 

 

1.11

Commencement Date

4

 

 

1.12

Condemnation

4

 

 

1.13

Construction Work

4

 

 

1.14

Contamination

4

 

 

1.15

County

4

 

 

1.16

CPI

4

 

 

1.17

CPI Adjustment Factor

4

 

 

1.18

Default

5

 

 

1.19

Depository

5

 

 

1.20

Distribution Agreement

5

 

 

1.21

Environmental Agreement

5

 

 

1.22

Environmental Law

5

 

 

1.23

Equipment Liens

5

 

 

1.24

Estoppel Certificate

6

 

 

1.25

Fee Estate

6

 

 

1.26

Fee Mortgage

6

 

 

1.27

Fixed Rent

6

 

 

1.28

Fixed Rent Adjustment Procedures

6

 

 

1.29

Fleet Mortgage

7

 

 

1.30

GAAP

7

 

 

1.31

Gettymart Lease

7

 

 

1.32

Gettymart Lease Estoppel Certificate

7

 

 

1.33

Gettymart Lessor

7

 

 

1.34

Government

7

 

 

1.35

Governmental Request

7

 

 

1.36

Hazardous Substances

8

 

 

1.37

Impositions

8

 

 

1.38

Improvements

8

 

 

1.39

Indemnify

8

 

 

1.40

Indemnitee

9

 

i

--------------------------------------------------------------------------------



 

 

 

 

 

 

1.41

Indemnitor

9

 

 

1.42

Institutional Lender

9

 

 

1.43

Insubstantial Condemnation

9

 

 

1.44

Knowledge

9

 

 

1.45

Landlord

9

 

 

1.46

Landlord’s Award

9

 

 

1.47

Law

10

 

 

1.48

Lease Termination Damages

10

 

 

1.49

Lease Year

10

 

 

1.50

Leasehold Estate

11

 

 

1.51

Leasehold Mortgagee

11

 

 

1.52

Legal Costs

11

 

 

1.53

Leemilt’s Lease

11

 

 

1.54

Leemilt’s Lease Estoppel Certificate

11

 

 

1.55

Leemilt’s Lessor

11

 

 

1.56

License Agreement

11

 

 

1.57

Major Violation

12

 

 

1.58

Marketing Parent

12

 

 

1.59

Material Monetary Default

12

 

 

1.60

Merger Agreement

12

 

 

1.61

Mortgage

12

 

 

1.62

New Contamination

12

 

 

1.63

Non-Material Monetary Default

12

 

 

1.64

Non-Monetary Default

12

 

 

1.65

Notice

12

 

 

1.66

Pelham Manor Rezoning Event

13

 

 

1.67

Permitted Exception

13

 

 

1.68

Permitted Leasehold Mortgage

13

 

 

1.69

Permitted Leasehold Mortgagee

13

 

 

1.70

Person

13

 

 

1.71

Personal Property

13

 

 

1.72

Personal Property Letter

13

 

 

1.73

Petroleum Terminal Properties

13

 

 

1.74

Post-Reorganization Leases

14

 

 

1.75

Power Test Lease

14

 

 

1.76

Power Test Lease Estoppel Certificate

14

 

 

1.77

Power Test Lessor

14

 

 

1.78

Premises

14

 

 

1.79

Prime Rate

14

 

 

1.80

Prohibited Liens

15

 

 

1.81

Property

15

 

 

1.82

Real Estate Taxes

15

 

 

1.83

Realty Parent

16

 

 

1.84

Remediate

16

 

 

1.85

Renewal Option

16

 

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

1.86

Rent

16

 

 

1.87

Restatement Effective Date

16

 

 

1.81A

Restatement Effective Time

16

 

 

1.88

September 1999 Master Lease

16

 

 

1.89

Service Station Properties

16

 

 

1.90

State

16

 

 

1.91

Sublease

16

 

 

1.92

Subsidiary

17

 

 

1.93

Substantial Casualty

17

 

 

1.94

Substantial Condemnation

17

 

 

1.95

Subtenant

17

 

 

1.96

Temporary Condemnation

17

 

 

1.97

Tenant

17

 

 

1.98

Tenant Improvements

17

 

 

1.99

Tenant’s Award

17

 

 

1.100

Tenant’s Condemnation Share

18

 

 

1.101

Termination Date

18

 

 

1.102

Third Party Lease

18

 

 

1.103

Third Party Lease Estoppel Certificate

18

 

 

1.104

Third Party Lease Spread

18

 

 

1.105

Third Party Lease Renewal Option

19

 

 

1.106

Third Party Lessor

19

 

 

1.107

Trade Equipment

19

 

 

1.108

Transfer Tax Agreement

19

 

 

1.109

Unavoidable Delay

19

 

 

1.110

Uneconomic

19

 

 

1.111

Use Restriction Event

19

 

 

1.112

UST

20

 

 

1.113

UST Upgrade

20

 

 

1.114

Waiver of Subrogation

20

 

 

 

 

 

 

2.

TERM

 

20

 

 

 

 

 

 

 

2.1

Initial Term and Renewal Term(s)

20

 

 

2.2

Default by Tenant

21

 

 

2.3

Title to Tenant Improvements and Personal Property

21

 

 

 

 

 

 

3.

RENT

 

21

 

 

 

 

 

 

 

3.1

Fixed Rent

21

 

 

3.2

Payment; Proration; Etc

21

 

 

3.3

Additional Rent

22

 

 

3.4

No Allocation to Personal Property; Allocation to Royalty Fee

22

 

 

3.5

Offsets

22

 

iii

--------------------------------------------------------------------------------



 

 

 

 

 

4.

ADDITIONAL PAYMENTS BY TENANT; IMPOSITIONS

23

 

 

 

4.1

Landlord’s Net Return

23

 

 

4.2

Impositions

23

 

 

4.3

Assessments in Installments

24

 

 

4.4

Deposits for Real Estate Taxes

24

 

 

4.5

Leasehold Mortgage Real Estate Tax Deposits

26

 

 

4.6

Direct Payment by Landlord

26

 

 

4.7

Tax Lots

27

 

 

4.8

Utilities

27

 

 

 

 

 

 

5.

USE

 

27

 

 

 

 

 

 

6.

COMPLIANCE WITH LAW

27

 

 

 

 

 

 

7.

MAINTENANCE AND ALTERATIONS

28

 

 

 

 

 

 

 

7.1

Obligation to Maintain

28

 

 

7.2

Tenant’s Right to Perform Alterations

28

 

 

7.3

Plans and Specifications

29

 

 

7.4

Excavations

29

 

 

7.5

Cooperation by Landlord

29

 

 

7.6

USTs

30

 

 

 

 

 

 

8.

PROHIBITED LIENS

30

 

 

 

 

 

 

 

8.1

Tenant’s Covenant

30

 

 

8.2

Protection of Landlord

31

 

 

 

 

 

 

9.

ENVIRONMENTAL MATTERS

31

 

 

 

 

 

 

 

9.1

Landlord Remediation

31

 

 

9.2

Tenant Obligations

33

 

 

 

 

 

 

10.

INDEMNIFICATION; LIABILITY OF LANDLORD

33

 

 

 

 

 

 

 

10.1

Mutual Indemnity Obligations

33

 

 

10.2

Liability of Landlord

34

 

 

10.3

Indemnification Procedures

35

 

 

10.4

Insurance Proceeds

35

 

 

10.5

Survival

35

 

 

 

 

 

 

11.

RIGHT OF CONTEST

36

 

 

 

 

 

 

 

11.1

Tenant’s Right

36

 

 

11.2

Landlord’s Obligations and Protections

36

 

 

11.3

Miscellaneous

36

 

 

11.4

Cooperation

36

 

iv

--------------------------------------------------------------------------------



 

 

 

 

 

12.

INSURANCE

37

 

 

 

 

 

 

 

12.1

Tenant to Insure

37

 

 

12.2

Nature of Insurance Program

38

 

 

12.3

Policy Requirements and Endorsements

38

 

 

12.4

Deliveries to Landlord

39

 

 

12.5

Deductibles

39

 

 

12.6

Tenant’s Inability to Obtain Insurance

39

 

 

12.7

Waiver of Certain Claims

39

 

 

12.8

No Representation of Adequate Coverage

40

 

 

 

 

 

 

13.

DAMAGE OR DESTRUCTION

40

 

 

 

 

 

 

 

13.1

Notice; No Rent Abatement

40

 

 

13.2

Adjustment of Claims; Use of Insurance Proceeds

40

 

 

13.3

Substantial Casualty; Insufficient Proceeds

41

 

 

13.4

End of Term

41

 

 

 

 

 

 

14.

CONDEMNATION

42

 

 

 

 

 

 

 

14.1

Substantial Condemnation

42

 

 

14.2

Insubstantial Condemnation

43

 

 

14.3

Temporary Condemnation

45

 

 

14.4

Other Governmental Action

45

 

 

14.5

Prompt Notice; Settlement

45

 

 

14.6

Pelham Manor Rezoning Event

45

 

 

14.7

Use Restriction Event

45

 

 

 

 

 

 

15.

TRANSFERS BY LANDLORD

46

 

 

 

 

 

 

 

15.1

Landlord’s Right to Convey

46

 

 

15.2

Tenant’s Right of First Offer

46

 

 

15.3

Tenant’s Right of First Refusal

48

 

 

15.4

Landlord’s Mortgages

49

 

 

15.5

Termination of Purchase Option on Conveyance of Fee Estate

50

 

 

15.6

Sale of Premises; Mergers

50

 

 

15.7

Zoning Lots

50

 

 

15.8

Fleet Mortgage

50

 

 

 

 

 

 

16.

TRANSFERS BY TENANT

52

 

 

 

 

 

 

 

16.1

Tenant’s Limited Right

52

 

 

16.2

Permitted Assignments

52

 

 

16.3

Tenant’s Right to Sublet

52

 

 

16.4

Subleases with Single Purpose Entities

53

 

 

16.5

No Release

53

 

v

--------------------------------------------------------------------------------



 

 

 

 

 

17.

QUIET ENJOYMENT

53

 

 

 

 

 

 

18.

DEFAULT BY TENANT; REMEDIES

54

 

 

 

 

 

 

 

18.1

Definition of “Event of Default”

54

 

 

18.2

Remedies for Material Monetary Event of Defaults

55

 

 

18.3

Remedies for Other Events of Default

56

 

 

18.4

Mitigation of Damages

56

 

 

18.5

Tenant’s Late Payments

56

 

 

18.6

Landlord’s Right to Cure

57

 

 

18.7

Holding Over

57

 

 

18.8

Waivers

57

 

 

18.9

Accord and Satisfaction; Partial Payments by Tenant

58

 

 

18.10

Accord and Satisfaction; Partial Payments by Landlord

58

 

 

18.11

Cross-Default

58

 

 

 

 

 

 

19.

TERMINATION

58

 

 

 

 

 

 

20.

NOTICES

59

 

 

 

 

 

 

 

20.1

Generally

59

 

 

20.2

Defaults Under Other Agreements

60

 

 

 

 

 

 

21.

NO BROKER

60

 

 

 

 

 

 

22.

THIRD PARTY LEASES

60

 

 

 

 

 

 

 

22.1

Subordination; Conflict

60

 

 

22.2

Renewal Options

61

 

 

22.3

Renewals

63

 

 

22.5

Termination of Third Party Lease

65

 

 

 

 

 

 

23.

WAIVERS

66

 

 

 

 

 

 

 

23.1

No Waiver by Silence

66

 

 

23.2

No Landlord’s Lien

66

 

 

 

 

 

 

24.

FURTHER ASSURANCES; ADDITIONAL DELIVERIES

66

 

 

 

 

 

 

 

24.1

Estoppel Certificates

66

 

 

24.2

Equipment Liens

67

 

 

24.3

Further Assurances

67

 

 

 

 

 

 

25.

OBLIGATIONS UNDER ORIGINAL LEASE

67

 

 

 

 

 

 

 

25.1

Generally

67

 

 

25.2

Violations of Law

68

 

 

25.3

Violation of Environmental Law

71

 

 

25.4

No Actions

71

 

vi

--------------------------------------------------------------------------------



 

 

 

 

 

26.

PERMITTED LEASEHOLD MORTGAGES; RIGHTS OF LEASEHOLD MORTGAGEE

71

 

 

 

 

 

 

 

26.1

Tenant’s Right to Mortgage Lease

71

 

 

26.2

Rights of Leasehold Mortgagee

72

 

 

26.3

Noncurable Non-Monetary Default

73

 

 

26.4

Delegation of Tenant’s Rights

73

 

 

26.5

Assignment/Sale

74

 

 

26.6

Termination of Lease; New Lease to Mortgagee

74

 

 

26.7

Landlord’s Right to Payment

75

 

 

26.8

Rejection in Bankruptcy

75

 

 

26.9

Conflicts Among Leasehold Mortgagees

75

 

 

26.10

Limited Waiver

76

 

 

 

 

 

 

27.

PERMITTED EXCEPTIONS

76

 

 

 

 

 

 

28.

SINGLE LEASE

76

 

 

 

 

 

 

29.

REPORTING

77

 

 

 

 

 

 

 

29.1

Property-Level Reporting

77

 

 

29.2

Tenant Reporting

77

 

 

 

 

 

 

30.

REPRESENTATIONS, WARRANTIES AND COVENANTS

77

 

 

 

 

 

 

 

30.1

Landlord’s Representations, Warranties and Covenants

77

 

 

30.2

Tenant’s Representations And Warranties

81

 

 

30.3

Survival

82

 

 

 

 

 

 

31.

LANDLORD DEFAULT

82

 

 

 

 

 

 

 

31.1

Landlord Default

82

 

 

31.2

Dispute

82

 

 

 

 

 

 

32.

MISCELLANEOUS

83

 

 

 

 

 

 

 

32.1

Force Majeure

83

 

 

32.2

Performance Under Protest

83

 

 

32.3

Legal Costs, Generally

83

 

 

32.4

Access

83

 

 

32.5

Vault Space

84

 

 

32.6

No Third Party Beneficiaries

84

 

 

32.7

Amendment; Amendment of Other Agreements

84

 

 

32.8

Partial Invalidity

84

 

 

32.9

Successors and Assigns

84

 

 

32.10

Recording

84

 

 

32.11

Consequential Damages

85

 

vii

--------------------------------------------------------------------------------



 

 

 

 

 

33.

INTERPRETATION; EXECUTION AND APPLICATION OF RESTATED LEASE

85

 

 

 

 

 

 

 

33.1

Governing Law

85

 

 

33.2

Submission to Jurisdiction

85

 

 

33.3

Agent for Service of Process

86

 

 

33.4

Counterparts

86

 

 

33.5

Reasonableness

86

 

 

33.6

Interpretation

87

 

 

33.7

Delivery of Drafts

87

 

 

33.8

Captions

87

 

 

33.9

Restatement Effective Date; Outside Date

87

 

 

33.10

Restatement Effective Date; Estoppel Certificate; Representations

87

 

 

33.11

Entire Agreement; Other Agreements

87

 

 

 

 

 

 

 

 

MASTER LEASE

 

 

 

 

 

 

 

 

 

ATTACHMENTS:

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

Exhibit “A”

Fee Properties Demised under Original Lease

 

 

Exhibit “B”

Third Party Lease and Power Test Lease Locations Demised

 

 

 

 

under the 1997 Master Lease

 

 

Exhibit “C”

Properties with Inactive USTs

 

 

Exhibit “D”

Intentionally Omitted

 

 

Exhibit “E”

Intentionally Omitted

 

 

Exhibit “F”

Expedited Arbitration Rules

 

 

Exhibit “G”

Power Test Leases

 

 

Exhibit “H”

Third Party Leases

 

 

Exhibit “I”

Landlord’s Fee Mortgages

 

 

Exhibit “J”

Petroleum Terminal Properties

 

 

Exhibit “K”

Form of SNDA for Existing Fee Mortgages

 

 

Exhibit “L”

Pending Condemnations

 

 

Exhibit “M”

Power Test Lessor’s Fee Mortgages

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

Schedule 1

Abandoned Properties

 

 

Schedule 2

Properties with Non-Complying USTs

 

 

Schedule 3

Properties with Ongoing Remediations

 

 

Schedule 4

Fixed Rent Adjustment Procedures

 

 

Schedule 5

Landlord’s Certificate of Occupancy and GSS Zoning Obligations

 

 

Schedule 6

Material Violations of Law

 

 

Schedule 7

Intentionally Omitted

 

 

Schedule 8

Certain Permitted Leasehold Mortgagees

 

 

viii

--------------------------------------------------------------------------------



 

 

 

 

 

Schedule 9

Intentionally Omitted

 

 

Schedule 10

Real Estate Taxes for Twelve Calendar Months Immediately

 

 

 

 

Preceding Restatement Effective Date

 

 

Schedule 11

Form of Landlord’s Equipment Lien Waiver

 

 

Schedule 12

Form of Lease Modification Agreement for Power Test Leases

 

 

Schedule 13

Transferee Lease - Provisions of Restated Lease Not to be

 

 

 

 

Included in Transferee Lease

 

 

Schedule 14

Pending Actions and Proceedings

 

 

Schedule 15

Recently Exercised Third Party Lease Renewals

 

 

Schedule 16

Properties Encumbered by Fleet Mortgage

 

 

ix

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS

 

 

 

 

1

 

1997 Master Lease

 

1

1998 Master Lease

 

2

 

 

 

 

A

 

Abandoned Properties

 

2

Additional Rent

 

2

Affiliate

 

2

Agent

 

96

Annual Damage Amount

 

12

April 1999 Master Lease

 

3

Award

 

3

 

 

 

 

B

 

Bankruptcy Default

 

3

Business Day

 

3

 

 

 

 

C

 

Casualty

 

3

Certifying Party

 

75

Closure

 

3

Commencement Date

 

4

Condemnation

 

4

Construction Work

 

5

Contamination

 

5

Contest

 

42

Costs

 

59

County

 

5

CPI

 

5

CPI Adjustment Factor

 

5

 

 

 

 

D

 

Default

 

5

Deletion Request

 

78

Depository

 

6

Distribution Agreement

 

6

 

 

 

 

E

 

Environmental Agreement

 

6

Environmental Consultant

 

38

Environmental Law

 

6

Equipment Liens

 

6

Estoppel Certificate

 

7

Event of Default

 

61

 

 

 

 

 

F

Fee Estate

 

7

Fee Mortgage

 

7

First Renewal Term

 

25

Fixed Rent

 

8, 26

Fixed Rent Adjustment Procedures

 

8

Fleet Mortgage

 

8

Fleet SNDA

 

58

Foreclosure

 

58

 

 

 

 

G

 

GAAP

 

8

Gap Period

 

94

Gettymart Lease

 

8

Gettymart Lease Estoppel Certificate

 

8

Gettymart Lessor

 

9

Government

 

9

Governmental Request

 

9

 

 

 

 

H

 

Hazardous Substances

 

9

 

 

 

 

I

 

Impositions

 

9

Improvements

 

10

Indemnify

 

10

Indemnitee

 

10

Indemnitor

 

11

Initial Term

 

25

Institutional Lender

 

11

Insubstantial Condemnation

 

11

 

 

 

 

K

 

Knowledge

 

11

x

--------------------------------------------------------------------------------



 

 

 

 

L

 

Land

 

1

Landlord

 

1, 11

Landlord’s Award

 

11

Landlord’s Offer

 

54

Landlord’s Organizational Documents

 

87

Law

 

12

Lease Box Breach

 

88

Lease Box Certificate

 

88

Lease Termination Damages

 

12

Lease Year

 

13

Leasehold Estate

 

13

Leasehold Mortgagee

 

13

Leemilt’s Lease

 

13

Leemilt’s Lease Estoppel Certificate

 

13

Leemilt’s Lessor

 

14

Legal Costs

 

13

License Agreement

 

14

Lukoil USA

 

96

 

 

 

 

M

 

Major Violation

 

14

Marketing Parent

 

14

Material Monetary Default

 

14

Material Monetary Event of Default

 

61

Maximum Renewal Term Rent Allocation

 

70

Merger Agreement

 

14

Monthly Tax Payment

 

30

Mortgage

 

15

 

 

 

 

N

 

New Contamination

 

15

Non-Material Monetary Default

 

15

Non-Material Monetary Event of Default

 

62

Non-Monetary Default

 

15

Non-Monetary Event of Default

 

62

Notice

 

15

 

 

 

 

O

 

Original Gettymart Lease

 

90

Original Lease

 

1

Original Term Rent Allocation

 

70

 

 

 

 

P

 

Pelham Manor Rezoning Event

 

15

Permitted Exception

 

16

Permitted Leasehold Mortgage

 

16

Permitted Leasehold Mortgagee

 

16

Person

 

16

Personal Property

 

16

Personal Property Letter

 

16

Petroleum Terminal Properties

 

17

Post-Reorganization Leases

 

17

Power Test Lease

 

17

Power Test Lease Estoppel Certificate

 

17

Power Test Lessor

 

17

Preexisting Environmental Violation

 

80

Preexisting Violation

 

76

Premises

 

1, 18

Prime Rate

 

18

Prohibited Lien

 

18

Properties

 

18

Property

 

1, 18

 

 

 

 

R

 

Real Estate Taxes

 

19

Realty Parent

 

19

Remediate

 

19

Renewal Option

 

20, 25

Renewal Term

 

25

Renewal Term Rent Allocation

 

70

Rent

 

20

Requesting Party

 

75

Restated Lease

 

1

Restatement Effective Date

 

20

Restatement Effective Time

 

20

Right of First Offer

 

54

Right of First Refusal

 

55

ROFR Property

 

54

Royalty Fee

 

27

 

 

 

 

S

 

Separate Award Jurisdiction

 

49

September 1999 Master Lease

 

20

Service Station Properties

 

20

SNDA

 

58

State

 

20

xi

--------------------------------------------------------------------------------



 

 

 

Sublease

 

20, 60

Subsidiary

 

21

Substantial Casualty

 

21

Substantial Condemnation

 

21

Subtenant

 

21

Subtenants

 

60

 

 

 

 

T

 

Temporary Condemnation

 

21

Tenant

 

1, 21

Tenant Improvements

 

22

Tenant’s Award

 

22

Tenant’s Condemnation Share

 

22

Tenant’s Organizational Documents

 

91

Term

 

25

Termination Date

 

22

Third Party Lease

 

22

Third Party Lease Estoppel Certificate

 

23

Third Party Lease Non-disturbance Agreement

 

74

Third Party Lease Renewal Option

 

23

Third Party Lease Renewal Rental

 

70

Third Party Lease Spread

 

23

Third Party Lessor

 

23

Third Party Offer Notice

 

55

Trade Equipment

 

23

Transfer

 

59

Transfer Tax Agreement

 

24

Transferee Lease

 

53

 

 

 

 

U

 

Unavoidable Delay

 

24

Uneconomic

 

24

Uneconomic Threshold

 

78

Use Restriction Event

 

24

UST

 

24

UST Upgrade

 

25

 

 

 

 

W

 

Waiver of Subrogation

 

25

xii

--------------------------------------------------------------------------------